 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 72 
368 
United States Postal Service 
and
 National Postal Pro-
fessional Nurses.  
Case 10ŒCAŒ36056(P) (for-
merly 16ŒCAŒ23973(P))
 August 9, 2010 
DECISION AND ORDER
1 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER AND PEARCE On October 20, 2006, Administrative Law Judge John 
H. West issued the attached decision. The General Coun-
sel and the Respondent each filed exceptions and a sup-

porting brief.  The General Counsel and the Respondent 
each filed an answering brief, and the General Counsel 
filed a reply brief.   
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s ruling, findings,
2 and conclusions as 
modified.
3 We adopt the judge™s finding that the Respondent vio-
lated Section 8(a)(1) of the Act by denying employee 

Annu Rajan™s request for union representation during an 
October 15, 2004 interview that Rajan reasonably be-
lieved might result in disciplinary action.  We also agree 

with the judge that the Respondent violated Section 
8(a)(3) and (1) of the Act by ordering Rajan ﬁoff the 
clockﬂ and then suspending her for 7 days, both discipli-

nary actions in response to her refusal to attend the Octo-
ber 15, 2004 interview without union representation.   
AMENDED 
CONCLUSIONS OF 
LAW Substitute the following for the judge™s conclusions of 
law. 1.  The Board has jurisdiction over the Respondent 
pursuant to Section 1209 of the Postal Reform Act. 
                                                          
 1 This case was originally consolidated with Cases 10ŒCAŒ
34974(P), 10ŒCAŒ35144(P), 10ŒCAŒ35273(P), and 10ŒCAŒ36057(P) 

(formerly 16ŒCAŒ24128(P)).  In an
 unpublished Order dated Septem-
ber 25, 2008, the Board approved a jo
int settlement stipulation in those 
cases and severed the allegations 
in Case 10ŒCAŒ36056(P), involving 
employee Annu Rajan, for continued c
onsideration before the Board.  
Having carefully considered the matter,
 we reaffirm that Order.  Ac-
cordingly, the instant case involves only sec. II,B,1 of the judge™s deci-

sion. 
2 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-

trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
3 In light of the severance of this case as discussed above, we have 
provided new conclusions of law an
d an amended remedy.  We shall 
also substitute a new Order and notice for those of the judge. 
2.  The Union is a labor organization within the mean-
ing of Section 2(5) of the Act. 
3.  By denying employee Annu Rajan™s request for un-
ion representation, at its DFW Turnpike facility, during 

an October 15, 2004 interview that Rajan reasonably 
believed might result in disciplinary action, the Respon-
dent violated Section 8(a)(1) of the Act. 
4.  By, on October 15, 2004, ordering Rajan ﬁoff the 
clock,ﬂ thereby suspending her, because of her refusal to 
attend the October 15, 2004 interview without union rep-

resentation, the Respondent vi
olated Section 8(a)(3) and 
(1) of the Act. 
5.  By, on October 20, 2004, issuing a 7-day suspen-
sion to Rajan because of her re
fusal to attend the October 
15, 2004 interview without union representation, the Re-

spondent violated Section 8(
a)(3) and (1) of the Act. 
6.  The Respondent™s unfair labor practices affect com-
merce within the meaning of Section 2(6) and (7) of the 

Act.  AMENDED 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act. 
To remedy its discriminatory treatment of Annu Rajan, 
the Respondent shall be ordered to make Annu Rajan 
whole for any loss of earnings and other benefits she may 

have suffered due to her suspensions on October 15 and 
20, 2004, in the manner prescribed in 
F. W. Woolworth 
Co.
, 90 NLRB 289 (1950), with interest as prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
In addition, the Respondent shall be required to re-
move from its files any references to the unlawful sus-
pensions, and to notify Rajan in writing that this has been 
done and that the suspensions will not be used against 

her in any way. 
To further remedy its unlawful actions, the Respondent 
shall be ordered to provide all supervisors at its DFW 

Turnpike facility with a copy of any court order that en-
forces any Board order in th
is proceeding and direct the 
supervisors to sign acknowle
dgments that they received 
the copy of the court order.
  The Respondent shall place 
and maintain the signed acknowledgments in the super-
visors™ personnel files.
4   ORDER The National Labor Relations Board orders that the 
Respondent, United States Postal Service, Dallas, Texas, 

its officers, agents, successors, and assigns, shall 
                                                          
 4 The parties agreed to this sa
me special remedy in the Board-
approved settlement of the cases previous
ly consolidated with this one.   
 POSTAL SERVICE
 369
1.  Cease and desist from 
(a) Denying the requests of employees at its facility lo-
cated at 401 DFW Turnpike, Dallas, Texas, to be repre-
sented at interviews when they reasonably believe that 

the interviews might result in disciplinary action against 
them. 
(b) Disciplining or otherwise discriminating against 
employees for refusing to take part without union repre-
sentation in interviews when they reasonably believe that 
the interviews might result in disciplinary action against 

them. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Permit employees to be represented by a union rep-
resentative at interviews that they reasonably believe 

might result in disciplinary action against them. 
(b) Make Annu Rajan whole for any loss of earnings 
and other benefits she may have suffered as a result of 

her unlawful suspensions, with interest, in the manner set 
forth in the remedy section of this decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to Annu Rajan™s unlawful 
suspensions, and within 3 days thereafter notify her in 
writing that this has been done and that the unlawful sus-

pensions will not be used against her in any way. 
(d) Provide all supervisors at its facility located at 401 
DFW Turnpike, Dallas, Texas, with a copy of any court 

order that enforces any Board Order in this proceeding 
and direct the supervisors to sign an acknowledgment 
that they received the copy
 of the court order.  The 
signed acknowledgments shall be placed and maintained 
in the supervisors™ personnel files. 
(e) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 

electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(f) Within 14 days after service by the Region, post at 
its facility located at 401 DFW Turnpike, Dallas, Texas, 
copies of the attached 
notice marked ﬁAppendix.ﬂ
5  Cop-
                                                          
 5 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
ies of the notice, on forms provided by the Regional Di-
rector for Region 10, after being signed by the Respon-
dent™s authorized representative, shall be posted by the 
Respondent and maintained for 60 consecutive days in 

conspicuous places including 
all places where notices to 
employees are customarily posted.  Reasonable steps 
shall be taken by the Respondent to ensure that the no-

tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 

closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since October 15, 2004. 
(g) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 

this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT 
deny your request to be represented at an 
interview when you reasonably believe that the interview 
might result in disciplinary action against you. 
WE WILL NOT 
discipline or otherwise discriminate 
against you for refusing to take part without union repre-
sentation in an interview when you reasonably believe 
that the interview might result in disciplinary action 

against you.   
WE WILL NOT 
in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL permit you to be represented by a union rep-
resentative at an interview which you reasonably believe 

might result in disciplinary action taken against you. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 370 
WE WILL make Annu Rajan whole for any loss of earn-
ings or other benefits suffered as a result of her unlawful 
suspensions on October 15 and 20, 2004. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to Annu Ra-
jan™s unlawful suspensions, and 
WE WILL
, within 3 days 
thereafter, notify her in writing that this has been done 

and that these unlawful actions will not be used against 
her in any way. 
UNITED STATES 
POSTAL SERVICE
  John D. Doyle Jr., Esq.,
 for the General Counsel.
 Isabelle G. Dorlan, Esq. 
and John C. Oldenburg, Esq., 
for the 
Respondent. Mr. Byron Wesley, of Birmingham, Alabama, for Charging 
Party National Postal Mailhandlers Union Local 317.
 Mr. Edward Steele, 
of Birmingham, Alabama, pro se. 
Ms. Ajo James, 
of Rowlett, Texas, for Charging Party National 
Postal Professional Nurses. 
Mr. Frederick Owen Jr., 
of Waco, Texas, for Charging Party 
National Association of Letter Carriers, Branch 404. 
DECISION STATEMENT OF THE 
CASE JOHN H. WEST, Administrative Law Judge. These consoli-
dated cases were tried in Bir
mingham, Alabama, on March 22 
and 23, 2006, and in Fort Wort
h, Texas, on March 28 and 29 
and July 24, 2006.
1 Charges and amended charges were filed 
collectively beginning April 23, 2004, and ending on February 
15, 2005. As here pertinent, on 
February 21, 2006, two consoli-
dated complaints (one involving two of Respondent™s Birming-
ham facilities and the other involving two of Respondent™s 
Texas facilities) were issued, and on the same date an order was 
issued consolidating all of th
e above-entitled cases. The con-
solidated complaints will hereinafter be referred to collectively 
as the complaint. To the extent that it refers to conduct which 

allegedly occurred in Birmingham, the complaint alleges that 
Respondent violated Section 8(a
)(1) of the National Labor Re-
lations Act (the Act) (a) by denying the requests of named em-
ployees
2 to meet and confer with a union representative prior to 
the commencement of an interview, and to be represented by 
the Union during the interview,
 which the employee had rea-
sonable cause to believe would re
sult in disciplinary action, and 
(b) by conducting the interviews even though it had denied the 
employee™s request for union representation.
3 To the extent that 
it refers to conduct which allegedly occurred in Texas, the 
complaint alleges that Respondent
 violated Section 8(a)(1) of 
                                                          
 1 The proceeding was continued from
 March 29 to July
 24, 2006, to 
allow the Respondent to have an expert examine an audio tape re-
cording and the equipment used to make the recording. 
2 David Callens, William Amerson, 
Tommy Jones, Tyrone Hendrix, 
and Edward Steele. 
3 All but one of the Birmingham in
terviews was allegedly conducted 
at the Birmingham Annex facility which is located at 4500 1st Avenue 
South. Jones was interviewed at th
e Birmingham Plant facility which is 
located 351 24th Street North. 
the Act (a) by denying the requests of named employees
4 for 
union representation during interviews which the employees 
had reasonable cause to believ
e would result in disciplinary 
action, and (b) by conducting an interview even though it had 
denied the employee™s request 
for union representation. Also, 
with respect to conduct which a
llegedly occurred in Texas, the 
complaint alleges that Respondent
 violated Section 8(a)(1) and 
(3) of the Act by suspending Rajan twice for refusing to attend 
an interview without union representation.
5 Respondent denies viola
ting the Act as alleged.
6                                                           
 4 Annu Rajan and Deloris Snyder. Rajan was interviewed at Respon-
dent™s DFW Turnpike facility which is located at 401 DFW Turnpike, 

Dallas, Texas. Snyder was interviewed at Respondent™s Groesbeck 

facility, which is located at 112 Sout
h Dr. J.B. Riggs Drive, Groesbeck, 
Texas. 
5 The General Counsel requests as 
a part of the remedy that Respon-
dent be required, on request of the 
involved Union, to repeat the inter-
views of each of the above-named employees except Rajan, afford the 
employees their full rights of union representation, reconsider any 

disciplinary action taken, and if it 
is determined that the action was 
unwarranted or that a mitigation of 
the penalty is warranted, rescind, 
modify and remove the discipline, and make the employee whole for 

any losses suffered. Additionally, th
e General Counsel requests that 
Respondent notify the involved employee of the results of the reconsid-
eration and, if relevant, afford them
 any appeal or grievance rights that 
may exist under the collective-bargaining agreement, law, or regula-
tion. And finally, the General Couns
el requests that Respondent be 
required to provide each and every s
upervisor at the facilities involved 
in these proceedings a copy of any 
court order that enforces any Board 
Order in these matters; that each a
nd every respondent supervisor at the 
facilities involved herein sign a writte
n acknowledgment of receipt of 
the court order, that they understand the court order, and that they un-
derstand that any future violations of an employees™ 
Weingarten
 [NLRB v. J. Weingarten
, 420 U.S. 251 (1975)] rights might result in contempt 
proceedings against them personally. 
6 Additionally, Respondent argue
s that alleged denials of 
Weingarten
 rights are matters that may and should 
be deferred to an arbitrator under 
the involved collective-bargaining agreements; that here, the alleged 

unfair labor practices are not so numerous, pervasive, and outrages that 
special remedies are necessary to dissipate fully the coercive effects of 
the unfair labor practices found; that
 the National Association of Letter 
Carriers has specifically waived employees™ 
Weingarten
 rights for 
ﬁofficial discussionsﬂ; that run of the mill conversations, such as the 
one had with Snyder, do not require the presence of a union representa-

tive; that a new investigatory interv
iew resulting in the reconsideration 
and possible modification of discipli
ne with the attendant recession of 
the original discipline and the poten
tial issuance of new discipline with 
appeal rights is in direct conflict with 
Taracorp Inc.
, 273 NLRB 221 
(1984); that the requested special remedy would deprive the Respon-
dent of the right to discontinue the interview or offer the employee the 

choice of continuing the interview 
unaccompanied by a union represen-
tative, or of having no interview at
 all; that the General Counsel™s sug-
gestion that supervisors be in jeopa
rdy of findings of contempt against 
them personally is overbroad and w
ould reach a large number of indi-
vidual supervisors and managers not 
shown to have now or previously 
engage in such violations of the Act; and that the General Counsel™s 

special remedy would create the false impression in the minds of su-
pervisors that any nature of 
Weingarten
 violation by them could put 
them in contempt of the rather limited court order in 
Postal Service v. 
NLRB, 969 F.2d 1064 (D.C. Cir. 1992). Actually, the special remedies 
sought by the General Counsel refer to ﬁa copy of any Court Order that 
enforces any Board Order in these 
matters.ﬂ The General Counsel does 
not refer to the court 
order cited by Respondent. 
 POSTAL SERVICE
 371
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and 
the Respondent on October 3, 
2006,7 I make the following 
FINDINGS OF FACT
 I.  JURISDICTION
 The Respondent admits and I find that Respondent provides 
postal services for the United States and operates various facili-
ties throughout the United States 
in the performance of that 
function, including the four facilities described above, which 
are the only facilities involved in this proceeding. The Respon-
dent admits and I find that the Board has jurisdiction over the 

Respondent by virtue of Section 1209 of the Postal Reorganiza-
tion Act (PRA). The complaint a
lleges, the Respondent admits, 
and I find that National Postal
 Mailhandlers Union Local 317, 
National Postal Professional Nu
rses, and National Association 
of Letter Carriers Branch 404 are labor organizations within the 
meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Alabama 
Byron Wesley has worked fo
r Respondent since July 1997; 
has been a mailhandler since April 1999; has worked at the 
Birmingham Annex since 2000; is a member of Mailhandlers 

Local 317; and is a steward with th
e Union. He testified that he 
has attended between 100 and 150 pr
edisciplinary meetings as a 
union steward; that a predisciplin
ary interview is management™s 
factfinding expedition to determine whether discipline is war-
ranted; that it has been his experience that 99 percent of the 
time discipline has been issued based on the event that was 
discussed during the predisciplinary interview; and that there 
have been instances where no disciplinary action was taken 
following a predisciplinary meeting. 
General Counsel™s Exhibit 2 is
 a notice to employee, dated 
ﬁ2/18/04,ﬂ posted pursuant to an Order of a United States court 
of appeals. The notice reads as follows: 
 PLEASE TAKE NOTICE 
that on December 18, 2003, the 
United States Court of Appeals for the District of Colum-
bia Circuit issued a Consent Order against the United 
States Postal Service approving a settlement between the 
Postal Service and the National Labor Relations Board. 
Under that Consent Order the Postal Service is required to 
institute a nationwide educational program directed at all 
supervisors, acting supervisor
s, postal inspectors and man-
agers with direct responsibility for bargaining unit em-
ployees concerning employee ri
ghts in investigatory inter-
views, otherwise known as 
Weingarten rights. As part of 
that education program, 
we list below a summary of such 
employee rights
: 1. An employee has the right to be represented by a 
union steward when the employer meeting is an 
investiga-
tory interviewŠwhen management is searching for facts 
                                                          
 7 The due date for filing briefs wa
s extended since the transcript for 
the July 24, 2006 session was not made
 available by the court reporter 
until September 19, 2006. 
and trying to determine the em
ployee™s guilt or innocence, 
or where facts elicited at the meeting might ultimately re-
sult in discipline or a change in previously imposed disci-
pline. The employee being in
terviewed has the right to 
such representation by a steward where he or she 
reasona-bly believes that discipline or
 changes in previously im-
posed discipline could result
 from the investigatory inter-
view. 2. It is the employee™s obligation to request representa-
tion of a union steward at the investigatory interview. 
3. An employee facing an i
nvestigatory interview has 
the right to meet with his or her union steward in 
advance of the interview
 to prepare for the interview. 
4. At the investigatory interview, the employee is enti-
tled to a union steward™s 
assistance
. The Postal Service 
violates the employee™s rights if it refuses to allow the 
steward to speak or tries to restrict the steward to the role 
of a passive observer. 
5. Employees may exercise any or all of the rights 
listed . . . without reprisals of any kind from the Postal 
Service. 
Improperly denying any of these rights
 may have 
legal consequences for the Postal Service.[
8] [Emphasis in original.] 
 Wesley testified that he first saw this notice in February 
2004 when he went to Responde
nt™s Birmingham plant on 24th 
Street and saw it posted on the bulletin board; that he read the 
entire notice; that this notice was not posted at that time at the 
Birmingham Annex (the Annex); 
that mailhandlers are em-
ployed at the Annex and at the plant; that such a notice was 
posted at the Annex around February 2004; and that this notice 
was discussed with about 20 union 
members who were told that 
if they felt that a meeting would result in discipline they had a 
right to speak with a steward 
before the meeting took place. 
Wesley further testified that the president of the Union, 
Mitchell, went over Ge
neral Counsel™s Exhibit 2 at a steward 
meeting, and Amerson, who is a steward, was present. 
Steele, who has worked for the Respondent for 12 years, 
with the last 7.5 years spent 
at Respondent™s Birmingham An-
nex, testified that he is a me
mber of the Mailhandlers Union; 
that he had been chief shop steward on tour I for 4 or 5 months 
at the time he testified at the 
trial herein; that in April 2004 he 
was a shop steward at the Annex;
 that he first saw General 
Counsel™s Exhibit 2, the above-described notice which informs 
                                                          
 8 Counsel for the General Counsel introduced two charges, one in 
Case 10ŒCAŒ34186 and one
 in Case 10ŒCAŒ34456 which he stated are 
the two charges that are referenced 
in the above-referenced D.C. Circuit 
Court of Appeals consent order of 2003. He indicated that the charges 

were introduced to give some frame of reference for the earlier Bir-
mingham based charges. Opposing counsel pointed out that one of the 
charges involves Ensley, Alabama, 
and not Birmingham; that these 
matters were the subject of a negotiated settlement with a nonadmission 
clause; that there was resolution w
ithout adjudication; and that the 
charges should not stand as evidence against the Respondent of any 

nature of a violation. Counsel for 
the General Counsel then indicated 
that they were offered as background to aid in understanding the con-
text. The exhibit, GC Exh. 6, 
was received. Since it involves two 
charges, obviously the exhibit, in and of itself, is not evidence of a 
violation. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 372 
employees of their 
Weingarten rights, a couple of years ago (in 
2004) posted in the foyer of the A
nnex; that in the months fol-
lowing February 8, 2004, he at
tended union meetings; and that 
in the March 2004 union meeting he commented on the fact 
that management was not fo
llowing what was posted.  
Supervisor Leon Nash testif
ied that he has attended ap-
proximately 100 investigatory interviews; that he 
did not recall
 seeing General Counsel™s Exhib
it 2, the notice regarding em-
ployees™ 
Weingarten 
rights, posted at the Annex facility in 
2004; that he saw the notice about 
2 weeks before he testified at 
the trial herein on March 23, 2006; that he has received instruc-
tions or directives on more th
an one occasion regarding what 
procedure to follow if during an investigatory interview or at 
the commencement of the inves
tigatory interview there is a 
request for the steward and the 
employee to meet before going 
any further; that he was first gi
ven such instructions in January 
2005; that it has been his experience that seldom does a steward 
or an employee ask to meet before going further with the inves-
tigatory interview; that over the past year or two such a request 
has been more frequently; and that
 he noticed it started to occur 
more and more often as of January 2005. 
On cross-examination, Nash testified that the only ones he 
remembers who asked for a meeting between steward and em-ployee before proceeding with the investigatory interview were 
Amerson and Steele; that Amerson made such a request as a 
steward but not as an employee; that Steele made such requests 
as a steward but not as an empl
oyee; that he gave a deposition 
to the National Labor Relations 
Board (the Board) in January 
2005 when he was asked about some
 of the events he described 
below; that from this point on he understood there was a special significance to circumstances where there was an investigatory 
interview and there was a request from someone that the stew-
ard and the employee be permitted
 to meet before the interview 
continued; and that before that time he 
did not necessarily per-
ceive
 there would be some special
 significance to whether the 
meeting with the steward occurred after the interview was over 

or before it continued or at an
y particular point in time. Subse-
quently, Nash testified that the incidents where an employee 
requested a preinterrogation co
nsultation increased after Janu-
ary 2005 because he actually paid mo
re attention to it, that is 
ﬁwhen I foundŠlearned more about the Weingarten Act [sic] 
and that is when I startedŠthat is definitely when I started 
paying more attention . . . to the requestﬂ (Tr. 399 and 400); 
that employees did request prei
nterrogation consultation before 
January 2005 and he did not deny these requests; and that such 
requests increased after January 
2005 and he was not sure why. 
One of Respondent™s attorneys, John Oldenburg, indicated at 
the outset of the Fort Worth session that there was a posting of 
the above-described notice as required in the Birmingham An-
nex; that there may have been some evidence that people saw it 
posted at the main post office (the Plant); and that it was posted 
in early 2004. 
1.  David Callens 
The complaint alleges that on or about April 14, 2004, Re-
spondent, by Nash, at Responde
nt™s Birmingham Annex facil-
ity, by denying the request of employee David Callens and 
Mailhandlers Local 317 Steward Ed
ward Steele to meet and 
confer prior to the commencement of the interview, denied the 
request of its employ
ee David Callens to be represented by 
Mailhandlers Local 317 during an 
interview; that Callens had 
reasonable cause to believe th
at the April 14, 2004 interview 
would result in disciplinary action against him; and that Nash 
conducted the interview with Ca
llens even though the Respon-
dent had denied the employee™s
 request for union representa-
tion. Steele testified that in April 2004 he attended an investiga-
tory interview with Callens in the supervisors™ breakroom, 
which they sometimes use as an office; that Nash came to him 
and told him that he needed him to go to the supervisors™ break 
area; that Nash was in the breakroom when he arrived and 
Callens arrived later; that Calle
ns and Nash got into a heated 
discussion about Nash doing an i
nvestigatory interview regard-
ing Callens not being at the 
limited-duty table where he was 
assigned; that Callens told Nash that he was on break; that 
when the heated discussion started he told Callens to calm 
down; that Callens said that he needed to speak to the union 
representative; that Nash ﬁtold 
him that it wasn™t going to be 
long, and I might let you meet with him afterwardsﬂ (Tr. 192); 
that ﬁafter Leon [Nash] tried to
 continue on, Mr. Callens inter-
rupted again, and they got into this loud shouting match, and 
Mr. Callens rushed out of the room,ﬂ id.; that he then told Nash 
that he was wrong because Callen
s is allowed to converse with 
his union steward and his union steward is allowed to converse 
with him and ﬁI tried to explain to him [Nash] that when I say I 
need to speak with him, then the meeting stops right then 
whether you like it or not. And he said, no, it™s not going to go 
that wayﬂ (id. at 192 and 193); that Nash told him that he had to 
go get Callens because Nash was about to put him off the clock, 
and his patience was wearing thin with Callens; that he got 
Callens to come back to the meeting, telling him just to sit 
down and not say a word because if he was put off the clock it 
would mean more work ﬁinstead of just this little penny ante 
stuff that he™s trying to do nowﬂ 
(id.); that Callens came in and 
sat down while Nash went on with
 the meeting, and then Nash 
told them to go back to work; 
that during the reconvened meet-
ing Nash told Callens that he di
d not want to cause conflict but 
he wanted to know where Call
ens was and what he was doing; 
that Callens told Nash that he was on break and there was no 
standard time for breaks; that Nash told Callens that he would 
tell him when he could take a break; and that about 35 minutes 
passed from the start of the first meeting to the end of the re-
convened meeting. 
On cross-examination, Steele testified that the investigatory 
interview involving Amerson proba
bly occurred the day before 
the investigatory interview i
nvolving Callens but he was not 
sure; that there is no reference to his participation as a steward 
in the Callens investigatory interview in either of the affidavits 
he gave to the Board on October 26, 2004; that when Nash told 
Callens that this was an investigatory interview, Callens said 
that he needed to speak with Steele; that other than saying that 
it was an investigatory interview,
 Nash had not indicated what 
he was investigating when Calle
ns asked to speak with his un-
ion steward; that he thought th
at Callens knew what was going 
on and he wanted to enlighten him; that when Nash said that he 
would let us speak later, Nash said this investigatory interview 
 POSTAL SERVICE
 373
is about you not being where you were supposed to be; that 
then Nash and Callens got into a heated dispute when Callens 
then asked Nash, ﬁ[W]ell, where was I supposed to beﬂ (Tr. 
213); that Nash said that Callens was on his break too long; that 
ﬁNash and . . . Callens have a hist
ory of hatred for one anotherﬂ 
(id. at 214); that Callens told Nash that he was being treated 
unfairly and Nash denied this; th
at the discussion was loud and 
angry; that Callens said that 
he was where he was supposed to 
be, namely on break; that Nash sa
id that he wanted to finish 
reading what Callens was here about and he would let them 
meet afterwards; that Callens left the room after Nash said that 
he was on break too long; and that when he brought Callens 
back to the room Callens did not remain silent. 
Callens testified that he has been an employee of the Re-
spondent for over 12 years; that in April 2004 he worked in 
Respondent™s Birmingham Annex as
 a mail handler on limited 
duty; that he was represented 
by Mailhandlers Local 317; that 
he was assigned to work on the night of April 15, 2004; that at 
about 2:30 a.m. on that night Na
sh approached his work area 
where he was sitting at a conveyo
r belt; that Nash asked him 
about his break, namely where he had been and why he was 
gone so long; that he asked for a shop steward because he 
thought he might be written up; that Nash said that a steward 
was not necessary and he conti
nued to question him; that be-
tween 6:45 and 7 a.m. of that sa
me shift Nash called him into 
the office where Steele was already present; that Nash started to 
read a statement he had prepared telling me that he was going 
to be giving me disciplinary action; that at that point in time he 
asked for the opportunity to confer with a union steward; that 
Nash told him that he did not need to talk with a steward at that 
time and he could talk with the steward after the meeting; that 
Nash described the meeting as 
a predisciplinary meeting when 
he began reading the statement; that Nash said that this was to 
inform him that this is a predisciplinary meeting; that Steele 
was present at the time; that he asked Nash for an opportunity 
to confer with a steward beforehand and Nash said that that was 

not necessary and that we could talk afterwards; that after Nash 
read his statement, Nash asked 
him if he had anything to say; 
that he did not say anything so
 the meeting ended; that the 
meeting took about 5 minutes; that the meeting became heated 
because he was angry with Nash
 questioning him on the work 
floor in front of all the other employees; that he and Nash 
raised their voice during the mee
ting; that he did not recall 
Steele speaking during the meeti
ng; that he thought that the 
events he described above occurred on the shift which began on 
April 14 and carried into April 15, 2004; that during the predis-
ciplinary meeting there was no discussion about break and 
breaktimes; and that during the previous meeting there was a 
discussion about break and breaktimes. 
On cross-examination, Callens testified that Steele was al-
ready in the room at the direction of Nash; that when Nash said 
that he was going to be giving him a disciplinary action he 
asked for an opportunity to confer with his steward; that he did 
not talk about whether he was ta
king breaks at this meeting; 
and that he did not recall Nash
 asking him questions during this 
meeting. On redirect, 
Callens testified that page one of Respon-
dent™s Exhibit 17 is a copy of the April 30, 2004 warning letter 
he received. And on re-cross, Callens testified that a grievance 
was filed with respect to this warning letter; that Amerson was 
the steward handling the grievance
9; and that he was not sure if 
the grievance was still in his record. 
Nash testified that he was invol
ved in an investigatory inter-
view of Callens in April 2004; that on the night in question 
Callens was on limited duty and he
 was assigned to work on a 
belt; that one of Callens™s duties was to check the priority mail 
for errors prior to dispatch; that the mail came over at about 
1:55 a.m. and Callens was not at 
his assigned work station; that 
he had to make other arrangem
ents to get the work done and 
Callens came back about 25 minute
s later; that when he asked 
Callens where he had been Callens said that he had been on 
break; that a few months earlier 
he had given Callens written 
instructions to report for work at 11 p.m., go on break at 1 a.m., 
break again at 3 a.m., and go to lunch at 5 a.m.; that when he 
asked Callens why he took his br
eak at that time Callens said 
he had no designated time, Nash
 was no longer his supervisor, 
and Jackie Hill told him to disregard the written instructions 
Nash had given him regarding wh
en he was supposed to take 
breaks; that he talked with Jackie Hill and she said that was not 
true; that since Amerson, who 
was the primary union steward, 
was not there that morning he got Steele, who was the alternate 
union steward, to come and sit in on the investigatory inter-
view; that it is his practice to get a union steward before the 
employee asks for a union steward so that he does not have to 
waste time looking for a union steward if the employee decides 
that he or she wants a union st
eward; that when he met with 
Callens, Steele was present; that 
he did not remember
 if either 
Callens or Steele asked him that th
ey be allowed to meet before 
he began his interview; that he is 
not sure that if the request 
was made that it would be 
something he would remember
; that 
he has had such a request and ﬁ[
u]sually I would grant the time 
. . . [for] no particular reasonﬂ 
(Tr. 367); that he said usually 
because he could only remember one occasion when he did not 
and Steele was not involved in th
at situation; that Callens did 
                                                          
 9 While it was not a subject covered on direct, on cross-examination 
Amerson testified that he attended, 
as steward, a predisciplinary hear-
ing with employee David Callens in
 April 2004 and a meeting later in 
April 2004 where discipline was issued to Callens; that both were con-
ducted by supervisor Nash; that 
at the second meeting Nash also 
wanted to do another predisciplinar
y on Callens; that in one of the 
affidavits he gave to the Board he
 describes the predisciplinary inter-
view he attended with Callens and Nash
; that as indicated in his affida-
vit to the Board, Callens asked Nash 
for the opportunity 
to confer with 
his union representative before the 
meeting went forward; that the 
predisciplinary interview in the Annex tour office involving the ques-
tion of Callens being away from his work area and possibly on break at 

a different time than was scheduled occurred on or about April 15, 
2004; that according to his time and 
attendance report, 
R. Exh. 16, he 
was not at work at 6 a.m. on April 15, 2004; that he did come to work 

at 11 p.m. on April 15, 2004; that R. Exh. 17, dated April 30, 2004, is 
the letter of warning Callens received from Nash at a meeting he, Am-
erson, attended; that the letter indi
cates that the incident in question 
occurred at 1:55 a.m. on April 15, 2004; and that his own prediscipli-
nary hearing with Nash in April 
occurred within a day or two of 
Callens™ investigatory interview. It 
appears that Amerson was confused 
and his role in this matter was limited to handling the grievance. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 374 
not request a steward
10; and that Respondent™s Exhibit 17 is the 
documentation of the discipline he
 gave to Callens over this 
incident. 
On cross-examination, Nash testified that Union Steward 
Steele did not make a request to 
meet with Callens before the 
investigatory interview went forward. 
Analysis 
In my opinion, the Respondent violated the Act on or about 
April 14, 2004, as alleged in the complaint. On the one hand, 
we have the employee and the union steward who was present 
testifying unequivocally that Nash
 denied Callens™s request to 
meet with his union steward in advance of the interview. On the 
other hand, we have Nash initially
 testifying equivocally that he 
did not remember if Callens or 
Steele asked him that they be 
allowed to meet before the investigatory interview. Then, after 
looking at a document, Nash tes
tified that Callens did not re-
quest a steward. The issue here is not whether Callens re-
quested a steward but rather wh
ether Nash unlawfully denied 
Callens™s request to meet with 
his steward before the investiga-
tory interview went further.  S
ubsequently, Nash testified that 
Steele did not make a request to 
meet with Callens before the 
investigatory interview went forward. Nash is not a credible 
witness. At one point he testifie
d that when he has such a re-
quest he would usually grant it
 for no particular reason. At 
another point, treated below, Na
sh testified that in 2004 he 
denied an employee™s request 
to meet with his union steward 
before the investigatory because he, Nash, was pressed for 
time. When asked if that meant that his schedule trumped the 
employee™s right to meet with his union steward, Nash an-
swered that he was unaware of the right in June 2004 and if he 
had known of the right, he would 
have granted the employee™s 
request to meet with his union st
eward before the investigatory 
interview. 
As noted above, a notice dated ﬁ2/18/04ﬂ was posted pursu-
ant to an Order of the United States court of appeals. 
 PLEASE TAKE NOTICE 
that on December 18, 2003, the 
United States Court of Appeals for the District of Colum-
bia Circuit issued a Consent Order against the United 
States Postal Service approving a settlement between the 
Postal Service and the National Labor Relations Board. 
Under that Consent Order the Postal Service is required to 
institute a nationwide educational program directed at all 
supervisors, acting supervisor
s, postal inspectors and man-
agers with direct responsibility for bargaining unit em-
ployees concerning employee ri
ghts in investigatory inter-
views, otherwise known as 
Weingarten rights. As part of 
that education program, 
we list below a summary of such 
employee rights
:  . . . .  3.  An employee facing an investigatory interview has 
the right to meet with his or her union steward in advance 
of the interview to prepare for the interview. [Emphasis in 
original.] 
                                                           
 10 This testimony was given after Na
sh refreshed his recollection by 
looking at a deposition he gave to
 an attorney with the Board. 
One of Respondent™s attorney™s, 
Oldenburg, indicated that this 
notice was posted, as required,
 in the Birmingham Annex in 
early 2004. 
Also, Sharon Davis, who is a supervisor at the Birmingham 
Annex, testified that a couple of 
years before she testified at the 
trial herein on March 23, 2006, she received notice of the em-
ployee™s right to have a preinvestigatory consultation with his 
or her union steward in the mail and in an e-mail; and that the 
information she received advised her that employees are enti-
tled to confer with their union representative before the investi-
gatory interview. Respondent™s 
attorney Oldenburg made the 
following statement at the end of Sharon Davis™s testimony: 
 . . . we talked about the consent decree previously. A mass 
mailing of 
Weingarten 
instructions approved by the NLRB 
was part of that to be sent to 
every supervisor
 in the Postal 
Service. And I can state that I k
now that is what she was refer-
ring to. It sounds like one of the usual suspects. [Tr. 477; em-
phasis added.] 
 Nash testified that he first rece
ived instructions in January 2005 
regarding what procedure to follow if during an investigatory 
interview or at the commencement of the investigatory inter-
view there is a request for the steward and the employee to 
meet before going any further; th
at after he was deposed by the 
Board in January 2005 he understood that there was a special 
significance to circumstances where there was an investigatory 
interview and there was a request that the employee and the 
steward be permitted to meet before the interview continued; 
and that he did not necessarily perceive that there would be 
some special significance to whether the meeting with the 
steward occurred after the interview was over or before it con-
tinued or at any particular point
 in time. With his testimony, 
Nash contradicts the testimony 
of another supervisor at the 
Birmingham Annex and one of 
the Respondent™s attorneys. 
Nash was placed on notice in early 2004 that employees are 
entitled to confer with their union representative before the 
investigatory interview. Notwithstanding the instructions, Nash 
decided that his schedule took precedence over this right and he 
told employees that they could meet with the steward after the 
investigatory interview. Nash li
ed under oath about not realiz-
ing the significance or his actions until January 2005. He had 
instructions in early 2004. He refused to follow those instruc-
tions until he was deposed by the Board in January 2005. Con-
sequently, it must be
 concluded that Nash had notice of the 
employee™s right to preinterroga
tion consultation with his stew-
ard in early 2004, he refused to follow the instructions, and he 
lied about his refusal while under oath at the trial herein. Nash 
told Callens that it was a predisciplinary interview and Nash 
conducted the predisciplinary meeting after he denied the re-
quest for a preinterrogation consultation. Again, Respondent 
violated the Act on or about April 14, 2004, as alleged in the 
complaint.  
2.  William Amerson 
The complaint alleges that on or about April 16, 2004, Re-
spondent, by Leon Nash, at Re
spondent™s Birmingham Annex 
facility, by denying the request of employee William Amerson 
and Mailhandlers Local 317 Steward Edward Steele to meet 
 POSTAL SERVICE
 375
and confer prior to the commencement of the interview, denied 
the request of its employee William Amerson to be represented 
by Mailhandlers Local 317 during 
an interview; that William 
Amerson had reasonable cause to
 believe that the April 16, 
2004 interview would result in disciplinary action against him; 
and that Nash conducted the in
terview with Amerson even 
though the Respondent had denied 
the employee™s request for 
union representation. 
Amerson, who has worked for the Respondent for over 12 
years and who was working at 
the Birmingham Annex in 2004, 
testified that he was the Mailhandlers™ chief shop steward at the 
Annex in 2004; that as a steward 
he has attended approximately 
100 predisciplinary hearings; that 
he has attended a prediscipli-
nary hearing where he was the s
ubject of the hearing; that he 
attended two predisciplinary hearings in April 2004 at which 
Edward Steele was present as his steward; that Supervisor Leon 
Nash held a disciplinary hearing with him in April 2004 at the 
Annex in the tour office at about 6 a.m.; that he was told by a 
supervisor to report to the tour office; that Steele and Nash 
were in the tour office when he arrived; that Nash said that it 
was a predisciplinary hearing; th
at he asked Nash if he could 
see his shop steward and confer with him prior to the meeting 
going forward; that Nash said that he did not see any need for 
that and he was going to go ahead 
with the meeting; that Nash 
started to ask him questions with respect to his whereabouts 
throughout the night; that he responded to Nash™s questions; 
and that the meeting lasted about 15 minutes. 
On cross-examination, Amerson testified that when Nash 
told  him to go to the your offi
ce Nash did not tell him why he 
wanted to see him in the tour 
office; that he did not ask for 
Steele to be present; that when he walked into the office Nash, 
with Steele present, told him that he was going to give him a 
predisciplinary interview; that he wanted to meet with Steele 
before Nash told him what 
the meeting was about because 
sometimes supervisors will discu
ss with a steward what is in-
volved prior to the predisciplinary meeting; that Nash did not 

permit the preconsultation that he
 requested; that he did not 
recall Steele saying anything when 
he made his request; that he 
answered Nash™s questions; that no discipline issued from this 
interview; that during the meeting Steel, on occasion, said that 
he, Amerson, was right with respect to his answers to Nash™s 
questions; and that he did not 
file a grievance regarding the 
denial of a request to speak with a steward before the investiga-
tory interview because he was denied union time to gather in-
formation for the grievances and to prepare the grievances. 
Steele testified that in April 2004 he attended an investiga-
tory interview as a steward for Amerson; that the meeting was 
held upstairs in the conference 
room at the Annex; that he, 
Nash and Amerson were present; that while he was working, 
Nash came and told him that he needed to see him in the con-
ference room in 10 minutes; that Nash was in the conference 
room and Amerson arrived later; 
that Nash told Amerson that it 
was an investigatory intervie
w and Amerson said that he 
wanted to speak with his shop steward; that Nash said that he 
ﬁmight let you all meet after we™re finished, but I™m going to 
finish reading the chargesﬂ (Tr. 190); that Nash and Amerson 
started conversing and he indica
ted to Amerson that he should 
calm down; that he told Nash that Amerson was entitled to 
meet with his steward and he was entitled to meet with Amer-
son; that Nash said, ﬁ[W]e™re going to do this my way todayﬂ 
(id.); that then Amerson answ
ered Nash™s questions about 
whether Amerson was where he 
was supposed to be at work 
when Nash was looking for him; 
and that the meeting lasted 
about 15 or 20 minutes. 
On cross-examination, Steele testified that he asked Nash to 
speak with Amerson after Nash said that this is an investigatory 
interview because you were missi
ng; that Nash said that he 
wanted to go ahead and finish reading the charges and he would 
let them meet afterwards; that in one of his affidavits to the 
Board he indicated that when Amerson came into the confer-
ence room Amerson was the one who asked Nash if he could 
have a few minutes to talk to a 
steward; and that it could have 
been Amerson who asked but he remembered asking Nash to 
speak with Amerson. 
Nash testified that the only investigatory interview he had 
with Amerson as an employee 
occurred in June 2004. On cross-examination, Nash testified that in less than five instances when 
he has conducted investigatory inte
rviews, he was satisfied with 
the employee™s explanation and he
 did not take it further; that 
he typically takes notes during an
 investigatory interview; that 
if he requests discipline after the investigatory interview, he 
uses his notes to draft the docum
ent which will be sent up and 
then throws his notes away; that if he decides not to proceed 
after an investigatory interview, 
he disposes of his notes; that 
less than five times he has conduc
ted an investigatory interview 
and not referred the matter any further; that he would remember 
if he conducted a predisciplinary interview in about April 2004 
and decided not to refer it any further; that he recalled an occa-
sion in April 2004 noticing Amerson somewhere that did not 
appear to be his workstation; 
that he recalled asking Amerson 
about his whereabouts on that occasion; that on this occasion he 
spoke with Amerson on the south 
dock; that he did not recall 
Amerson asking to have a steward present; that Steele was not 
present when he, Nash, asked 
Amerson questions; that from 
January 2005 to the time he testified herein he attended six or 
seven investigatory interviews where Amerson was the stew-
ard; that at most of those interviews Amerson asked that he and 
the employee be given a chance to meet before the interview 
proceeded; that he did not remember any particular instance 
where Amerson did not make such
 a request; that from January 
2005 to the time he testified here
in he, Nash, attended six in-
vestigatory interviews where Steele was the steward; that on all 
of those interviews Steele asked 
that he and the employee be 
given a chance to meet before the interview proceeded; and that 
he did not remember any particular instance where Steele did 
not make such a request. 
Analysis 
In my opinion, the Respondent on or about April 16, 2004, 
violated the Act as alleged in th
e complaint. Once again it is the 
word of an employee, Amerson, and a union steward, Steele, 
against the word of Nash. The pr
oblem with Nash is, as indi-
cated above, he is not a credib
le witness. As described above, 
he lied under oath at the trial herein. The above-described tes-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 376 
timony of Amerson and Steele is credited.
11 Amerson had rea-
sonable cause to believe that the April 16, 2004 interview could 
result in disciplinary action ag
ainst him, and Nash conducted 
the interview with Amerson even though he denied Amerson™s 
request to meet with his steward before the investigatory inter-
view proceeded. Since this ma
tter did not go beyond the inves-
tigatory interview, it is understa
ndable that there would not be 
any documentation. Also Amers
on explained why no grievance 
was filed. All things considered, the General Counsel has 
shown by a preponderance of the evidence that Respondent 
violated the Act on or about April 16, 2004, as alleged in the 
complaint. 
3. Tommy Jones 
The complaint alleges that on or about April 21, 2004, Re-
spondent, by Diane Crenshaw, at Respondent™s Birmingham 
Plant facility, by denying th
e request of employee Tommy 
Jones and Mailhandlers Local 317 Steward Douglas Cash to 
meet and confer prior to the commencement of the interview, 
denied the request of its employee Tommy Jones to be repre-
sented by Mailhandlers Local 317 during an interview; that 
Tommy Jones had reasonable cause 
to believe that the April 21, 
2004 interview would result in disciplinary action against him; 
and that Diane Crenshaw conduc
ted the interview with Tommy 
Jones even though the Respondent had denied the employee™s 
request for union representation. 
In April 2004, Douglas Randall Cash, who at the time was 
chief shop steward for Mailhandlers Local 317 on tour II at 
Respondent™s Birmingham Plant, 
attended a predisciplinary 
meeting with employee Tomm
y Jones. Cash, who no longer 
worked for the Respondent when he testified at the trial herein, 
testified that as steward he a
ttended approximately 50 discipli-
nary meetings; that the April 
2004 meeting involving employee 
Tommy Jones was held in the supervisors™ breakroom at the 
Birmingham Plant; that he, To
mmy Jones, and Supervisor 
Diane Crenshaw were present at the meeting which was held 
about 1 to 1:45 p.m.; that Crenshaw came to his work area and 

told him that she needed him to come to the supervisors™ break-
room because she was going to issue Tommy Jones a ﬁPre-Dﬂ 
(Tr. 32) that day; that he went
 to the supervisors™ breakroom; 
that when he, Crenshaw, and Jones arrived at the door to the 
breakroom Jones asked him what was going on; that when he 
told Jones that Crenshaw had told him that she was going to 
issue a Pre-D, Jones again asked him what was going on; that 
he told Jones that he needed to request of Crenshaw that he and 
Jones be able to have some time 
before they went into the Pre-
D; that Crenshaw, who was standing there, said no she would 
give Jones time to see him after they got through the Pre-D; 
that the three of them entered the room and sat down at a table; 
that no one else was in the room; that Crenshaw started to read 
                                                          
 11 With respect to the fact that 
Amerson testified that the meeting 
was held in the tour office and Steele 
testified that the meeting was held 
in the upstairs conference room, it is
 noted that the employee and the 
union steward in the admitted Superv
isor Diane Crenshaw investigatory 
interview described the room in th
e Birmingham Plant where the meet-
ing was held in different terms (supe
rvisor™s breakroom in the plant vis-
à-vis a computer room in the plant). 
It appears that different employees 
can describe the same room in different terms. 
off a paper that Jones was being charged with an unsafe act; 
that he then told Crenshaw that
 Jones asked if he could meet 
with him prior to us going into this Pre-D, and he asked 
Crenshaw twice if she was saying that they could not meet prior 
to the Pre-D; that Crenshaw replied, ﬁNo. I™m saying that you 
can meet, but I™ll let you meet after the Pre-Dﬂ (Tr. 34); that he 
then told Jones to ask Crenshaw if he could meet with Cash 
before they went any further with
 the meeting; that Jones asked 
Crenshaw if he could meet with Cash before they went any 
further with the Pre-D; that Crenshaw said, ﬁNo. I told you that 
I™m going to let you have some time with the shop steward after 
the Pre-Dﬂ (id. at 35); that Crenshaw then proceeded to read the 
charges alleging the unsafe operation of a tow motor; that when 
she concluded reading the document she asked Jones if he 
would like to give an explanation of what had happened; that he 
then told Crenshaw twice that he
 ﬁwould like to close this meet-
ing because you have violated Mr. Jones™ 
Weingarten rightsﬂ 
(id. at 35 and 36); that Crenshaw
 told him, ﬁNo, I haven™t vio-
lated his rights because you are sitti
ng here with himﬂ (id.); that 
Crenshaw told him that he could not stop the meeting; that he 
told Crenshaw that as a shop st
eward he could stop a meeting if 
he believed that an employee™s rights were being violated; that 
Crenshaw said the she started the meeting so he could not stop 
it; that Crenshaw told him to get off union time and go back to 
work; that he asked Crenshaw about Jones; that Crenshaw gave 
Jones a direct order to stay in the breakroom with her; that he 
told Crenshaw that she would be violating Jones™ rights again if 
she was going to continue to talk to him about the unsafe act; 
that Crenshaw told him, ﬁWell, 
I™m his supervisor. I have the 
right to hold him in hereﬂ (id. at
 37); that he left the room and 
went back to work; and that th
e meeting lasted about 7 minutes 
at most. 
On cross-examination, Cash testified that Crenshaw was 
reading a precharge to Tommy Jones; that Crenshaw told Jones 
that he was being charged with committing an unsafe act; that 
ﬁyesﬂ (id. at 44) after reading ﬁthe chargeﬂ (id.) Crenshaw 

asked Jones if he would like to 
explain; that Jones did not an-
swer this question while he, Cash, was in the room; that 
Crenshaw never said, ﬁ[Y]ou™ve
 won, I™m stopping, I™m not 
doing anything moreﬂ (id. at 46); that it was not a win or lose 
situation and Crenshaw knew the rights because 2 or 3 days 
prior he had a discussion with Crenshaw in front of her office 
about the posting of the 
Weingarten
 rights that had been sent 
down and posted in front of the office; and that that discussion 
occurred prior to another predisciplinary interview with some-
one else. Tommy Jones, who has worked for the Respondent at its 
Birmingham Plant since 1982, testif
ied that he was on tour II in 
April 2004, Crenshaw was his i
mmediate supervisor, and he was not a member of the Mailhandlers Union; that at the time 
he testified at the  trial herein he was a member of the Mailhan-
dlers Union; that he attended a predisciplinary meeting in April 
2004 with Crenshaw and a union representative in a computer 
room in the Plant; that Crenshaw told him that she wanted to 
see him to give him a predisciplinary and he asked her for a 
shop steward; that Crenshaw told him that she had already ar-
ranged for Cash to meet with them; that when Cash arrived to 
go into the meeting Crenshaw told him what the meeting was 
 POSTAL SERVICE
 377
about and Cash told Crenshaw that he needed to meet with 
Jones prior to the predisciplinary meeting; that Crenshaw told 
Cash that the way she does it is to have the predisciplinary 
meeting first and then she woul
d allow him and Jones to meet 
afterwards; that he, Crenshaw, and Cash went into the office; 
that when Crenshaw started giving him the charges Cash inter-
rupted her and told her that 
she was violating the employee™s 
right to have a shop steward m
eeting prior to the prediscipli-
nary meeting; that Crenshaw continued to read the charges; that 
Cash again told Crenshaw that she was violating the em-
ployee™s right and he wanted to ha
ve a consultation with Jones; 
that Crenshaw told Cash that he
 was being rude and she wanted 
him to let her continue; that Cash again told Crenshaw that she 
was violating Jones™s right and he
 wanted to have a consulta-
tion with Jones prior to the predisciplinary meeting; that 
Crenshaw was reading the charges relating to running a tow 
motor between machines from a paper; that Cash told 
Crenshaw that she was violatin
g Jones™s rights and the meeting 
was over; that Crenshaw said that the meeting was not over 
because she was the supervisor; that Cash left the room and 
Crenshaw told  him to be seat
ed and not to get up and leave; 
and that when Crenshaw was reading the charges and Cash was 
telling her that she was violat
ing the employee™s right, Cash 
also told  him not to answer any questions and so he did not. 
On cross-examination, Tommy Jones testified that he was 
not disciplined regarding the subject matter of this prediscipli-
nary interview; that he did not 
tell Crenshaw that he wanted to 
meet with the steward before the predisciplinary meeting; and 
that Crenshaw did not ask him any questions after Cash said the 
meeting was over. Subs
equently, Jones testified that after he 
said that he was calling the meeting to an end, Cash got up and 
left; that Crenshaw did not say anything about Cash being on 
union time or going back to work; that Crenshaw then said she 
would ﬁget withﬂ (Tr. 165) him the next day and she would 
allow the shop steward to meet w
ith them; and that the next day 
he again was not allowed to meet
 with the shop steward prior to 
the predisciplinary meeting. 
Crenshaw, who is a supervisor 
of distribution operations at 
Respondent™s Birmingham Plant, 
testified that on April 21, 
2004, she attempted to have an investigatory interview with 
Tommy Jones and the following day she did have the inter-
view; that she held the interview because she had been given 
some paperwork, as Jones™s ad
ministrative supervisor, from the 
maintenance department refere
ncing Jones operating equipment in an inappropriate manner; that she got a shop steward, Cash, 
and told him that she needed him to meet her in the computer 
room and he had to go on union time (designated operation 
612); that she then told Jones that she needed him in the com-
puter room; that Cash asked he
r what it was about when he 
arrived at the computer room; that she told Cash that she had 
called him as a union steward for Jones; that when Jones later 
arrived in the computer room Cash
 told Jones to ask for a shop 
steward and Jones said that he 
wanted a shop steward; that she 
told Jones that she had a shop st
eward there, Cash; that neither 
Cash nor Jones said anything else at that time; that she at-
tempted to give Jones a predisciplinary interview; that she told 
Jones that it was a predisciplinary interview and she had infor-
mation from maintenance charging him with speeding; that 
Cash then said, ﬁ[Y]ou have alre
ady charged  him, this meeting 
is overﬂ (Tr. 330); that she told Cash that she called the meet-
ing, it wasn™t over, Jones had a steward present, and she could 
give Jones an investigatory interv
iew; that Cash, in a loud tone, 
told her that she could not ask Jones anything else; that the only 
thing that Jones said during th
e whole interview was that he 
wanted a shop steward when Cash told him to ask for a shop 
steward; that Cash told Jones no
t to answer any questions; that 
Cash told her that she could not ask any more questions since 
Jones had already been charged and that the meeting was over; 
that she told Cash to get off union time and go back to work 
right away; that she instructed Jones to stay; that Jones was 
there less than a minute after Cash left, she did not ask him any 
questions, and he did not say anything to her; and that she did 
not tell Jones at the end of the meeting on April 21, 2004, that 
the investigatory interview would be held the following day. 
On cross-examination, Crenshaw testified that she has at-
tended between 30 and 50 predisciplinary interviews as a su-

pervisor; that Cash has been the steward at some of the other 
ones she has conducted; that there could have been up to four 
stewards on the involved tour II on April 21, 2004; that she 
would say that all Mailhandlers 
knew that Cash was a steward; 
that she believed that Jones knew that Cash was a steward; that 
Cash told Jones to ask for shop steward; that she 
understood that Jones and Cash wanted to 
meet outside her presence; that 
she did not tell Jones and Cash that she would leave the room 
so that the two of them could meet or that they could leave the 
room or any words to that effect; that she did see General 
Counsel™s Exhibit 2,
 the notice about 
Weingarten 
rights posted in the Birmingham Plant but she could not recall if she saw it 
around February 18, 2004, the date on the notice; that prior to 
seeing the notice she did not know that it was a part of the law 
that an employee had the right to meet with his steward in ad-
vance of the investigatory interview; that it could have been 
March or April 2004 when she read the notice about 
Weingar-ten rights posted in the Birmingham Plant; that she was aware 
that the notice changed the employee™s rights in that the em-
ployee now had the right to meet with his or her steward in 
advance of the interview; that on April 21, 2004, she told Jones 
that it was a predisciplinary interview; and that while she did 
not have a chance on April 21, 2
004, to tell Jones that he would 
have an opportunity to give an
 explanation regarding his con-
duct, she had had predisciplinary interviews with Jones in the 
past and there was no doubt th
at Jones understood that he 
would have an opportunity to explain. 
On redirect, Crenshaw testified that when Jones was told by 
Cash to ask for a steward and Jones said he wanted a steward, 
she did not understand that to be 
a request for a private meeting 
between Cash and Jones. 
On re-cross, Crenshaw testified that she told Jones on April 
21, 2004, ﬁ[A] a later timeﬂ (Tr. 349) ﬁ[Y]ou have the opportu-
nity to speak with him [Cash]ﬂ (id.); that she told Jones that 
ﬁyou and Mr. Cash can meet laterﬂ (id. at 350). 
Subsequently, Crenshaw testifie
d that the only thing she said 
to Jones on April 21, 2004, after 
Cash left was to apologize for 
what had occurred. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 378 
Analysis 
In my opinion, the Respondent on or about April 21, 2004, 
violated the Act as alleged in the complaint. Crenshaw admitted 
that she told Jones that he could meet with steward Cash later, 
at a later time. In other words, Crenshaw told Jones that he 
could not meet with Cash in advance of the investigatory inter-
view. But, as indicated in Gene
ral Counsel™s Exhibit 2 set forth 
above, the law specifies, ﬁ3. An 
employee facing an investiga-
tory interview has the right to meet with his or her union stew-
ard in advance of the interview to prepare for the interview.ﬂ 
Crenshaw did not specifically 
deny Cash™s testimony that 
Crenshaw knew the rights because 2 or 3 days prior to the 
Jones™s investigatory interview he had a discussion with 
Crenshaw in front of her office about the posting of the 
Wein-
garten rights that had been sent down and posted in front of the 
office. Crenshaw admitted that she read the notice (GC Exh. 2) 
regarding an employee™s 
Weingarten
 rights, which was posted 
in the Birmingham Plant, and she 
did not specifically deny that 
she saw this notice before the Jones™s investigatory interview. 
Indeed Crenshaw testified that it could have been March or 
April 2004 when she saw the notice. Crenshaw was not telling 
the truth when she testified that at the outset of the meeting 
steward Cash told employee Jones to ask for a shop steward 
and Jones said that he wanted 
a shop steward. What Cash said 
was that he, as Jones™s union repr
esentative, wanted to have a 
pre-interrogation consultation 
with Jones. While the above-
described notice specifies, ﬁ2. It 
is the employee™s obligation to 
request representation of a union steward at the investigatory 
interview,ﬂ it is obvious that this
 means that the employer is not 
required to supply the steward w
ithout the employee™s request. 
Here, for the sake of expediency, the Postal Service makes 
arrangements in advance of the i
nvestigatory interview to have 
a steward present without the em
ployee first asking to have a 
steward present. There was no need for Jones to ask for a stew-
ard. The steward was already there. As noted above, the above-
described notice also specifies, 
ﬁ3. An employee facing an in-
vestigatory interview has the right to meet with his or her union 
steward in advance of the interview to prepare for the inter-
view.ﬂ Here, the union representative, in the presence of Jones, 
asked a number of times to have 
a preinterrogation consultation 
and Crenshaw denied the request each time. It would have been 
an exercise in futility for Jones to also then ask for a preinterro-
gation consultation. Crenshaw is 
not testifying that she did not 
grant the request because the union representative instead of the 
employee made the request. Crenshaw denies that the request 
was even made. An employee™s union representative, the stew-
ard, can be the one who demands
 preinterrogation consultation 
on behalf of the employee. 
Climax Molybdenum Co., 
227 NLRB 1189 (1977), enf. denied 584 F.2d 360 (10th Cir. 
1978).12 In Climax Molybdenum Co.
 supra at 1190, the majority 
of the Board indicated that 
                                                          
 12 The court indicated that 
Weingarten
 requires that the employer set 
investigatory interviews at such a 
future time and place that the em-
ployee will be provided the opportunity
 to consult with his representa-
tive on his own time in advance of the investigatory interview. More 
specifically the court at 365 held as follows: 
The employer is under no obligation
 to accord the employee subject to 
 the Union must have the right to a preinterview consultation 
with the employee in order to advise him of his rights to rep-
resentation if the right is in reality to have any substance, for it 
is the knowledgeable representati
ve who as a practical matter 
would be informed on such matte
rs. Thus, since, in our view, 
the right to representation includ
es the right to prior consulta-
tion, the denial of this right upon the Union™s request is a de-
nial of representation. 
 Here, Cash demanded that right
 and Crenshaw unlawfully de-
nied that right.
13 Crenshaw told Tommy Jones that it was a 
predisciplinary interview and after denying the request for a 
preinterrogation consultation she at
tempted to continue with the 
interview. Respondent violated the Act on or about April 21, 
2004, as alleged in the complaint. 
4.  William Amerson 
The complaint alleges that in or about July 2004, Respon-
dent, by Leon Nash, at Respondent™s Birmingham Annex facil-
ity, by denying the request of employee William Amerson and 
Mailhandlers Local 317 Steward 
Byron Wesley to meet and 
confer prior to the commencement of the interview, denied the 
request of its employee William Amerson to be represented by 
Mailhandlers Local 317 during an interview; that William Am-
erson had reasonable cause to 
believe that the July 2004 inter-
view would result in disciplinar
y action against him; and that 
Nash conducted the interview with Amerson even though the 
                                                                                            
 an investigatory interview with consultation with his union representa-
tives on company time if the inte
rview date otherwise provides the 
employee adequate opportunity to consult with union representatives 
on his own time prior to the interview. Thus, we do believe that 

Weingarten requires that the employ
er set investigatory interviews at 
such a future time and place that the employee will be provided the 
opportunity to consult with his representative in advance thereof on 

his own time. 
Here, Respondent did not meet that 
requirement. On this basis alone 
the cases can be distinguished. Moreover, it is the duty of an adminis-

trative law judge to apply established Board precedent which the 
United States Supreme Court has not reversed. 
Los Angeles New Hospi-tal, 244 NLRB 960, 962 at fn. 4 (1979). 
13 Both Cash and Jones agree that
 Cash told Crenshaw that he 
needed to meet with Jones before 
they proceeded with
 the prediscipli-
nary meeting. As noted above, since Crenshaw said that she would not 

allow them to meet before going fo
rward with the predisciplinary meet-
ing, it would have been futile for 
Jones to repeat the request. Cash 
believed that Jones did repeat the requ
est. Jones testified that he did not 
tell Crenshaw that he wanted to me
et with the steward before the pre-
disciplinary meeting. The fact that 
Jones himself did not reiterate the 
request is not crucial. Obviously, th
e gesture would have been an exer-
cise in futility. And since Crenshaw
 was already placed on notice by 
Cash that the demand was being made
 and he was not going to let her 
proceed while she was violating J
ones™s right to a preinterrogation 
consultation with his steward, whet
her Jones himself made the request 
is, in these circumstances, meaningless. 
Weingarten requires that the 
employee, and not the union, request 
that the employee be represented 
at a predisciplinary meeting. Once the employee is represented, be it at 

the request of the employee or at th
e behest of the employer with the 
employee accepting the representation, 
Weingarten
 does not indicate in 
circumstances such as exist here 
that only the employee, and not the 
union representative, can request 
preinterrogation consultation. 
 POSTAL SERVICE
 379
Respondent had denied the empl
oyee™s request for union repre-
sentation. 
In June 2004, according to the testimony of Wesley, he at-
tended a predisciplinary meeting as a steward where Amerson 
was the employee. Wesley testified that the meeting occurred in 
the Birmingham Annex, in the north break area adjacent to the 
maintenance cage between 7 a
nd 7:30 a.m.; that Supervisor 
Leon Nash approached him when
 he was clocking in about 7 
a.m. and told him that Amerson would need a steward, and he 
was to report to the north breakroom adjacent to the breakroom 
cage for the meeting; that when he arrived at the north break-
room Nash and Amerson were already present; that he asked 
Nash what the meeting was about and Nash told him that it was 
attendance related; that he then
 asked to speak with Amerson 
before they proceeded; that Nash 
denied his request, telling him 
that it would only take a minute 
and he, Wesley, could talk to 
Amerson afterwards; that Nash 
then proceeded with the inter-
view; that during this part of 
the conversation Amerson did not 
say anything; that Nash proceeded to question Amerson about 
attendance related issues and Am
erson was not very forthcom-
ing; and that the meeting lasted 10 to 15 minutes. 
On cross-examination, Wesley testified that it is the practice 
at the Annex and the Plant that management gets the steward 
before the predisciplinary meet
ing and then the manager gets 
the employee; that Nash did not tell him that Amerson re-
quested a steward; that Amerson 
did not request to speak with 
him in advance of the meeting; that when Nash denied his re-
quest to meet with Amerson in
 advance of the meeting Amer-
son did not protest; and that Amerson did not answer Nash™s 
questions during the interview. 
Amerson testified that he attended a predisciplinary hearing 
at which Wesley attended as his steward at the end of June 
2004; that Nash conducted the hearing; that the hearing, which 
related to his presence at the facility, was held a little after 6 
a.m. in the Annex downstairs breakroom next to the mainte-
nance cage; that Nash had told him to go to the breakroom and 

wait for him; that Nash and We
sley came to the breakroom 
about 5 minutes later; that Nash said that it was a prediscipli-
nary hearing; that he asked if 
he could talk with his shop stew-
ard, Wesley, prior to the meeting; that Nash said that ﬁI was a 
shop steward and he was tired of
 me and that he was going to 
get me. And he didn™t see any reason for me to do that and that 
he just wanted to proceed with 
the meeting. He didn™t have all 
dayﬂ (Tr. 57); that Nash then started to ask him questions about 
something that had happened 2 weeks earlier when he, Amer-
son, was a representative for somebody that had an EEO hear-
ing; that he told Nash that he had followed instructions while he 
was at the EEO meeting and he
 answered Nash™s questions 
about what he did after the EEO meeting; and that this predis-
ciplinary meeting lasted for approximately 15 minutes. 
On cross-examination, Amerson testified that this meeting 
involved the question of where he was in the plant after he 
attended an EEO mediation sessi
on for part of a day; that 
Wesley, who was his steward duri
ng this meeting, was not the 
one who asked to have a consultation before the predisciplinary 
meeting; that he and not Wesley 
made this request; that at least 
to some degree he answered the questions put to him by Nash, 
and Wesley would be wrong if he said that he did not answer 
any questions; that one of the 
documents in Respondent™s Ex-
hibit 15, which are Respondent™s 
documents covering this inci-
dent, indicates that he refused to give a statement to Nash at the 
investigatory interview on June
 29, 2004, but this document is 
wrong; that since on the day involved he was not scheduled to 
work, he did telephone the office
, and when he could not get 
anyone he brought it to the attention of his manager of distribu-
tion operations (MDO) who told him to report for the EEO 
mediation on June 9, 2004, as the 
letter he received indicated; 
that he remained at work, and he did work for the remainder of 
the day after the EEO mediation; that Nash was not there that 
day so he worked for acting Supervisor Arthur Gunn; that dur-
ing the investigatory interview Na
sh read the charges and then 
asked him questions; and that no
 grievance was filed over the 
discipline he received. 
Nash testified that he has never told Amerson that this is just 
an investigatory interview, you don™t need to consult with any-
body because it is just an interview; that he never told Amerson 

that he did not need a steward, he was a steward himself, and he 
did not need representation; that this investigatory interview 
was occasioned by the fact that Amerson came to the facility on 
his day off for a mediation, a
nd when the mediation ended Am-
erson stayed in the facility; that he asked Amerson where he 
worked after the mediation ended and Amerson told him that he 
worked with Larry Jones; that he checked with Larry Jones 
who said that he did not work with Amerson but maybe Amer-
son worked with Jackie Hill; that he checked
 with Hill who told 
him that Amerson did not work with her; that he spoke with the 
MDO who told  him to do an investigatory interview; that he 
did not believe that Edward Steele was there that morning as a 
tour I union steward so he had 
Byron Wesley, a tour II steward 
attend the investigatory interview as Amerson™s steward; that 
the investigatory interview oc
curred on June 18 or 19, 2004; 
that Respondent™s Exhibit 15 contains the no-time-off suspen-
sion (no loss of pay) in lieu of 7-day suspension, the adminis-
trative request form dated ﬁ6/29/04,ﬂ the investigatory inter-

view form dated ﬁ6/29/04ﬂ concurred in by MDO Rowland 
Simmons, time and attendance information, excerpts from the 
involved collective-bargaining agreement and the interpretation 
manual, typed statements from Larry Jones and Jaclynn Hill, 
and other documents he included
; that he gave the documents 
to the MDO; that he got Wesley 
before he got Amerson since it 
is his practice to get the steward before he gets the employee; 
that neither Amerson not Wesley asked him for the two of them 
to be allowed to talk before the investigatory interview was 
conducted; that if such a reques
t had been made he would have 
granted it; that during the invest
igatory interview he asked Am-
erson questions regarding the info
rmation he had gathered; that 
he asked Amerson if he had a 
statement and Amerson did not 
give one; and that he then to
ld Amerson to go back to work. 
On cross-examination, Nash testified that from time to time 
when he is preparing to conduct an investigatory interview 
either the employee or the steward asks to meet before the in-
terview goes forward; that usuall
y when such a request is made 
he permits the steward and the 
employee to meet before pro-
ceeding with the interview; that there was an instance in 2004 
when there was a request for the steward and the employee to 
meet before the investigatory 
interview proceeded and he did 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 380 
not permit it; and that
 Amerson was the union steward in that 
situation but he could not reme
mber who the employee was. 
Subsequently, Nash testified th
at he denied steward Amer-
son™s request to meet with an employee before proceeding with 
the investigatory interview because 
 I was pressed for time that morning and that is all I can re-

member. I was pressed for time. 
I neededŠI had a short period of time in which to do it 
and that is the reason I gave  
him . . . that I cannot let you 
do that right now, I am pressed for time and so I went on 
and moved on with the investigative interview. [Tr. 401.] 
 Nash then gave the following testimony: 
 JUDGE 
WEST: Okay. So in other words, your schedule 
would trump that right? 
THE WITNESS: At the time, I was unaware of the rights, 
sir. 
JUDGE 
WEST: Oh, you were unaware of the right at the 
time? 
THE WITNESS: Yes sir. If I had of known, than I never 
would have done it. I would ha
ve allowed them to have 
that time. [Id. at 401 and 402.] 
 On redirect, Nash testified that in the situation where he de-
nied steward Amerson™s request
 to meet with an employee 
before proceeding with the investigatory interview, he, Nash, 
subsequently stopped the investig
atory interview and left the 
room when Amerson asked to discuss with the employee 
 either something personal or so
mething that involved medical 
leave. But anyway it was something that they wanted toŠthe 
Union steward wanted to find out without me being present. 
Perhaps it was something I should not know about at 
the time. I can™t remember. But they asked me if I would 
excuse myself and I said yes. And I stepped outside. 
. . . . . . . and once again it was something either about annual or 
end-of-the month leave that they wanted to discuss, so they 
asked me if they could discuss it in private, so I left the room. 
[Tr. 402Œ404.] 
 On recross, Nash testified that he believed there were other 
instances, or at least another instance, during 2004 where there 
was a request that the employee and the steward meet before 
the investigative interview proceeded and he granted that re-
quest. Analysis 
In my opinion, it has been shown that the Respondent in or 
about July 2004 violated the Act as alleged in the complaint. 
Nash does not deny that this investigatory interview occurred. 
There is documentation which refers
 to this investigatory inter-
view. Nash does deny that eith
er Amerson or Wesley asked him 
for the two of them to be allowed to talk before the investiga-
tory interview was conducted. And 
Nash goes on to assert that 
if such a request had been ma
de he would have granted it. 
Why? At one point Nash incredibly claims that before January 
2005 he did not understand or he 
did not necessarily perceive 
that there was some special significance regarding the right of 
employees to meet with their steward in advance of the investi-
gatory interview to prepare for 
the interview. At another point 
Nash in effect testified that 
in 2004 his scheduled trumped an 
employee™s 
Weingarten right when he denied steward Amer-
son™s request for a preinterrogation consultation because at the 
time he was unaware of the right. Nash is not a credible wit-
ness. As indicated in the noti
ce dated ﬁ2/18/04ﬂ (GC Exh. 2), 
ﬁ[i]t is the employee™s obligation to request representation of a 
union steward at the investigator
y interview.ﬂ Here, Nash sup-
plied the union representative without the employee asking for 
a union representative. But this does not relieve Respondent of 
its obligation to allow a preint
errogation consultation between 
the employee and the union representative. As indicated in the 
notice dated ﬁ2/19/04,ﬂ[a]n empl
oyee facing an investigatory 
interview has the right to meet with his or her union steward 
in advance of the interview
 to prepare for the interview.ﬂ (Empha-
sis in original.) Here, Nash should have accorded employee 
Amerson the opportunity to meet with union representative 
Wesley before proceeding with the investigatory interview. 
While the notice indicates that it is the employee™s obligation to 
ask for a union representative at the investigatory interview, the 
notice does not indicate that it is the employee™s obligation to 
ask for a preinterrogation consultation with his or her steward. 
Rather once the union representative is there, according to the 
plain meaning of the notice, the employee ﬁhas the right to 
meet with his or her union steward 
in advance of the interview
 to prepare for the interview.ﬂ As noted above, the Board in 
Climax Molybdenum Co.
, 227 NLRB 1189 (1977), upheld the 
right of preinterrogation consul
tation even when asked for by 
the union representative and not 
the employee. Also, as noted 
above, in reviewing that decisi
on the United States Court of 
Appeals for the Tenth Circuit, while it did not agree with the 
Board in that instance because the employees involved had 17.5 
hours to consult with their union representative before the in-
vestigatory interview and they chose not to, held at 584 F.2d 
360, 365 (10th Cir. 1978), that 
 The employer is under no oblig
ation to accord the em-
ployee subject to an investigat
ory interview with consulta-
tion with his union representatives on companytime if the 
interview date otherwise provides the employee adequate 
opportunity to consult with 
union representatives on his 
own time prior to the interview. Thus, we do believe that 
Weingarten requires that the employer set investigatory in-
terviews at such a future time and place that the employee 
will be provided the opportunity to consult with his repre-
sentative in advance th
ereof on his own time. 
 In 1988, the Board in 
Postal Service,
 288 NLRB 864 (1988), 
held that if the employer insists that the interview take place 
immediately it must permit the 
employee and his or her union 
representative to confer in private in advance. This has been the 
law for many years and it was specifically addressed in a 
United States Postal Service case. Nash did not accord Amer-
son this right. It is highly unlik
ely that Amerson, a steward who 
is experienced with respect to 
Weingarten rights, a steward who 
participated in the discussions 
which stewards held regarding 
General Counsel™s Exhibit 2 when
 it was posted, and a steward 
who Nash testified asked in 2004 
for preinterrogation consulta-
tion which Nash denied, would no
t have asked for preinterroga-
 POSTAL SERVICE
 381
tion consultation when he was the employee involved. I credit 
his testimony that he did ask fo
r the preinterrogation consulta-
tion. But even if one credits Wesley, who was Amerson™s union 
representative at more than one investigatory interview and 
therefore (notwithstanding being shown company documents 
regarding this investigatory inte
rview) might be mistaken with 
respect to whether Amerson asked for the preinterrogation con-
sultation in this instance, under Board law the union representa-
tive can be the one who asks fo
r the preinterrogation consulta-
tion. This would apply especi
ally when the Respondent does 
not give the employee any of hi
s own time before the investiga-
tory interview to consult with his union representative. It is 
obvious that Respondent™s i
nvolved Alabama supervisors 
viewed employees™ Weingarten 
rights as a nuisance; something 
that was taking up the supervisors time when they could be 
doing something more important. Th
at is why those supervisors 
themselves made arrangements fo
r a union representative to be 
present before the involved empl
oyee even asked for the union 
representative. In taking the approach they did, these supervi-
sors were not going to delay the 
investigatory interview to al-
low the employee to consult with his union representative. 
Nash told Amerson that it was a predisciplinary interview, and 
Nash conducted the interview after he denied the request for a 
preinterrogation consultation. 
Respondent violated the Act as 
alleged in the complaint. 
5.  Tyrone Hendrix 
The complaint alleges that on or about August 11, 2004, Re-
spondent, by Sharon Davis, at
 Respondent™s Birmingham An-
nex facility, by denying the request of employee Tyrone 
Hendrix and Mailhandlers Local 317 Steward William Amer-
son to meet and confer prior to the commencement of the inter-
view, denied the request of its employee Tyrone Hendrix to be 
represented by Mailhandlers Local 317 during an interview; 
that Tyrone Hendrix had reasonable cause to believe that the 
August 11, 2004 interview would result in disciplinary action 
against him; and that Sharon Davis conducted the interview 

with Tyrone Hendrix even t
hough the Respondent had denied 
the employee™s request for union representation. 
Amerson testified that in 
August 2004 he attended, as a 
steward, a predisciplinary meeting involving employee 
Hendrix; that the supervisor involved was Sharon Davis and the 
meeting was held in the Birmingh
am Annex tour office at about 
6 a.m.; that Davis requested that he go to the tour office; that 
he, Davis, and Hendrix were present; that Davis said that it was 
a predisciplinary meeting; that Hendrix then asked to speak 
with the shop steward, Amerson,
 before the meeting occurred; 
that Davis said that ﬁshe didn™
t have all day, and she was going 
to go ahead with the meeting anywayﬂ (Tr. 60); that he told 
Davis that they should do it right,
 he should be able to meet 
with Hendrix, and he had not cl
ocked out for union time; that 
Davis proceeded with the meet
ing asking Hendrix questions, 
and Hendrix replied to the questions; and that the meeting 
lasted 15 to 20 minutes. 
On cross-examination, Amerson testified that Hendrix was at 
the door to the tour office when he arrived; that page 3 of Re-
spondent™s Exhibit 13 is correct
 where it indicates that ﬁI 
[Davis] asked the employee if he 
had anything to say. He said 
he had nothing to say, that 
he would wait until it came back 
from Laborﬂ; that he remembers th
is being said ﬁ[t]o a degreeﬂ 
(Tr. 116) or ﬁsomething similar to 
thatﬂ (Id. at 122); that he had 
no basis to dispute the assertion that no grievance was filed 
over this discipline; and that at this point in time labor charges 
were filed because he could not interview, he could not investi-
gate to work up the grievance 
because he was not given union 
time. 
On redirect, Amerson testified that during 2004 the Union 
was experiencing frustration with
 the grievance procedure both 
at the Annex and at the Plant in that supervisors would not 
allow union time, they would not meet with stewards, and they 
would not give requested information
14; that Art Hill, who is a 
manager of distribution operations (MDO) on tour III, told him 
in 2004 at the Annex that if the Union ﬁwanted to file griev-
ances, I™ll show [you] how to fight. He is sick of us filing 
grievances or wanting union timeﬂ (Tr. 147); and that the Union 
has filed an unfair labor practice charge regarding Hill™s state-
ments. On recross, Amerson testified that his time and atten-
dance reports for week 1 through week 25 of 2004 reflect union 
time. 
Hendrix, who has worked for the Respondent for about 12 
years and who is a member of the Mailhandlers Union, testified 
that in 2004 he worked at Re
spondent™s Birmingham Annex; 
that he attended a predisciplinary interview in the tour office 
with his supervisor, Sharon Davis, in August 2004 where sleep-
ing at the facility was discusse
d; that Amerson attended the 
meeting; that Amerson got him from his work area and told him 
that Davis wanted to see them in the office; that when Davis 
arrived she told them that it was an investigatory interview and 
Davis started reading the charge which dealt with sleeping in 
the breakroom beyond his lunchbreak; that when he heard the 
charge he told Davis that he needed to see Amerson to talk 
about this, and he did not even know that this was what he 
came to the office for; that Davis denied his request and told 
him that they were going to go on
 and he could talk with Amer-
son afterwards; that Davis indi
cated that Simmons woke him up 
in the breakroom and she asked him if he had anything to say; 
that he did not say anything; that the meeting lasted about 30 
minutes; and that another issue was coming in early but they 
did not get into that because he filed a labor charge against 
Davis about that. 
                                                          
 14 GC Exh. 4 is a Board complaint in Case 10ŒCAŒ34454, dated 
September 29, 2003, which alleges,
 among other things, that since 
February 2003, the United States Postal Service has denied union time 
to Amerson. Counsel for the General Counsel stated that this exhibit 

and another exhibit, GC Exh. 5, 
corroborate certain testimony by wit-
nesses concerning their motivation 
for filing Board charges and not 
filing grievances regarding some of the actions that are the subject of 

the hearing; and that the complaints are pending, they have not gone to 
hearing, and they have not yet been
 litigated. GC Exh. 5 is a complaint 
in Case 10ŒCAŒ34620(P), dated N
ovember 25, 2003, which alleges, 
among other things, that on or about September 13, 2003, the United 
States Postal Service assigned more
 onerous working conditions to its 
employee Steele because he engaged 
in union activities and concerted 
activities for mutual aid and protecti
on. As noted herein, Steele is a 
union steward. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 382 
On cross-examination, Hendrix testified that when Amerson 
got him he asked Amerson what 
Davis wanted to see him for; 
that he did not believe that th
is meeting occurred on the same 
day that he overslept; that when Davis told him what they were 
back there for he asked her to 
speak with Amerson before pro-
ceeding; that if he is not allowed to meet with the steward be-
fore the investigatory intervie
w, he does not normally respond 
to questions; that as soon as he
 found out what the meeting was 
about he asked to speak to the steward; that he did oversleep 
and, therefore, came back late 
from his lunchbreak; that to him 
it was not a big deal because pe
ople came back from lunch late 
all the time; and that he could not recall if the investigatory 
interview, as indicated in Respon
dent™s Exhibit 13, was held on 
July 24, 2004. 
Supervisor Sharon Davis testified that in 2004 she gave 
Hendrix an investigatory interv
iew at the Birmingham Annex; 
that a manager asked her where 
Hendrix was when he did not 
return from lunch; that the investigatory interview was occa-
sioned by (a) what a boss had wri
tten out regarding what he had 
observed when Hendrix was not in his work location, and (b) 
what she found out upon her investigation of that, namely that 
Hendrix had come in early without authorization; that Respon-
dent™s Exhibit 13 contains docum
ents she typically fills out for 
investigatory interviews; that 
she first told steward Amerson 
that he should go to a specified ar
ea in the office; that she then 
went to Hendrix and told him that she needed him to go to the 
same area; that she arrived at the room shortly after Hendrix 
and Amerson arrived; that she told them that it was an investi-
gatory interview and corrective actions could follow the meet-
ing; that she then began to read what she was investigating 
from the form in Respondent™s Exhibit 13; that at no time did 
Hendrix ask to have a steward; that Amerson asked what was 
she requesting and she told him that it would be sent to labor 
and she was requesting a seven day; that she asked Hendrix if 
he had anything to say about the charges and he replied that he 
would wait until it came back fro
m labor; that Hendrix did not 
reply when she asked him about 
whether anyone had authorized 
him to come in early; that she finished conducting her inter-
view, Hendrix and Amerson were 
getting ready to leave, and 
Hendrix asked who was requesting 
the discipline; that she told 
him that she was requesting the discipline; that Hendrix said 
that he just wanted to know who he would be filing his EEO 
on; that Hendrix motioned, she 
thought, to tell Amerson that he 
wanted to talk to him; that she was going to leave the office and 
let them confer but Amerson motioned Hendrix to go on and 
Amerson stayed in the office with her; that Amerson then asked 
her when he could have his day of mourning for the passing of 
former President Reagan; that she left the office and Amerson 
let Hendrix know that he would talk to him then; that before 
she started her investigatory interview Hendrix did not ask to 
talk with Amerson; that before she started her investigatory 
interview Amerson did not ask to talk with Hendrix; that during 
the interview neither one requested to be able to speak in pri-
vate; that she signed page ﬁ6 of 7ﬂ of the administrative action 
request form in Respondent™s E
xhibit 13; and that all but the 
last page of Respondent™s Exhib
it 13 are documents she sent up 
with the administrative action request, and the last page is the 
suspension letter which was issued to Hendrix.
15 On cross-examination, Davis testified that during the inves-
tigatory interview Hendrix did not ask her for the opportunity 
to meet with Amerson but at the end of the interview Hendrix 
motioned to Amerson that he would like to speak with him; that 
she gave a deposition to the Board in February 2005; that she 
did not recall Hendrix actually saying that he wanted to speak 
with Amerson; that at lines 18 through 22 on page 23 of the 
transcript of her deposition (GC Exh. 8), it is indicated that she 
testified, ﬁAnd he asked to sp
eak to Mr. Amerson and I was 
getting ready to leave out of the room and Mr. Amerson said 
that was okay. He stayed in and talked for an additional period 
of timeﬂ (Tr. 461); that the ﬁhe 
askedﬂ in the above-described 
portion of the deposition refers to Hendrix; that she read the 
description of the incident on 
page 1 of Respondent™s Exhibit 
13 to Hendrix at the investigatory interview; that she then asked 
Hendrix if he had any explanation; that Hendrix did not at that 
point in time ask to speak with 
Amerson; that Hendrix asked to 
speak with Amerson at ﬁthe en
d of the meetingﬂ (Id. at 462); 
that she did not recall if Amerson asked what disciplinary level 
she was requesting before or after she received any response 
from Hendrix about the events; that she did not recall seeing 
General Counsel™s Exhibit 2, th
e notice, posted at the Birming-
ham Annex in the time period of February to March 2004; that 
she had seen General Counsel™s E
xhibit 2 a little more than a 
year before she testified at the trial herein on March 23, 2006; 
that she did look at the notice 
received herein as General Coun-
sel™s Exhibit 2 in connection with her deposition in about Feb-
ruary 2005; that she could not recall when she saw the notice 
before that but she had heard of it; that she has conducted be-
tween 15 and 25 predisciplinary 
interviews in the 3 years she 
has been a supervisor for the Respondent; that during almost all 
of the investigatory interviews
 she has attended she has re-
ceived a request that the employee and the steward be permitted 
to meet before the investigatory interview continued; that there 

was no request for an opportunity to meet with the steward 
before the interview continued in the interview of Hendrix with 
steward Amerson present; that such request occurred at the end 
of the interview; that usually the request to talk is made before 
the interview begins; that she could not recall if Amerson was 
the steward at any of the other investigatory interviews she 
conducted; that Steele has been the steward at three to five 
investigatory interviews that 
she has conducted in 2004 to early 
2005 where there was a request that the employee and the stew-
ard be permitted to meet before the interview continued; that 
she has a steward at the investigatory interview and she gives 
them a few minutes before she goes in; and that she tells them 
what it is about and then they talk, and then she goes in and 
does her investigatory 
interview; and that she does it for her 
protection, she has a shop steward available when she talks to 
someone.                                                           
 15 P. 2 of R. Exh. 13 indicates that investigatory interview occurred 
on ﬁ07Œ24Œ04.ﬂ The last page of R. Exh. 13 indicates that Hendrix 
received a no-time-off suspension, wh
ich for purposes 
of progressive 
discipline, is treated the same as a time-off suspension. 
 POSTAL SERVICE
 383
Subsequently, Davis testified that when the employee and 
the steward are in the room together she asks them ﬁif they 
would like to talk first before I beginﬂ (Tr. 472 and 473); that 
she started doing this since she has been at the Annex; and that 
she has been at the Annex for 3 years. Davis then gave the fol-
lowing testimony: 
 JUDGE WEST: Okay. In allowing the employee and the 
shop steward to have this pr
e-investigative 
consultation, 
were you relying on any documents which indicated that 
that was a right that they had or were you just doing this 
because you felt this was the right approach? 
THE WITNESS: Both. That it was a right of theirs and I 
knew that if they needed to talk first, they had . . . [that] 
right. JUDGE WEST: So it was a right of theirs? You were put 
on notice at some point in time
 that they had this right? 
THE WITNESS: Yes, sir. 
JUDGE 
WEST: Do you remember when you were put on 
notice that they had this right? 
THE WITNESS: I am not quite sure. JUDGE 
WEST
: In terms of the year? 
THE WITNESS: It was over a year or a couple of years 
or so. 
JUDGE 
WEST
: A couple of years? 
THE WITNESS: Yes, sir. 
JUDGE WEST: Do you remember how you were put on 
notice? 
. . . . THE WITNESS: Well, we received information via email 
and we also received information in the mail. 
JUDGE 
WEST
: And who did you receive [this] informa-
tion from? 
THE WITNESS: From Washington or wherever they sent 
out the brochure. I am not sure where but I received some-
thing in the mail and email. 
JUDGE 
WEST
: And what did the information tell you? 
. . . . THE WITNESS: It talked about the 
Weingarten rights, 
that employees areŠwhat their rights are and what my re-
sponsibilities were in regards to it. 
JUDGE WEST: With respect to employees™ rights, what 
did itŠwhat did they indicate? 
THE WITNESS: It indicated that the employee has a 
right for representation if there is a chanceŠif I am going 
to talk to them and there is a chance that discipline could 
occur from talking to me, from the talk, and they are re-
quiredŠwell, they should have representation. They are 

entitled to that. And they should have time to confer if 
they need to. 
Judge West: BeforeŠ 
The Witness: Before. 
JUDGE 
WEST
: Šthe investigative interview? 
THE WITNESS: Yes, sir. [Tr. 473Œ475.] 
 On recross, Davis testified that she knew that it is best to of-
fer a preconsultation, the opportunity for an employee and a 
steward to consult before the investigatory interview continues, 
before her deposition was taken. 
One of the attorneys representing Respondent, Oldenburg, 
made the following statement at 
the end of Davis™s testimony: 
 . . . we talked about the consent decree previously. A mass 
mailing of 
Weingarten 
instructions approved by the NLRB 
was part of that to be sent to every supervisor in the Postal 
Service. And I can state that I k
now that is what she was refer-
ring to. It sounds like one of the usual suspects. [Tr. 477.] 
Analysis 
In my opinion, the General Counsel has demonstrated that 
the Respondent on or about August 11, 2004, violated the Act 
as alleged in the complaint. Steward Amerson and employee 
Hendrix agree that after Supervis
or Davis said that it was a 
predisciplinary meeting, Hendrix asked to speak with Amerson 
before going forward with the m
eeting, and Davis denied the 
request. Davis testified that Hend
rix said only that he had noth-
ing to say and he would wait until the matter came back from 
Labor. Hendrix, in effect, agreed with this in that he testified he 
did not say anything and if he is not allowed to meet with the 
steward before the investigatory interview, he does not nor-
mally respond to questions. When
 she testified at the trial 
herein on March 23, 2006, Davis te
stified that she had been at 
the Birmingham Annex for 3 years and for these 3 years she 
has asked the employee and the steward if they would like to 
talk first before she began the interview. Davis never specifi-
cally testified that she did this in the matter at hand; Davis 
never testified that she asked 
employee Hendrix and steward 
Amerson if they would like to talk first before she begin the 
interview. The reason she did not follow her alleged normal 
routine is that before she could ask the question Hendrix asked 
to speak with Amerson. But Davis denied Hendrix™s request 
notwithstanding the fact that she testified that since about 
March 2004 she was aware of the employee™s right to a prein-
terrogation consultation with his steward. The record does not 
provide the answer to why Davis denied the request for a prein-
terrogation consultation between 
the employee and his steward. 
Perhaps like Nash, Davis was pressed for time on this occasion 
and she decided that her schedu
le trumped the employee™s in-
volved right. Perhaps it had something to do with the personali-
ties involved. It does not really 
matter. What matters is that 
Davis violated the Act in denying Hendrix the right to a prein-
terrogation consultation with his st
eward after she declared that 
it was an investigatory interview and then proceeded with the 
investigatory interview. Respondent
 violated the Act as alleged 
in the complaint. 
6.  Edward Steele 
The complaint alleges that on or about October 26, 2004, 
Respondent, by Paula Brown, 
at Respondent™s Birmingham 
Annex facility, by denying the request of employee Edward 
Steele and Mailhandlers Local 317 Steward William Amerson 
to meet and confer prior to the commencement of the interview, 
denied the request of its employee Edward Steele to be repre-
sented by Mailhandlers Local 317 during an interview; that 
Edward Steele had reasonable cause to believe that the October 
26, 2004 interview would result in disciplinary action against 
him; and that Paula Brown conducted the interview with Ed-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 384 
ward Steele even though the Respondent had denied the em-
ployee™s request for union representation. 
In October 2004, Amerson attended a predisciplinary hearing 
as steward where Steele was th
e involved employee. Amerson 
testified that the involved superv
isor was Paula Brown; that the 
meeting was held in MDO Hill™s office in the Annex; that he, 
Brown, Steele, and Lois Embry,
 who was an acting supervisor, 
were present; that Brown said th
at she was going to give Steele 
a predisciplinary hearing; that at that point Steele asked to talk 
with the shop steward before the meeting happened; that Brown 
said that ﬁthis was just basica
lly a predisciplinary hearing and 
she needed to [go] ahead with the interviewﬂ (Tr. 63); that 
Brown then started to read the charges against Steele and he 
was contradicting what
 she was saying; that they discussed 
Steele being in a particular work
 area and talking with the em-
ployees in that area at that time; that Steele said that he was in 
the area in question because he
 was doing his required nightly 
safety inspection, when he noti
ced a violation he questioned the 
people in the area, Embry approached him, they had an ex-
change, and then Brown got involved; and that the meeting 
lasted about 15 minutes. 
On cross-examination, Amerson testified that when Brown 
first approached him she did not 
tell him that Steele asked for a 
union steward; that Brown asked him if he was the chief shop 
steward, and when he responded yes she told him to park his 
forklift and meet her in Hill™s o
ffice; that he asked her what it 
was about and Brown told him that she needed to see him about 
Steele; that when he again asked what it was about Brown told 
him to go to MDO Hill™s office; that since Brown is not his 
supervisor and is on another to
ur, he went to see his MDO, 
Rawland Simmons, about taking union time; that this occurred 
shortly after 11 p.m. during the ove
rlap of tours; that he had 
clocked in at 11 p.m.; that he found Simmons with Hill, and 
Hill gave him a direct order to go upstairs. (According to p. 3 of 
R. Exh. 14, Hill ordered him ﬁto 
take his ass upstairs right now 
and to shut his mouth.ﬂ)
16; that it was his understanding that 
Hill told him to be silent and do nothing; that he did not indi-
cate in the grievance that Steele asked for a preinterview or that 
he asked to speak with Steele first; that Steele was the one who 
requested that he be able to di
scuss the matter with his steward 
before the predisciplinary meeting; that in his affidavit to the 
Board he indicates that he wa
s the one who requested the con-
sultation with Steele before the predisciplinary interview; that 
when he first went into the r
oom Steele requeste
d the consulta-tion with his steward before the 
predisciplinary meeting; that 
this is not indicated in his affidavit; that he himself later re-
quested to speak with Steele before the predisciplinary meeting 
                                                          
 16 According to the grievance, ﬁAmerson thus was not allowed offi-
cial Union Time nor was he allowed to a pre-conference, or to assist 
and represent Mr. Steele [but rather] . . . Amerson . . . was merely an 

observer.ﬂ The grievance does not indicate that Amerson asked Brown 
to consult with Steele before the 
investigatory interv
iew proceeded. The 
grievance does not indicate that Stee
le asked Brown to be allowed to 
meet with Amerson before the inve
stigatory interview proceeded. In-deed what the grievance indicates is that ﬁMr. Steele™s 
WEINGARTEN
 RIGHTS were violated. SHOP STEWARD WILLIAM AMERSON 

WAS GIVEN A DIRECT ORDER BY TOUR III MDO ART HILL to 
take his ass up stairs right 
now and to shut his mouth.ﬂ 
began; and that at the time the request for preconsultation was 
made, Brown had not yet explained what she wanted to talk 
about. Steele testified that in October 2004 he was shop steward 
and safety captain of tour I 
at the Birmingham Annex; that 
MDO Rawland Simmons, who was the MDO of the tour held a 
meeting at 11 p.m. every night, and pursuant to Simmons™s 
instructions he conducted a safe
ty inspection of the building 
every night since September 2004;
 that the inspection, which 
was the first thing he did when he ﬁhit the floorﬂ (Tr. 195) took 
about 15 to 20 minutes; that one night in October 2004 when he 
started his inspection tour with 
his inspection sheet he noticed 
clerk Ray Seay strapping mail, wh
ich is a Mailhandler™s job; 
that Seay asked him if he was go
ing to file and get paid and he 
told Seay that he was; that 
he and Seay were laughing and an-
other clerk, Joe Williams, said that Mailhandlers were just lazy, 
they do not want to work, but th
ey always file and get paid for 
the Mailhandler jobs done by cler
ks; that he told Williams that 
Mailhandlers did not want clerks to do the Mailhandlers job, 
and clerks have to do what mana
gement tells them to do; that 
Acting Supervisor Embry came 
over and asked him what was 
he supposed to be doing; that he
 informed Embry that he was 
doing his safety inspection, and he, Seay, and Williams were 
just having a conversation; that Williams was still kind of get-
ting loud, he told Seay that he w
ould talk with him later, and he 
went back to doing his safety 
inspection; that he was on the 
small parcel bar code sorter ma
chine side of the building mov-
ing stuff which blocked access to a fire extinguisher when 
Paula Brown, who is the superv
isor of distribution operations 
(SDO), approached him and told him that she needed to see 
him upstairs in MDO Hill™s office; that Embry was in the office 
when he arrived with Brown; that when Brown said that she 
was doing an investigatory intervie
w he told her that he wanted 
to see a shop steward; that Brown said that she would get one 
and she left the room; that subs
equently Amerson came into the 
room with Brown, and Amerson was telling Brown that she had 

not even given him time to clock in on union time; that Brown 
told Amerson that they would handle that later; that when 
Brown then said that she wanted to read the charges, he told 
Brown that he needed to speak with Amerson; that Brown said, 
ﬁ[N]o, I™m going to go ahead and read these charges. And you 
all can meet afterwardsﬂ (Tr. 200);
 that Brown told him that he 
was being charged with conduct unbecoming a postal em-
ployee; that he ﬁasked her how
 was a postal employee supposed 
to act? I said because if I act like a postal employee, then I 
might need to pull out a gun and start shootingﬂ (id.), and he 
started laughing; that Brown said
 that was what she was talking 
about ﬁ[y]ou™re not acting as
 a becoming postal employeeﬂ 
(id.); that Brown then read the charges and then she asked for 
his response; that he told Brow
n that he did not ﬁsee how she 
could come up with those charges, but it™s the Post Office, and 
you all are going to do what you want to do anywayﬂ (id. at 
201); that when he asked to speak with Amerson Brown said 
after she finished reading the charges, Amerson said, ﬁ[N]o, I 
need to speak with himﬂ (id. at 202); that Brown then said, 
ﬁ[A]fter I finish reading the charges, you all can meetﬂ (id.); 
that at the conclusion of the meeting Brown said, ﬁ[Y]ou all can 
go back to workﬂ (id.); and that th
is led him to conclude that he 
 POSTAL SERVICE
 385
and Amerson were not allowed to meet after she read the 
charges and he believed that Brown said, ﬁ[Y]ou all can do this 
some other timeﬂ (id.) when Amer
son asked to speak with him. 
On cross-examination, Steele testified that when Amerson 
arrived Brown again said that this
 is an investigatory interview; 
that he then said that he wanted to meet with Amerson; that 
Brown said that they could do it 
later; that he was not sure if 
Brown said again that this is 
an investigatory interview when 
he asked to speak to Amerson; th
at he made the first request to 
speak with Amerson and Amerson then requested to speak with 
him; that Amerson made his re
quest when Brown started to 
read the charges, telling her that when a shop steward is present 
and the steward says he needs to meet with the employee, the 
supervisor is supposed to leave 
the room; that Brown said that 
she wanted to finish with it 
and he and Amerson could meet 
later; that after Brown finished, she told them to go back to 
work; and that after she finished reading the charges she asked 
him if he had anything to say and he gave his explanation. 
Embry, who is a mail processor and a member of the Ameri-
can Postal Workers Union, testified that she served as an acting 
supervisor in October 2004; that 
she attended an investigatory 
interview of Steele in October 
2004 in MDO Hill™s office in the 
Annex; that earlier she had been supervising the 1000 area; that 
she had two tour I clerks come in and work on priority class 
mail that day; that the two clerks had to get the mail on the 
truck so that it could be dispatched by midnight; that the two 
clerks were strapping the lids on, which is supposed to be 
Mailhandlers™ work but she was short of Mailhandlers so she 
had to use what she had to ge
t the mail out; that Steele had 
some words with Williams who was doing the strapping and it 
became loud; that she walked upon the scene and asked Steele 
why he was in her work area 
disrupting her employees; that 
Steele told her that he was watching them cross craft so that the 
Mailhandlers can get paid for cl
erks doing a Mailhandler™s job; 
that she asked Steele to leave and let them finish their work so 
that they would not miss dispatch; that after Steele left she ra-

dioed Hill and asked him to come to her operation; that she told 
Hill about Steele talking about filing a grievance, disrupting 
William™s work, keeping Williams from doing his job, and 
possibly causing them to miss the dispatch; that Hill radioed 
Brown and told her to come and 
give Steele a predisciplinary; 
that she and Brown met with Hill, who told Brown to take 
Steele to his office with her and Amerson, tell Steele the 
charges, and see what Steele had to say; that she and Steele 
stood at the base of the stairs to Hill™s office about 10 minutes 
and Steele said nothing; that wh
en Brown and Amerson arrived 
at the bottom of the stairs all four of them walked up the stairs 
to Hill™s office; that when they were in Hill™s office Brown 
began to outline to Steele why she had him up there; that 
Brown asked Steele why he was there and Steele ﬁjust went to 
screaming over her and saying that he didn™t have no business 
there and it was just a loud commotion and she kept trying to 
talk and he was talkingﬂ (Tr. 306); that when Brown asked 
Steele to let her speak he told her, ﬁ[Y]ou called this meeting 
but I™m running itﬂ (id.); that before Brown explained why 
Steele was there, she, Embry, did not hear Steele request to 
meet with Amerson first; that 
when Brown began trying to 
explain, Steele did not request to
 meet privately with Amerson; 
and that Steele said 
that he was a shop steward and knew what 
his rights were and that he was 
the safety captain and he was 
instructed by his MDO to come in and survey the floor when he 
walked into the building; that Brown then  
 told him [Steele] that that is not so, when you come in, you 

are on Tour III, you do what Tour III tells you to do and you 
do your survey on Tour I time when Mr. Barrow takes over, 
not on our time. You come in and do what we tell you to do. 
[Tr. 308.] 
 Embry further testified that Steele then said that he was tired of 
this and he asked Brown if she was finished; that when Brown 
said yes, Steele went out the door first; that at no time did 
Steele make any request to meet privately with Amerson; that 
the entire time Amerson was in her presence he did not say a 
word; that she and Amerson were 
silent; that at the conclusion 
of the meeting she heard a click and Amerson had something in  
his left pocket and she thought it was tape recorder because he 
picked it up, clicked it, and dropped it back in his pocket. 
On cross-examination, Embry testified that Seay was work-
ing in the same location as Williams on the night in question in 
October 2004; that Steele and 
Williams were having a raucous 
discussion and Williams had st
opped doing his work because 
they were having this confrontat
ion about strapping; that Seay 
continued to do his job; that Williams told Steele, ﬁ[L]ook, 
man, I am trying to do my job, we were told to do this, we got 
to get this dispatch out, will you get out of the wayﬂ (Tr. 311); 
that Steele was standing in fro
nt of Williams hindering produc-
tion; that it was difficult for her to follow what was being said 
by Brown and Steele; that she gathered from what Steele was 
saying that he was trying to bring the meeting to a stop; that 
when they got together Steele 
did not request of either Brown 
or her that he be allowed to s
ee Amerson; that she did see Gen-
eral Counsel™s Exhibit 2 on the 
bulletin board at the Birming-
ham Annex and she read it in its entirety; that she had seen it 
around or before the timeframe of
 the meeting w
ith Steele in 
Hill™s office; that she ﬁstepped 
downﬂ (id. at 316) from being 
an acting supervisor in June 2005; and that in Hill™s office 
Brown told Steele that he was charged with
17  [d]isrupting a work area, being out of his work area when he 
hit the clock, actually loitering. When you come in and hit the 
clock, you are supposed to start doing whatever your assign-
ment is, not just walk around the building until our Tour is 
over and then start your work. [Id.] 
 Embry further testified that the meeting with Steele in Hill™s 

office lasted 15 to 20 minutes; that Steele was talking the whole 
                                                          
 17 Brown™s notice of the 7-day suspension to Steele, p. 2 of R. Exh. 
14, indicates that he was charged with the following: 
Your actions are contrary to the Employee and Labor Rela-
tions Manual, which states in part as follows: 
ELM 666.1ŠEmployees are expected to discharge their as-
signed duties conscientiously and effectively. 
ELM 666.5ŠEmployees must obey the instructions of their 
supervisors. 
ELM 666.2ŠEmployees are expected to maintain satisfac-
tory personal habits so as not to be obnoxious or offensive to 

other persons or to create unpleasant working conditions. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 386 
time because he was screaming over Brown and wasn™t listen-
ing to Brown; that it was he
r understanding that Steele was 
trying to get the meeting to come to a halt at that point; that 
Steele talked in her presence for approximately 15 minutes; that 
everything she remembered Steele saying during his meeting 
with Brown is as follows: 
 The first thing that came out of his [Steele™s] mouth 
was, you called this meeting, but I am in control of this 
meeting. And he went from there to, I haven™t done any-
thing wrong; I am doing what my MDO told me to do; 
they were crossing crafts and I amŠwas standing there to 
represent my Union because I am a shop steward, and I 

want to get Mailhandlers™ pa
y for them crossing crafts, 
and I have no reason to be up here; I don™t know why you 
brought me up here. 
And he was just loud, I mean, very loud. 
 . . . .  HeŠreally wasn™t saying anything but repeating the 
same thing over and over again, like I said, to try to in-
timidate Ms. Brown. 
. . . . He never made any statemen
t that was forthcoming for 
his rights particularly. He neve
r did. He was really flexing 
his power as a shop steward himself. He was acting on his 
own behalf is what he really was doing. 
. . . . I recall basically everything that he said. I never have a 
problem remembering what I hear. I might not remember 
what I read all the time but 
anything I heard I never forget. 
. . . . I was more listening to him instead of Ms. Brown be-
cause, like I said, you couldn™t help but hear him because 
he was standing right there sc
reaming in my ear. [Tr. 317Œ
319.] 
 Embry further testified that when Williams and Steele were 
talking loudly with each other on the floor they would not listen 
to her and she finally had to get between them, tell Williams to 
go back to work and tell Steele to leave the area; that Williams 
went back to work but she had to tell Steele that she was no 
longer asking him, she was directing him to leave the work 
area; that she radioed Hill in Steele™s presence so that he knew 
that she was not playing; that then Steele walked away; and that 
in Hill™s office Steele said: 
 that his MDO, Mr. Barrow, had told him upon hitting the 
clock at 11:00 o™clock to do his safety walk through and that 
we should check with Mr. Barrow 
because that is what he told 
him to do, which we did check with Mr. Barrow. 
And Mr. Barrow said, no, I told him to do it but not on 
Tour III™s time. [Id. at 321.] 
 Additionally, Embry testified that 
she checked with Barrow that 
same night while they 
were standing at the base of the stairs 
because Barrow™s office is upstairs with Hill™s office;
18 that this 
                                                          
 18 According to Brown™s memorandum, R. Exh. 14, Steele said that 
MDO Rawland Simmons told him to pe
rform the safety check, and that 
was the first investigatory interview she attended; that it is not 
possible that Steele requested during the meeting to meet with 
Amerson, and Brown denied the 
request; and that Steele did not 
ask before the meeting and he di
d not ask during the meeting to 
first speak with Amerson. 
Supervisor Paula Denise Brow
n testified that in October 
2004 she conducted an investigator
y interview with employee 
Steele; that Manager Hill asked her to help Embry since Embry 
had not conducted an investigatory interview before; that she 
was told that Steele was interrupting Embry™s operation and she 
asked him to leave; that it was 
her understanding that Steele did 
not leave the area when Embry first told him to leave; that she 
told Embry to get the employee for the investigatory interview 
and she would get the steward; that at this point in time Steele 
had not indicated that he wanted
 a union representative at the 
interview; that she got stewar
d Amerson, who was operating a 
forklift, and she told him that she had to do an investigatory 
interview with him; that Amerson told her that he had to get his 
notebook and clock in on union time;
 that she told Amerson to 
meet her upstairs for the interview; that as she went upstairs to 
Hill™s office she saw Embry and Steele heading up the stair-
well, and she joined them; that the three of them went to the 
office and waited for Amerson; that she did not start the inter-
view while Amerson was not there; that during the wait Steele 
did not ask for a steward; that they waited for Amerson for 
about 5 to 10 minutes; that she then told Embry and Steele that 
she was going to see if she could find Amerson; that she found 
Amerson and he told her that he wanted to talk to the MDO on 
his shift, Simmons; that she told Amerson no, she needed him 
to come upstairs so she could 
do the investigatory interview; 
that when Amerson again said that he needed to speak with 
Simmons she told Amerson that he could talk to Simmons later 
and right now she needed him to 
go upstairs; that Amerson told 
her she could not make him go 
upstairs, she could not make 
him go on union time, and he needed
 to talk with an MDO first; 
that both tour II MDO Hill and tour III MDO Simmons were 

walking toward them, and Amerson, who was tour I walked 
over to the two MDOs; that she could not hear what was said 
between the two MDOs and Amerson; that Amerson came back 
over to her by the bottom of the stairwell; that she told him that 
they were going upstairs; that
 Embry and Steele were standing 
on the platform at the top of the stairwell; that she went up the 
stairs with Amerson, meeting Embry and Steele at the top; that 
neither Steele nor Amerson requested that they be allowed to 
meet before she conducted her busin
ess; that all four of them 
went into Hill™s office; that
 she and Embry sat down in the 
office and Steele and Amers
on stood notwithstanding her re-quest for them to sit; that she told them that it was an investiga-
tory interview and it would probably lead to some type of dis-
ciplinary action; that Steele asked why he was there and she 
told him that in was an investigatory interview; that Steele said 
that he was just doing his job; th
at she started to say what she 
wanted to talk about but Steele 
kept cutting her off saying that 
                                                                                            
 ﬁInvestigation revealed however, that
 Mr. Simmons instructed you to 
perform a safety walk through only af
ter Tour I had charge of the work-
room floor and having received perm
ission from your supervisor on 
Tour I to leave your assignment to do so.ﬂ 
 POSTAL SERVICE
 387
he was just doing his job; that 
Steele was loud, irate, rude, and 
he would not stop talking; that 
Steele said that she called the 
meeting but he was going to run it,
 he was the man, and he was 
the shop steward; that during th
e meeting Steele 
did not request 
a break to talk with Amerson privately; that Steele did not re-
quest to meet with Amerson befo
re she began her business; that 
Amerson did not make any requests
 for the two of them to meet 
before she began her business; 
that during the meeting Amer-
son did not request for the two of 
them to be able to meet pri-
vately; and that Amerson did not
 say anything during the meet-
ing while the four were together. 
On cross-examination, Paula Brown testified that after she 
told Amerson at his forklift that she needed him in Hill™s office, 
she could not remember if she saw Steele and Embry at the 
bottom of the stairwell but sh
e remembers going upstairs be-
hind Embry and Steele; that she could not recall whether 
Embry or Steele was in front; that she tried to ask Steele ques-
tions during the investigatory in
terview; that Steele explained 
what he has been doing in that he told her that he was conduct-
ing a safety inspection; that Steele said that Rawland Simmons 
told him to conduct the safety inspections; that she was positive 
that Steele did not say that Barrow told him to perform the 
safety inspections; that she 
did not know why Embry would say 
that Steele said that Barrow told him to perform the safety in-
spections; that with respect to 
General Counsel™s Exhibit 2, the 
above-described 
Weingarten notice, she has seen a document 
but she was not sure if Genera
l Counsel™s Exhibit 2 was the 
one; that she saw the document in an e-mail and on the bulletin 
board at the Birmingham Annex; that the document she saw 
maybe sometime in 2004 was probably similar to General 
Counsel™s Exhibit 2; that the 
notice which she read in 2004 on 
the bulletin board at the Bir
mingham Annex pertained to the 
rights and rule related to 
Weingarten
 and investigatory inter-
views; that she has attended 10
 to 12 investigatory interviews 
as a supervisor; that in maybe 
2 or 3 of her 10 to 12 investiga-
tory interviews was there a request that the employee and stew-

ard be permitted to meet before the interview continued; and 
that she could not recall when these two or three requests oc-
curred. Analysis 
Amerson and Steele testify that they both, with Steele asking 
first, asked Paula Brown that th
ey be allowed to have a prein-
terrogation consultation. Embry 
and Brown both testify that 
neither Amerson nor Steele asked 
for a preinterrogation consul-
tation. But Embry is not a reliable witness in that she changed 
her testimony about when she ra
dioed Hill without explaining 
why she changed the testimony. Initially, Embry testified that 
she radioed Hill after Steele 
left the scene. Subsequently, 
Embry testified that she radioed Hill in Steele™s presence so 
that he would know that she was not playing. Also, Embry 
testified that she checked with Barrow that same night as to 
whether he told Steele to do his sa
fety inspection, and that basi-
cally she recalled everything that Steele said during the inter-
viewŠﬁI never have a problem re
membering what I hear.ﬂ (Tr. 
319.) It is not clear why Embry 
would have checked with Bar-
row in that Brown testified that during the predisciplinary in-
terview Steele said that MDO Simmons told him to conduct the 
inspections. Additionally, Embry testified that she walked up 
the stairs with Brown, Amerson, and Steele to Hill™s office. 
Brown, on the other hand, testified that she walked up the stairs 
with Embry and Steele, she had to
 get Amerson later, and when 
she accompanied Amerson up the stairs Embry, along with 
Steele, was waiting at the top of
 the stairwell. As noted above, 
Brown saw the notice regarding 
Weingarten rights and investi-
gatory interviews posted in the Birmingham Annex in 2004. 
Brown testified that the notice 
she saw was probably similar to 
General Counsel™s Exhibit 2, whic
h as here pertinent, specifies 
that  2.  It is the employee™s obligation to request represen-
tation of a union steward at the investigatory interview. 
3.  An employee facing an investigatory interview has 
the right to meet with his or her union steward 
in advance 
of the interview
 to prepare for the interview. 
4.  At the investigatory interview, the employee is enti-
tled to a union steward™s 
assistance
. The Postal Service 
violates the employee™s rights if it refuses to allow the 
steward to speak or tries to restrict the steward to the role 
of a passive observer. [Emphasis in original.] 
 A United States court of appeals, in 
Postal Service v. NLR
, 969 
F.2d 1064, 1073 (D.C. Cir. 1992), concluded that 
 In Weingarten, the Supreme Court a
pproved as consis-
tent with the NLRA [National Labor Relations Act] sec-
tion 7 the Board™s recognition of a right to a union repre-
sentative™s attendance at investigatory interviews. The 
NLRB has since determined that the right recognized in 
Weingarten and the statutory purposes underlying that de-
cision are best effectuated by allowing employees to con-
sult with their union representatives prior to the occur-
rence of an interview; and the Board has extended that 
protection to Postal Servi
ce employees whose conduct is 
subject to investigation by the Postal Inspection Service.  
Noting the court™s clear statutory authority to entertain 
NLRB enforcement petitions an
d our obligation to review 
the reasoning actually relied upon by the agency, we find 
the Board™s decision a ﬁper
missibleﬂ and ﬁreasonableﬂ construction of section 7, one in no way foreclosed by the 
Weingarten decision.  There is no legally meaningful 
difference between an investiga-
tion by the Postal Inspection Service and a Postal Service su-
pervisor. Indeed, the notice which we are focusing on herein 
(GC Exh. 2), which was posted pursuant to a Consent Order 
which was entered approving a settlement between the Postal 

Service and the Board, does not limit the requirement that ﬁ[a]n 
employee facing an investigatory interview has the right to 
meet with his or her union steward 
in advance of the interview
 to prepare for the interviewﬂ to an investigation by the Postal 
Inspection Service. The notice, 
which is dated ﬁ2/18/04,ﬂ speci-
fies:  Under that Consent order, the Post
al Service is required to in-
stitute a nationwide educational program directed at all super-
visors, acting supervisors, postal inspectors and managers 
with direct responsibility for 
bargaining unit employees, con-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 388 
cerning employee rights in investigatory interviews, otherwise 
known as 
Weingarten
 rights. [Emphasis in original.] 
 The fact that Respondent™s s
upervisors supply a union stew-
ard without the employee who is 
the subject to the prediscipli-
nary first asking for this, does not relieve the Respondent of the 
obligation to accord the employee the right to have the oppor-
tunity for a preinterrogation consultation. In effect, by denying 
the employee a preinterrogation c
onsultation, the Respondent is 
limiting the role of the steward. The 
Weingarten 
notice which 
was posted in the Birmingham Anne
x, as noted above, is dated 
ﬁ2/18/04.ﬂ Brown knew exactly what she was doing. Telling 
the employee and the steward that they could meet after the 

predisciplinary meeting, even 
if the Respondent supplies the 
steward without being asked to, does not comply with the re-
quirements of Weingarten, supra. The testimony of Amerson 
and Steele is credited, notwithstanding the fact that Amerson 
did not indicate in his affidavit 
or the grievance that Steele 
asked for a preinterrogation cons
ultation. Respondent violated 
the Act on or about October 26, 2004, as alleged in the com-
plaint. With respect to the involve
d Alabama interviews, Respon-dent on brief takes the position that
 there were no violations in 
that no true interviews occurred 
since, collectively, no substan-
tive information was secured, no information was sought and 
provided, some of the employee
s refused to answer questions, 
the interview did not come to fruition, the investigative inter-
view did not materialize, and 
no substantive information was 
actually elicited. As pointed out by the Board in 
Postal Service,
 241 NLRB 141 (1979): 
 Under Weingarten, once an employee makes . . . a 
valid request for union representation, the employer is 
permitted one of three options: (1) grant the request, (2) 
discontinue the interview, or (3) offer the employee the 
choice between continuing the interview unaccompanied 
by a union representative or have no interview at all. Un-
der no circumstances may the employer continue the in-
terview without granting the 
employee union representa-
tion, unless
 the employee voluntarily agrees to remain un-
represented 
after having been presented by the employer 
with the choice mentioned in
 option (3) above or if the 
employee is otherwise aware of
 those choices. [Footnotes 
omitted.] [Emphasis in original.] 
 The Alabama incidents involve de
nials of requests for preinter-
rogation consultation with a union 
representative. A denial of 
such request is similar to a denial of a request for a representa-
tion in that the employer would be limiting the representative™s 
role. If the employer chooses to
 deny the employee™s request 
for preinterrogation consultation with a union representative, 
then the employer is faced w
ith the three above-described op-
tions since the employer is denying the employee full represen-
tation. Respondent™s argument has no merit. 
Respondent™s Exhibit 6, according to one of Respondent™s 
counsel, provides: 
 those figures which reflect the number of steward hours 
which are used by the facilities which are we understand to be 
under scrutiny in this Complaint which is to say the Alabama 
Plant and Annex, the Rio Grande
 District and the Dallas Dis-
trict. 
So it is aŠit is more of a micro examination of the use 
of steward hours within those area within which these 
complaints that you are adjudicating arise.[
19] [Tr. 255Œ
256.] 
 Respondent™s Exhibit 9 is exce
rpts of portions of the Na-
tional Agreement between the Postal Service and the Mailhan-
dlers™ Union which was effective from 2000 to November 20, 
2004. One of Respondent™s counsel 
stated that it demonstrates 
that the National Agreement is capable of addressing the nature 
of the alleged violation which is raised here. 
Respondent™s Exhibit 10 is exce
rpts from the contract inter-
pretation manual of the Postal
 Service and National Mailhan-
dlers™ Union. One of the Respondent™s counsel stated that the 
primary purpose of offering this 
document is in support of Re-
spondent™s argument for deferral and that the obligation of the 
Postal management to obey the 
law of the Board and particu-
larly the law of 
Weingarten has been contractually adopted by 
the parties joint agreement, and that accordingly this contract 
does contemplate that this is the 
nature of matter which may be 
grieved within the parties grievance arbitration procedure; and 
that the parties agree that this is the controlling understanding 
of the National Agreement. 
The Postal Service introduced Respondent™s Exhibit 24 
which is memoranda and attachments from William Brown, 
vice president, area operations in the southeast area, and related 
memoranda from district
 managers in the southeast area, con-
cerning the applicable protocol for fulfilling union information 
requests. 
All but 2 of the 12 documents are dated in early 2006.
 One of the two exceptions is dated 
December 16, 2005
, and the other is dated 
April 15, 2005.
 Respondent™s Exhibit 18 is a January 11, 2005 memorandum 
from the Manager, Human Resource, Alabama District, Eliza-
beth White, to staff, managers
 and postmasters in Birmingham 
and Mobile, Alabama. It reads as follows: 
 SUBJECT:  Providing Weingarten Rights for Investigatory 
          Interviews 
 To ensure compliance with the Weingarten decision, the pro-
cedure for Investigatory Interviews is as follows: 
1.  Have the appropriate Union Representative avail-
able at the investigation location. 
2.  Bring the employee to the investigation location. 
                                                          
 19 The cover page of R. Exh. 6,
 which is signed by Respondent™s 
deputy general counsel, reads, as here pertinent, as follows: 
I hereby attest that the attached documents, National Payroll 
Summary Reports . . . for the Southeast CS Area/Dist. 350 (Ala-
bama Customer Service (ﬁCSﬂ) District), Southeast PD Area/Dist. 
351 (Birmingham Processing and Distribution Center (ﬁP&DCﬂ),  

Southwest CS Area/Dist. 752 (D
allas CS), Southwest CS 
Area/Dist. 780 (Rio Grande CS District), and Southwest PD Area, 
Dist. 753 (Dallas P&DC), are official documents of the United 

States Postal Service. I also atte
st I have examined the documents, 
the documents are true and accurate, and line 5 reflects the paid 
duty hours for the periods indicated of all stewards for all postal 

unions in the indicated district. . . . 
 POSTAL SERVICE
 389
3.  Advise the employee that you intend to conduct an 
investigative interview and that Weingarten allows a Un-
ion Steward to be present. 
If the employee does not want 
the Union Representative present, send the Steward back 
to work. If the employee does want the representative pre-
sent, advise the nature of the 
investigation and ask them if 
they wish to have a brief time to consult privately. Leave 
the room if they chose [sic] to exercise that right. 
4. Hold the Investigative interview. 
 It is critical that we are all clear about what the 
Weingarten
 rights allow. If you need furthe
r advice, please do not hesitate 
to contact any of the Labor Relations staff members. 
 It is noted that one of the ﬁccﬂ recipients is John Oldenburg, 
who is one of Respondent™s counse
l in this proceeding. Donald 
Shields, who was acting manager 
of labor relations in the Bir-
mingham district for about a 1-
year period ending September 
2005, testified that he prepar
ed Respondent™s Exhibit 18 for 
White™s signature; that he beca
me aware in early January 2005 
or late December 2004 of a complaint that Respondent had 
violated Weingarten
 rights; that he prepared Respondent™s Ex-
hibit 18 to insure that they were never violated again; that Re-
spondent™s Exhibit 19 is a follo
wup memorandum dated June 3, 
2005, which speaks to situations
 where a steward is not avail-
able in house; that where there 
is no in house steward, a stew-
ard is provided only after the empl
oyee is told that there is go-
ing to be an investigatory interview, the employee is asked if he 
or she wants a steward present, and the employee is told that if 
they do, the investigatory interview will be delayed until the 
steward is available; and that before a supervisor can even de-
cide if they are going to discipline, they have to have an inves-
tigatory interview. 
On cross-examination, Shields testified that he drafted Re-
spondent™s Exhibit 18 because 
Oldenburg, who was in Bir-
mingham conducting depositions, to
ld him what it was about; 
that he did not talk with any 
of the supervisors in question 
about the events which led up to the 
Weingarten 
allegations; that he did not speak with Nash
 about what had happened; that 
before discipline is issued in the Alabama District, a request for 
appropriate action form must be filled out, and one of the lines 
on the form calls for the date of the investigatory interview; that 
the request for appropriate action form has to be signed by the 
supervisor and concurred in by
 that supervisor™s immediate 
boss, supervisor, manager, and 
normally the plant manager or 
the postmaster of the office will c
oncur in the action; that then 
it is forwarded to labor relations to prepare the actual discipli-
nary notice; that the request fo
r appropriate action form has to 
be completed in its entirety before a notice is prepared; and that 
the Postal Service does not have 
a list of offenses like, among 
others, conduct unbecoming a postal employee. 
According to the testimony of 
Shields, Respondent™s Exhibit 
20 is a printout of the joint training that was conducted in early 
2005 with the American Postal Workers Union and it covered 
the Joint Contract Interpretation Manual (JCIM). Shields also 
sponsored Respondent™s Exhibit 3 which is a grievance and 
arbitration tracking system report 
showing the number of step 2 
discipline grievances appealed in fiscal year 2004 in the Postal 
Service. 
Respondent™s Exhibit 4 is a gr
ievance and arbitration track-
ing system report showing the 
number of Postal Service bar-
gaining unit employees nationwid
e by performance cluster for 
the four main Postal Service 
Unions. The printout indicates 
ﬁLast Refreshed: 10/13/2005.ﬂ 
Respondent™s Exhibit 21, which 
is dated March 6, 2006, is 
an e-mail and attached letter reminder of 
Weingarten 
rights 
which was sent to all Alabama management employees by Al-
bert Ward, a labor relations ma
nager with the Respondent in 
Birmingham. Respondent™s Exhibit 22 is a 
71-page compilation of re-
quested discipline for the Birmingham Plant and Annex from 
January 1, 2000, through Septembe
r 30, 2005. All but one page 
of the printout is dated ﬁ3/20/2006.ﬂ Ward, the sponsoring wit-
ness, testified that each one of 
these applications did not end up 
in the issuance of discipline; that not all of the discipline issued 
would have made it to the seco
nd step of the grievance proce-
dure; that not all of these requests would be included in the 
grievance and arbitration tracking system; and that it is rare that 
applications come to the Labor 
Department without an investi-
gatory interview being done. The parties stipulated ﬁthat this 
exhibit gives no indication as to 
whether or not . . . there were 
any violations on predisciplinar
y meetings that occurred that 
have not been the subject of the labor charges where the issue 
has joined and litigated.ﬂ (Tr. 484.) 
Respondent™s Exhibit 23 is a lis
t, dated ﬁ03/21/2006,ﬂ of the 
Birmingham supervisors who potentially could be subject to the 
special remedy that General Counsel is seeking. 
B.  Texas 
Respondent™s Exhibit 26 is exce
rpts of the National Agree-
ment between the Postal Service and the National Postal Pro-
fessional Nurses (NPPN) which wa
s to expire in 2004 but was 
extended to August 18, 2006. 
Respondent™s Exhibit 27 is excerpts from the 2005 joint con-
tract administration manual of th
e Postal Service and the Na-
tional Association of Letter Ca
rriers, AFLŒCIO, dated Novem-
ber 2005. Respondent™s Exhibit 29 is exce
rpts of the National Agree-
ment between the Postal Service and the National Association 
of Letter Carriers, effective from 2001 to 2006. 
1.  Annu Rajan 
The complaint alleges that on or about October 15, 2004, 
Respondent, by Patricia Auerba
ch, at Respondent™s DFW Turn-
pike facility, denied the reques
t of employee Annu Rajan to be 
represented by the Postal Nurses Union during an interview; 
that Rajan had reasonable cause to believe that the October 15, 
2004 interview would result in disciplinary action against her; 
that Rajan refused to attend the interview; and that about Octo-
ber 15, 2004, Respondent, by Patr
icia Auerbach, ordered Rajan 
ﬁoff the clock,ﬂ thereby suspendi
ng its employee Rajan because 
of her refusal to attend this in
terview without union representa-
tion. Rajan, who has worked for the Respondent as an occupa-
tional health nurse for about 19 years, testified that she takes 
care of employees if they are sick and she does prehires; that 
she has worked at Respondent™s 
Dallas, Texas facility at 401 
DFW Turnpike for 17 years; that the occupational health nurses 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 390 
at her facility are represented by the NPPN Union, and the un-
ion steward, who has been at th
e involved Dallas facility for 
about 7 years, is Ajo James; a
nd that Idell Mitchell, who works 
in Washington, D.C., is the president of NPPN. 
Ajo James, who has worked for 
the Postal Service for more 
than 10 years as an occupational health nurse, testified that she 
works at Respondent™s DFW Turnpi
ke facility; that she is a 
union steward of the NPPN and she is Rajan™s steward; that 
Doctor Patricia Auerbach is a contract medical officer; that she 
met with Auerbach and Kay Vinson, who is the training super-
visor, in Auerbach™s office in May 2004; that when she was in 
Auerbach™s office she was asked to explain her on-the-job in-
jury case; and that the injury happened in January 2004 and she 
filed the claim in February 2004.
20 Rajan testified that in the fall of 2004 (on September 7, 
2004) her husband flew to India 
from DFW (DallasŒFort Worth 
Airport); that she submitted a leave slip (form 3971) to U.S.P.S. 
to take a vacation day so that she could drive her husband to the 
airport; that at the time she had over 200 hours of accrued an-
nual leave; that the leave slip was submitted to Doctor Auer-
bach, who was the physician for the medical unit and who be-
came the supervisor for the me
dical unit because it did  not 
have a supervisor at the time; that she explained to Auerbach 
that it was very important that 
she have the day off to take her 
husband to the airport; that when Auerbach denied the leave, 
she asked Auerbach to take 4 hours off in the afternoon; that 
Auerbach did not want to give her the 4 hours; that Auerbach 
called her into her office and 
Supervisor Vinson was in Auer-
bach™s office; that Auerbach asked her why she needed the 4 
hours and she explained why in front of Vinson; that Vinson 
did not make any comments; that
 about 11 a.m. on the day her 
husband went to the airport she left the facility after placing a 
leave slip (form 3971) in Auer
bach™s box since she was not 
available; that she drove her hu
sband to the airport; that while 
she was at the airport the nurse at her child™s school telephoned 
her to tell her that her daughter 
was having an allergic reaction; 
that she told the nurse that she would come and pick her up; 
that she telephoned Auerbach and told her that she could not be 
back at work because she had to go pick up her child because 
she was sick; that Auerbach told her that she would have a 
predisciplinary when she returned to work; that she did not 
return to work that day because it was 3:30 or 4 p.m. when she 
picked her daughter up at school; and that the day she returned 
to work after taking her husband to the airport, she had a pre-
disciplinary meeting with Debb
ie Edmonds, who is a labor 
relations person, present. 
Rajan testified that in Se
ptember 2004 Ajo James showed 
her General Counsel™s Exhibit 12 
which James told her that she 
found near the computer in the 
medical unit; and that she rec-
ognized the handwriting to be that of Linda Shockley, who was 
                                                          
 20 GC Exh. 15 is the suspension letter Ajo James received on May 6, 
2004, for, among other things, partic
ipating ﬁin the charting of docu-
mentation of the medical status of  your own reported ‚on the job in-
jury™ in a shadow file on seven di
fferent dates from
 February 4th 
through February 18th without ever notifying your supervisor.ﬂ Ajo 
James wrote on the second page of the suspension letter ﬁThe above 
allegation is not true.ﬂ 
a contract nurse in the medical 
unit. General Counsel™s Exhibit 
12 reads as follows: 
 9Œ28Œ04 1) Employee here to RTWŠupset Med. Unit was 
closed early last Fri. 
9/24/04 @ 1530. Ann Rajan RN 
en-couraged to file grievance against Med. Re: early closing. 
[Emphasis added.] 
 Rajan testified that she 
 had talked to a patient that was very upset when he came in 
that the night shift was closed, and he could not return back to 
work that day, so he lost his work day that day. He was very 
angry. He expressed his anger to me. That™s when I told him 
that he could either got [sic] his union . . . representative . . . 
and complain to them about the closure of the unit. [Tr. 559.] 
 Counsel for the General Counsel
 indicated that General Coun-
sel™s Exhibit 12 was not being offe
red for the truth of the matter 
asserted but rather that this is a document which had been re-
viewed by Rajan before her m
eeting with Auerbach on October 
15, 2004, described below, and to
 show Rajan™s state of mind 
and the reasonableness of it rega
rding the purposes of the meet-
ing. With respect to General Couns
el™s Exhibit 12, Ajo James 
testified that she found this docum
ent in the back computer in 
the medical unit on September 29, 2004, when she opened the 
unit; and that she gave the document to Rajan the same day in 
the medical unit, and Rajan told her that an employee came to 
the medical unit, he lost a workday because the unit was closed 
early that day, he was going to file a grievance, Rajan told him 
ﬁYeah, you have a right to go and file a grievance,ﬂ and 
Shockley overheard this conversation. 
Ajo James testified that she attended a predisciplinary inter-
view with Rajan regarding her leaving work to take her hus-
band to the airport; that she believed that this interview oc-
curred on October 1, 2004; that
 about 30 minutes before the 
interview she saw Vinson leaving Auerbach™s office after meet-
ing with Debbie Edmonds; that she then told Rajan what she 
observed indicating that when Vincent was present with Auer-
bach in the latter™s office 
in May 2004 questioning her about 
her on-the-job injury, she later had a discipline issued to her; 
and that she and Rajan discussed Auerbach using Vinson as a 
factfinder to support the discipline. 
General Counsel™s Exhibit 13 is 
a letter of warning to Rajan 
dated October 5, 2004. The letter 
refers to the fact that on Sep-
tember 7, 2004, Rajan left work
 at about 11 a.m. without per-
mission since Auerbach again denied her request for leave for 

September 7. The next-to-last paragraph of the letter reads: 
 Continued Unacceptable Work Perf
ormance, in this instance, 
unauthorized absence from work assignment, is a serious de-
ficiency and will not be tolera
ted by the Postal Service. You 
must take immediate and positive steps to correct your per-
formance in this area. Your failure to correct this deficiency 
may result in further disciplinary action being taken against 
you, 
up to and including your removal from the Postal Ser-
vice.
 [Emphasis added.] 
  POSTAL SERVICE
 391
On Friday October 15, 2004, Ra
jan worked in the medical 
unit with Shockley. Rajan testified that employee 
John Kurlish came into the unit and told her 
that he had filed a grievance
; that she told Kurlish that was the right thing to do
; that 
Shockley gave Kurlish a return slip so he could return to work; 
that after Kurlish left the unit
 Shockley also left the unit with-
out telling her; that she looked out the door of the unit to see 
where Shockley was going; that 
she saw Shockley go straight to 
Auerbach™s office; that this occurred about 3:15 p.m. and Stew-
ard Ajo James leaves the facilit
y about 3:30 p.m.; that about 
3:20 p.m. she clocked out for 
lunch and while Ajo James was 
leaving she stepped out in the corridor to speak with James; that 
they walked out together and 
Ajo James stopped at Auerbach™s 
office to pick up a slip; that she waited outside Auerbach™s 
office for Ajo James; that she walked Ajo James to the exit and 
they saw Auerbach in the hallway looking at them; that Ajo 
James left and she started walking back; that when she passed 
Auerbach in the hall Auerbach said, ﬁAnn, can I see you in my 
officeﬂ (Tr. 546); that she told Auerbach that she was on her 
lunchbreak; that Auerbach told 
her that she would see her after 
lunch; that about 4 p.m. Auerbach telephoned her in the unit 
and told her to come to the office; that she told Shockley that 
she was going to Auerbach™s office; that Auerbach and Michael 
James, who is a timekeeper, were in the office; that as she 
walked into Auerbach™s office she was holding the door open; 
that Auerbach told her to sit down; that she asked Auerbach 
what this was all about; that Au
erbach said, ﬁI want to speak 
with you. Just have a seat, Ann.ﬂ (Id. at 547); that she asked 
Auerbach, ﬁIs this something to do with my timeﬂ (Id.); that 
Auerbach said, ﬁNo, it has nothing to do with your time.ﬂ (Id.); 
that she said, ﬁWell, then why is Michael James hereﬂ (Id. at 
548); that Auerbach said, ﬁHe™s my witnessﬂ (Id.); that she said, 
ﬁWell, I think I™m going to need a witness, tooﬂ (Id.); that Au-
erbach said, ﬁNo, you don™tﬂ (Id.)
; that she said, ﬁDr. Auerbach, 
I need a witness. You have a witness. I need a witnessﬂ (Id.); 
that Auerbach said, ﬁNo, you don™t. Please sit down, Annﬂ 

(Id.); that she asked Auerbach, ﬁWhere in the AG does it say 
that you can have a witness and I cannot have representationﬂ 
(Id.); that Auerbach said, ﬁAnn, sit downﬂ (Id.); that she said, 
ﬁDr. Auerbach, I need a witness. I need representationﬂ (Id.); 
that Auerbach said, ﬁI™m the su
pervisor. If you disobey, if you 
don™t sit down, this is a failure 
to obey ordersﬂ (Id.); that she 
said, ﬁDr. Auerbach, I need to call Idell Mitchell [who, as indi-
cated above, is the President of the NPPN Union in Washing-
ton, D.C.]ﬂ (Id.); that she went toward the telephone but Auer-
bach would not let her use the 
telephone; that Auerbach waited 
until Ajo James left the facility so she would not be available to 
be the representative; that Auer
bach said, ﬁAnn, this is not a 
predisciplinary talkﬂ (Id. at 550); that she said, ﬁWhatever it is, 
Dr. Auerbach, I need representationﬂ; that Auerbach said, ﬁYou 
know I™m your supervisor. And this
 is failure to follow instruc-
tionsﬂ (Id.); that she said, ﬁDr. Auerbach, I can speak with you 
one-on-one without the presence of Mr. James here. I™m willing 
to speak with you one-on-one. If you can have [Michael] James 
out of the roomﬂ (Id.); that Auerbach said, ﬁNo. Go. Leave the 
room.ﬂ (Id.); that she said, ﬁDr.
 Auerbach, can you give me that 
in writingﬂ (Id.); that Auerbach said, ﬁNo. I said go. Clock out 
and you will be paid for the rest of the day.ﬂ (Id.); that she was 
supposed to work from 9 a.m. to 5:30 p.m. that day; that her 
meeting with Auerbach and Michael James occurred some-
where between 4 and 4:30 p.m.; that she and Michael James left 
Auerbach™s office; that she returned to the unit and e-mailed 
Mitchell that she had been taken off the clock and needed rep-
resentation; that Auerbach came into the unit and said, ﬁAnn, I 
told you to leave right now.ﬂ (Id. at 551); that she took her bag, 
clocked out, and left; that Auerbach told her that she would 
have a predisciplinary meeting with Ajo James the next work 
day; that 
when she went to Auerbach™s office on October 15, 
2004 she took into consideration the fact that she saw Shockley 
go to the Auerbach™s office after she, Rajan, told the employee 
that he had done the right thing by filing a grievance
; that 
while she and Michael James were in Auerbach™s office, 
Auer-
bach did not tell her th
e purpose of the meeting
, Auerbach just 
told her that she wanted to talk with her, and Auerbach did not 
tell her the purpose of the meeti
ng; that Auerbach did tell her 
that it was  not a predisciplinary talk; and that she still insisted 
that she needed representation. 
On cross-examination, Rajan testified that the medical unit 
has put a wellness program together; that this is an active part 
of her program, and she is involved at times in setting up those 
programs; that she has set up breast cancer, prostate cancer, and 
other little talks with the employees during their health talk; 
that in October 2004 she set up 
a big wellness program on pros-
tate cancer which involved peop
le from other agencies coming 
to the Postal Service and talking with the employees; that she 
set up where the employees could 
get free testing for prostate 
cancer; that on October 15, 2004, she suspected that when she 
went to Auerbach™s office it
 was not good because Shockley 
had gone to Auerbach™s office earlier; that Auerbach did tell 
her that the meeting was of a nondisciplinary nature; that while 
she left the medical unit when she was told to by Auerbach, she 
was paid for the day; and that if she had spoken with Auerbach 
one-on-one she would not have had a steward present. 
Ajo James testified that on
 October 15, 2004, she saw 
Shockley leaving Auerbach™s o
ffice and go to the medical unit; 
that when she went into the medical unit Rajan told her that an 
employee, who was in the medical unit for a return to work, 
told Rajan that he filed a grie
vance for early closing of the 
medical unit, and Shockley overheard the conversation; that 
about 3:20 p.m. while in the medical unit she received a tele-
phone call from Auerbach who said that her leave slip was 
ready and she could pick it up; that while she was on the tele-
phone with Auerbach she heard Auerbach tell someone, ﬁYou 
stay here as a witnessﬂ (Tr. 579); 
that at 3:30 p.m. she was leav-
ing to go home and she stopped in Auerbach™s office to pick up 
her leave slip; that Rajan wa
s on her lunchbreak and Rajan 
walked with her as she was leaving work; that she told Rajan to 
wait outside of Auerbach™s office while she went in to get her 
leave slip; that she saw Michael James in Auerbach™s office and 
she asked him if he was there as a witness; that Michael James 
answered, ﬁYesﬂ to her question; that when she went to Rajan 
outside Auerbach™s office 
she told Rajan that Michael James 
was in Auerbach™s office as a witness
; that as she and Rajan 
walked down the hallway she noticed Auerbach standing alone 
in the hallway looking at them; 
that she told Rajan and Rajan 
saw Auerbach standing there; that she told Rajan, ﬁAnn, if you 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 392 
need anything, just call me. You be careful.ﬂ (Id. at 580); that 
about 5 p.m. ﬁAnn contacted me
 over her cell phone and said 
events happened after I left the main post office. She wanted 
me to be her union rep. because 
there was a pre-d scheduled on 
Monday at 9 o™clock.ﬂ (Id. at 581)
; and that Rajan told her what 
happened in Auerbach™s office that day.  
On cross-examination, Ajo James testified that Rajan told 
her that on October 15, 2004 (a) she was told it was not going 
to be a disciplinary meeting; (b) she told Auerbach if Michael 
James stayed she also wanted a witness; and (c) she offered to 
meet with Auerbach one-on-one. 
Auerbach testified that she 
graduated medical school in 
1992; that her contract with the Postal Service began in October 
2002; that she resigned in January 2005; that she had a 
vague recollection 
of seeking in October 2004 to hold a meeting in 
her office with Rajan; that a training supervisor was in the of-
fice with her but she could not recall his name
21; that to 
the best 
of her recollection
, the purpose of the meeting was a wellness 
program discussion; that she 
could not recollect
 (a) why she 
was having a meeting about a 
wellness program; (b) why Mi-
chael James was present; or (c) the time of day of the meeting; 
that she did recall
 Rajan arriving at her office for this meeting; 
that Rajan ﬁarrived at the door
, and she would not enter the 
doorﬂ (Tr. 627), and Rajan ﬁw
ould not enter the door. She 
wanted a Union stewardﬂ (Id.); that she 
did not recall
 Rajan 
making any specific reference to Ja
mes being in the office; that 
when Rajan asked for union representation she told Rajan that 
it was not a disciplinary meeting, ﬁplease come into the officeﬂ 
(Id.); that Rajan did not come into the office after that; that she 
thought that Rajan was asked again to come into the office, 
again she told Rajan that it was not a disciplinary meeting, and 
Rajan did not come into the office; that she could not remember 
if there was any exchange between Rajan and Michael James at 
that time; that she thought that 
she said something about if she 
did not come in, it would be a failure to follow instructions; that 
Rajan continued not to enter the office; that she then told Rajan 

to go home; and that to the best of her recollection Rajan was 
told to clock out and she thought that Rajan would be on ad-
ministrative leave, which meant that she was still paid even 
though she was not working. 
On cross-examination, Auerbach testified that Michael 
James is a training supervisor 
and she did not know if he had 
any medical training; that she 
did not recall
 what part, if any, 
Michael James was playing in the wellness program that the 
Postal Service was putting on; that the name Idell Mitchell is 
familiar to her, and she remembered her from the nurses union; 
that she 
vaguely remembered
 what a predisciplinary interview 
was; that she 
did not recall
 whether quite a bit of paperwork 
would ordinarily have to be fi
lled out when she had a formal 
predisciplinary meeting; that 
to the best of her recollection 
she wanted to discuss a wellness 
program with Rajan on October 
15, 2004; that 
she had no recollection
 regarding what specifi-
cally she wanted to talk with 
Rajan about in connection with 
the wellness program in Michael James™ presence; that 
she could not remember 
any reason why a discussion with Rajan 
                                                          
 21 One of Respondent™s counsels supplied the name to her and she 
agreed that it was Michael James. 
about the wellness program would in any way be enhanced or 
helped by the presence of Michael James; that she remembered 
that Rajan did not want to come into the office, she wanted a 
union representative, and Michael 
James™ presence was part of 
the reason; and that she did not remember if Rajan asked Mi-
chael if he was there as a witness, and she did not remember 
Michael James answering that question. 
Michael James testified that 
as a HR specialist in Respon-
dent™s Dallas facility 
he supervises the district™s driver training 
program, teaches a number of classes, oversees the sign lan-
guage interpretive program, and he
 handles the time and atten-
dance for his unit; that in 2004 he was the time and attendance 
ﬁgo-toﬂ person for the medical unit as well as his unit, namely 
the training unit; that he discussed time and attendance issues 
with the medical unit; that he remembered being in the medical 
unit for that purpose in October 2004; that he was in the medi-
cal unit on October 15, 2004, before noon for some time and 
attendance issues; that he was about to leave and Auerbach 
asked him to stay, she wanted him to witness a conversation 
that she was having with one of 
her employees; that he stayed; 
and that 
 A. When she [Auerbach] asked me to stay, she 
looked outside the door. She called for Ms. Ra-
jan to come intoŠto step into her office. And at 
that point, Ms. Rajan did 
step into her office. 
And at that point, Ms. Rajan did step into the 
office.  . . . .  A. She advised Ms. Rajan that there were some medi-
cal unit issues of procedures that she wanted toŠI forget 
the exact phrase, issues or procedures, but she told her 
there [were] some medical unit issues that she wanted to 
discuss with her. At that po
int, Ms. Rajan looked at me 
andŠMs. Rajan looked over at 
me and then she looked at 
Dr. Auerbach and asked ﬁIs Michael here as a witness?ﬂ 
And Dr. Auerbach said yes. And Ms. Rajan said, ﬁWell, 
I™d like to have a witness also.ﬂ 
 . . . .  A. And at that point, Dr. Auerbach told her that this 
[is] not a disciplinaryŠthis is
 not for disciplinary reasons. 
Then . . . [Rajan] said, ﬁI still want a witness. If you have 
one, I want one as well.ﬂ Dr. Auerbach went on to say, 
ﬁNo, you cannot have a witness.
ﬂ [Rajan] . . . 
said, ﬁWell, show me in ELM [(Employee Labor Relations Manual)] 
where this [is] written.ﬂ 
 . . . .  A. And at that point, she asked toŠit went back again, 
she said no. And she asked her 
to sit down and take a seat, 
and she said no. And then . . . [Rajan] asked her if she 
would call Idell.  . . . .  A. And then at that point, again, Dr. Auerbach said, 
no, she would not call Idell. She said, ﬁNo, just have a 
seat.ﬂ And then she went further to say, ﬁIf you™re not go-
 POSTAL SERVICE
 393
ing to have a seat, I™m going to
 have to ask you to leave 
for the rest of the day, and we will pay you for the rest of 
the day, and then be prepared to hold a pre-d on Monday.ﬂ 
[Tr. 711 and 712.] 
 Michael James further testified that Respondent™s Exhibits 30 
and 31 demonstrate that while Ra
jan left work a little over 1 
hour before the end of her normal tour, she was paid for the 
entire tour; and that he left Auerbach™s office at the same time 
as Rajan. Michael James then gave the following testimony: 
 Q. Mr. James, on that da
y, October 15, 2004, did Dr. 
Auerbach attempt to meet with Ms. Rajan earlier that day? 
A. Yes. Actually, I was in the officeŠI initially came 
into the office around 3:15 initially. And that™s when I was 
in there for my time and attendance issues for the medical 
unit. At that timeŠthat was actually the time that she 
looked outside the door and asked Ms. Rajan to step in, 
Ms. Rajan indicated to the doc
tor that she was on lunch. 
So the doctor looked back at me and said, ﬁWell, Mike, 
just come back about 4 o™cloc
k.ﬂ She anticipated that Ms. 
Rajan was going to be off work by then. So that™s when I 
came back into her office at 4 o™clock and I was just sit-
ting in the office at that point, and that™s when Ms. Rajan 
came in. That™s when the conversation about . . . we here 

for medical issues or procedures. That™s when they had the 
banter back and forth aboutŠ 
Q. How do you remember so 
clearly it was 4 o™clock, 
Mr. James? 
A. Because I remember when she asked me to come 
back at 4:00, I kind of cringed because I knewŠI was get-
ting off that day at 4:15, and I had something to do, and I 
just remember distinctly that I didn™t want to beŠI didn™t 
really want to go past 4:15 th
at particular day, and I just 
remember so distinctly that that was the time that she told 
me to come in. [Tr. 715 and 716.] 
 On cross-examination, Michael James testified that he did 
not recall Ajo James coming into Auerbach™s office the first 
time he was in the office on October 15, 2004; that he did not 
recall anyone asking him if he was there as a witness on Octo-
ber 15, 2004, while he was in Auerbach™s office other that Ra-
jan asking the question when she came into the office; that he 
does not have any responsibilities 
with respect to medical care 
furnished by the medical unit of th
e Postal Service; that he does 
not have any medical training; th
at he does not participate in 
any way in the Postal Service™s administration of a wellness 
program through its medical unit; that he has not received any 
special training or information about the wellness program that 
is not made available on a general 
basis; that Auerbach told him 
the first time he was in her office on October 15, 2004, about 
3:15 p.m. that she was going to 
speak with Rajan about some 
medical unit issues or procedures and Auerbach asked him if he 
would stay to witness the conver
sation; that if he had medical 
unit issues with their time and attendance Auerbach was the 
ﬁgo-toﬂ person for him; that Auerbach requested him to stay, it 
was not a direct order, and Auer
bach asked him and he cooper-
ated; that there had been no other occasions where Auerbach 
asked him to be present in a witness capacity during a conver-
sation to occur between Auerbach and some employee; that he 
did not recall any other occasion where a supervisor or manager 
with the Postal Service asked him to witness a conversation 
between the supervisor and an employee in a witness capacity; 
that Auerbach did not indicate to him what procedures, if any, 
she intended to discuss with Rajan; that the meeting between 
Auerbach and Rajan lasted about 5 minutes; that there is a tele-
phone in Auerbach™s office; that
 he did not recall Rajan walk-
ing toward the telephone to place a call during her meeting with 
Auerbach; that Rajan was inside Auerbach™s office when she 
mentioned telephoning Idell; that the door to Auerbach™s office 
was closed when Rajan was in the office; that Auerbach told 
Rajan that she wanted to discuss medical unit issues and proce-
dures; that then Rajan asked Auerbach, ﬁIs Michael here as a 
witnessﬂ and Auerbach answered, ﬁYes, he™s here as a witness 
for meﬂ (Tr. 725); that when Rajan came in she ﬁlooked over at 
me and said, ‚What is Michael doing here?™ And she [Auer-
bach] said, ‚He™s here as a witness™ﬂ (Id.); that Rajan then said, 
ﬁIf he™s your witness, I need a witness as well. I need a witness 
alsoﬂ (Id. at 726); that Auerbach then told Rajan, ﬁThis is not 
for discipline. This is not a discipline issue, so no, you cannot 
have a witnessﬂ (Id. at 727); that
 he recalled Auerbach saying, 
ﬁI™m not issuing disciplineﬂ (Id.); that he was confident that is 
exactly how Auerbach said it; that regarding statements or 
comments about discipline, he 
recalled only Auerbach saying 
I™m not issuing discipline and Auerbach at the end of the meet-
ing telling Rajan she would have
 a predisciplinary meeting on 
Monday; that he did not recall the first time he was in Auer-
bach™s office on October 15, 
2004, that she telephoned some-
one and told them to come to her office and pick up a leave 
request form; and that he was fa
irly confident that did not hap-
pen. On redirect, Michael James ga
ve the following testimony: 
 Q. B
Y MS. DORLAN
: Mr. James, while you were in Dr. 
Auerbach™s office and Dr. Auerbach and Nurse Rajan 
were having an exchange, did Dr. Auerbach specifically 
tell Nurse Rajan that this meeting was not of a disciplinary 
nature? 
A. Yes. [Tr. 730.] 
 On recross, Michael James testified that Auerbach told Ra-
jan, ﬁI am not issuing disciplin
eﬂ or ﬁI am not here to issue 
disciplineﬂ (Tr. 730); and that he recalled that Auerbach actu-
ally said, ﬁI™m not issuing disciplineﬂ (Id. at 731.) 
Subsequently, Michael 
James testified that Auerbach did not 
say that this meeting is not of a disciplinary nature. 
And on further redirect Michael 
James testified, after review-
ing a statement he wrote, na
mely Respondent™s Exhibit 25 
which was subsequently placed in 
the rejected exhibit file, that 
Auerbach said that ﬁshe wasn™t issuing discipline. They were 
there for a discussionﬂ (Tr. 735); and that he remembered Au-
erbach mentioning that this meeting was not for discipline more 
than once. Michael James then gave the following testimony: 
 Q. Mr. James, do you remember Dr. Auerbach saying 
that, ﬁAnn, this is not for 
discipline, only discussionﬂ? 
MR. DOYLE: Object. The question is leading. 
JUDGE 
WEST
: Overruled. 
A. B
Y THE WITNESS: Yes. [Tr. 735 and 736.] 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 394 
Analysis 
In my opinion, Rajan is a credible witness. Her testimony 
with respect to what was said
 and what happened on October 
15, 2004, is very detailed. The te
stimony of Auerbach is just 
the opposite. Auerbach testified that (a) she had a 
vague recol-
lection
 of seeking the meeting; (b) to 
the best of her recollec-
tion the purpose of the meeting was a wellness program; (c) she 
could not recollect
 (1) why she was having a meeting about a 
wellness program, (2) why Michael 
James had to be there, and 
(3) the time of the day. Auerbach impressed me as being a very 
calculating person. Her equivocati
on served a purpose, namely 
with it she tried to obfuscate what really happened. Taking the 
last first, Auerbach waited until steward Ajo James left the 
facility before asking Rajan to co
me into her office. Auerbach 
wanted to talk with Rajan when
 Rajan would not have access to 
Union Steward Ajo James. Michael James was there because 
Auerbach wanted him present as her witness. Michael James 
had come to Auerbach™s office 
regarding a time and attendance 
matter earlier on October 15, 20
04. But Michael James made a 
special trip to Auerbach™s office to be a witness for Auerbach 
later in the day when she met with Rajan. Auerbach had never 
asked Michael James before Oct
ober 15, 2004, to be a witness 
for her when she met with an employee. Indeed Michael James 
could not recall ever having been 
asked by any other supervisor 
or manager of the Respondent to
 be a witness for them when 
they met with an employee. It is not obvious why Auerbach 
would go to such lengths to have
 Michael James be her witness 
to the conversation if it relate
d to a wellness program. It was 
not shown that Michael James 
had any education, training, 
experience, or interest regard
ing an unspecified wellness pro-
gram. Auerbach was not going 
to discuss a wellness program 
with Rajan. The wellness progr
am rationale is nothing more 
than a post hoc rationalization. 
As noted above, on or about Oc
tober 5, 2004, Rajan received 
a warning letter advising her that 
she could be subject to further 
disciplinary action up to and including her removal from the 

Postal Service.
22 In view of this, and in view of (a) General 
Counsel™s Exhibit 12 (Shockley™s
 above-described September 
28, 2004 note); (b) Shockley™s immediate departure from the 
medical unit after Rajan spoke w
ith the employee who filed the 
grievance; (c) Shockley™s failure
 to tell Rajan where she was 
going; (d) Rajan observing Shockley™s going into Auerbach™s 
office; (e) Ajo James™s warning about Auerbach™s use of wit-
nesses; (f) the fact that Auerbach
 tried to have the meeting im-
mediately after she saw Steward Ajo James leave the building; 
(g) Auerbach™s insistence on having Michael James remain as 
her witness without explaining 
to Rajan why this was neces-
sary, and after responding to Rajan™s inquiry that the meeting 
had nothing to do with time and attendanceŠwhich was Mi-
chael James™s only connection to 
the medical unit, and (h) the 
fact that Auerbach would not 
explain the purpose of the meet-
ing even though it was more than obvious that Rajan was trying 
to ascertain its purpose and, 
under the circumstances, she was 
entitled to know the purpose of 
the meeting, it is understand-
able how Rajan would be concerned about the possibility of 
                                                          
 22 Auerbach herself refers to this 
discipline in her discipline regard-
ing the October 15, 2004 meeting. 
being disciplined as a result of her meeting with Auerbach. Add 
to this mix the fact that Auerbach insisted on having Michael 
James there as her witness and Auerbach refused to speak with 
Rajan alone. Notwithstanding th
e fact that Rajan understood 
Auerbach to say that this was 
not a predisciplinary talk, this 
statement was not made until after (1) Rajan asked Auerbach 
what it was all about and Auerbach did not tell her the purpose 
of the meeting, (2) Rajan asked Auerbach if it had something to 
do with her time and Auerbach said that it did not have any-
thing to do with her time, (3) Rajan asked Auerbach why Mi-
chael James was there if it had nothing to do with her time, and 
Auerbach said that Michael James was her witness; (4) Rajan 
told Auerbach that she would need a witness also; (5) Auerbach 
refused Rajan™s request to have 
representation; (6) Rajan asked 
Auerbach where in the employee manual it indicates that a 
supervisor can have a witne
ss and the employee cannot have 
representation; (7) Auerbach ordered Rajan to sit down; (8) 
Rajan did not sit down; and (9) 
Auerbach refused to let Rajan 
telephone Union President Mitchell. In other words, Auerbach 
did not make this statement until
 it was more than obvious that 
Rajan was not going be coerced of intimidated into participat-
ing in the meeting without representation when Auerbach was 
refusing to tell her the purpose of the meeting. Only then did 
Auerbach in effect say well it didn™t involve discipline. As 
indicated above, Auerbach impre
ssed me as being a very calcu-
lating individual. Auerbach real
ized she was not going to be 
able to coerce Rajan into part
icipating without representation. 
Only then did Auerbach take the position that the meeting did 
not involve discipline. If it di
d not involve discipline, what 
exactly did it involve? Auerbach did not say on October 15, 
2004. When she testified at the trial herein Auerbach equivo-
cated about the real purpose of the meeting. Why did Auerbach 
need Michael James to be present as her witness if she did not 
believe that there was a possibility that the meeting might lead 
to discipline?  Why did Auerbach take the position that Rajan 
did not come into Auerbach™s office when the two other people 

present testified that Rajan did come into Auerbach™s office? 
Michael James testified that Auerbach told him and later Rajan 
that she was going to discuss with Rajan medical unit issues 
and/or procedures. Auerbach does not corroborate Michael 
James. And Rajan credibly testified that while she and Michael 
James were in the room, Auerbach did not tell the purpose of 
the meeting and Auerbach only said that she wanted to talk 
with her. Respondent fails to offer up a reason why if Auerbach 
was going to discuss medical unit issues and/or procedures, and 
such discussion would not involve
 the possibility of discipline, 
Auerbach needed to have Michael James there as her witness. 
Additionally, ﬁmedical unit issu
es and/or proceduresﬂ could 
involve many things including asking Rajan if she encouraged 
an employee to file a grievance against the medical unit and on 
what basis she did so.
23 Rajan™s testimony that Auerbach never 
told her the purpose of the meeting on October 15, 2004, is 
credited. Michael James™s testimony that Auerbach told Rajan 
                                                          
 23 As noted below, Mitch Barron, who when he testified herein had 
been in charge of the medical unit 
as a labor representative for about 1 
year, testified that there had been issu
es in the medical unit in that there 
was a lot of grievance activity. 
 POSTAL SERVICE
 395
that the meeting was about medi
cal unit issues and procedures 
is not credited. Rajan reasonabl
y believed that discipline could 
result from her meeting with Auerbach on October 15, 2004. 
There is no question but that Rajan was entitled to representa-
tion in view of what occurred be
fore the meeting and as long as 
Auerbach did not explain the purpose of the meeting and in-
sisted on having Michael James 
there as her witness. Also, 
Rajan would have been entitled to representation if Auerbach 
agreed to meet with Rajan without Michael James present and 
then started to discuss someth
ing which Rajan would have rea-
sonable cause to believe could result in discipline.
24 Respon-
dent violated the Act on October 15, 2004, as alleged in the 
complaint. 
2.  Ajo James 
The complaint alleges that on or about October 18, 2004, 
Respondent, by Mitchell Barron, at Respondent™s DFW Turn-
pike facility, by directing Post
al Nurses Union Representative 
Ajo James to remain quiet thro
ughout the meeting, denied the 
request of its employee Annu Rajan to be represented by the 
Nurses Union during an interview; that Annu Rajan had rea-
sonable cause to believe that
 the October 18, 2004 interview 
would result in disciplinary action against her; that Barron con-
ducted the interview with Rajan even though the Respondent 
had denied the employee™s request for union representation; 
and that about October 18, 2004, Respondent issued a 7-day 
suspension to Rajan because she refused to attend the October 
15, 2004 interview without union representation. 
On Monday October 18, 2004, 
Rajan and Ajo James were 
told to report to Auerbach™s office at 9 a.m. Rajan testified that 
she and Ajo James went to Auerbach™s office at 9 a.m., waited 
for her for 15 minutes, and then returned to the unit; that be-
tween 12 noon and 1 p.m. Auerbach came to the unit with a 
new acting occupational health nurse administrator and intro-
duced her; that at that time Auerbach told her and Ajo James to 
be at her office at 1 p.m.; that
 she and James reported to Auer-
bach™s office at the designated 
time; that Mitch Barron, a postal 
labor relations person,
 was with Auerbach in her office; that 
Auerbach said, ﬁOkay, Ann, explain what happened on Fridayﬂ 
(Tr. 556); that Ajo James then sa
id, ﬁDr. Auerbach, why is she 
having this pre-d todayﬂ (Id.); th
at Auerbach said, ﬁI called her 
in for a meeting for a discussi
on, and she refused to comeﬂ 
(Id.); that she said, ﬁDr. Auerbach, I was standing right hereﬂ 
(Id.); that Ajo James said, ﬁShe
 was standing right hereﬂ (Id.); 
that Barron said, ﬁShoosh, be qu
iet, Ajo. Don™t speak.ﬂ (Id.); 
that Auerbach said, ﬁOkay. Then what happenedﬂ (Id.); that she 
described what occurred on Oc
tober 15, 2004; that Ajo James 
said according to rule 16 when there is a discussion it should be 
between the employer and the 
employee, and there should not 
be a witness present; that Barro
n said, ﬁAjo, be quiet. Shoosh, 
be quiet. Don™t say anything. Just let Ann speakﬂ (Id. at 557); 
and that Barron interrupted Ajo 
James two or three times, he 
would not let her talk. 
                                                          
 24 On brief, counsel for the General Counsel contends that since 
there is no dispute about motivation,
 the shifting burden analysis of 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981), cert denied 455 U.S.989 (1982), does not apply. I agree. 
Ajo James testified that on Monday October 18, 2004, a pre-
disciplinary interview was scheduled for 9 a.m. with Rajan and 
Auerbach; that she and Rajan went to Auerbach™s office at 9 
a.m. and waited for 15 to 20 mi
nutes for Auerbach, who never 
showed up; that she and Rajan went back to the medical unit; 
that about 11:30 a.m. Auerbach
 came to the medical unit and 
told her that the predisciplinary meeting was rescheduled for 12 
o™clock; that Rajan was at l
unch so the meeting was resched-
uled for 1 p.m.; and that she, 
Rajan, Auerbach, and Barron were 
present for the predisciplinary meeting in Auerbach™s office at 
1 p.m. Ajo James gave the follo
wing testimony regarding what 
happened at the meeting: 
 So . . . they told us to have a seat. Then Dr. Auerbach 
asked Ann to explain what happened on Friday. I asked 
Dr. Auerbach why are we here for. Dr. Auerbach replied, 
ﬁI called Ann for a discussion,
 and she refused to come.ﬂ 
Then Ann said, ﬁI did not refuse to come.ﬂ And Dr. Auer-
bach argued that with Ann, that she refused to come. 
So interfered [sic] and I said, ﬁDr. Auerbach, she 
came.ﬂ Then Mitch Barron was sitting there. He said, 
ﬁAjo, be quiet. Let Ann continue. It™s between Dr. Auer-
bach and Annu Rajan.ﬂ 
Then Dr. Auerbach continued herŠsorry. Annu Rajan 
continued to explain what happened on Friday. Then in 
between, I wanted to say something, and then Mitch Bar-
ron put his index finger on his mouth and said, ﬁShoosh.ﬂ 
So I waited for Ann to finish explaining. Afterwards, I 
asked Dr. Auerbach what Article . . . or what rules did she 
violate. And I also menti
onedŠthen Mitch Barron said, 
ﬁAjo, be quiet.ﬂ And I said, 
ﬁAccording to Article 16.02, 
the meeting should be disc
ontinuedŠthis discussion 
should be held in private.ﬂ 
And Mitch Barron said, ﬁI am 
here as a witness, now you lis
ten.ﬂ So they did notŠhe did 
not allow me to talk at all. 
Then Ann and Dr. Auerbach
 continued and then we 
finished. [Tr. 583 and 584.] 
 On cross-examination, Ajo James testified that she did not 
file a grievance with respect to the 
Weingarten
 violation that 
she thought occurred when Barron interfered with performance 
as a steward; and that Mitchell told her that a charge would be 
filed with the Board regarding the 
Weingarten 
rights.  
On redirect, Ajo James testified that Rajan told her the fol-
lowing:  She told me the event happened just around 3:15 that 
afternoon, that employee when he came and told Ann 
about filing a grievanceŠthat he
 filed a grievance. And so 
Linda Shockley went to her of
fice, Dr. Auerbach™s office, 
and informed her of that, and her concern was that this 
discussion may be re
lated to this Union grievance proce-
dure that she encouraged 
this employee. [Tr. 602.] 
 Ajo James further testified that article 16.02 of the collective-
bargaining agreement between 
National Postal Professional 
Nurses (NPPN) and the Postal Service (R. Exh. 26), specifies 
that a discussion should be conducted between the supervisor 
and the employee and must be private; and that at the October 
18, 2004 predisciplinary meeting she said that according to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 396 
article 16.02 the October 15, 2004 meeting should have been 
conducted in private, the disc
ussion should have been con-
ducted in private; and that Barron then told her that it was be-
tween Auerbach and Rajan and to be quiet. 
Auerbach testified that she 
did not have any recollection
 of 
there being an investigatory meeting held with Rajan concern-
ing her refusal to enter Auerbach™s office when Michael James 
was there; and that her recollection was not refreshed by read-
ing a document with an empl
oyee™s explanation on it.
25 Barron, who works at Responde
nt™s Cappell, Texas facil-
ityŠwhich is about 30 miles 
from Respondent™s DFW Turn-
pike facility, testified that as 
a supervisor he received labor 
relations training and part of th
at training was that ﬁif we were 
going to discipline an employee
, we would have to have a 
steward present during the intervie
w, prior toﬂ (Tr. 691); that he 
has had predisciplinary meetings 
with employees; that presently 
he is a labor relations specialist; that he has both received and 
given Weingarten training; that the medical unit is his responsi-
bility; that in October 2004 he was told by his manager, Eric 
Fryda, that Dr. Auerbach, who was the supervisor in the medi-
cal unit, wanted to hold a predisciplinary meeting with a nurse; 
that he attended a meeting in Auerbach™s office with Auerbach, 
Rajan, and her representative, Ajo James; that Auerbach 
opened the meeting telling ever
yone what the meeting was 
about, it was a predisciplinary meeting and she wanted to get 
the facts of the case; that Auerbach started to ask Rajan why 
she didn™t follow her instructions; that Ajo James, who had a 
contract, a notebook, and a pen, 
said, ﬁWe shouldn™t be in here. 
This is a violation of the contractﬂ (Tr. 694); that Ajo James 
went on and on and she was getting louder and louder; that 
Auerbach tried three or four times to ask Rajan a question; that 
he told Ajo, ﬁWhy don™t you let her [Auerbach] ask her ques-
tion. She wants to give her side of the storyﬂ (Id. at 695); that 
Ajo James stopped and said, ﬁ[O]kayﬂ (Id.); that Auerbach 
asked her question and Rajan rep
lied with a fairly long explana-
tion, saying that she was being 
harassed and she did not like a 
witness at the prior meeting; that they discussed rules and regu-
lations and stuff about the nursing unit; that while Rajan was 
talking to Auerbach, Ajo James was taking notes; that then Ajo 
James asked a couple of questions, he did not remember what 
they were, and Auerbach said, ﬁI™ll get back with youﬂ (Id.) and 
Rajan and Ajo James left; that at the time he had been in charge 
of the medical unit as a labor representative for about 1 year; 
and that there had been issues in the medical unit in that there 
was a lot of grievance activity. 
On cross-examination, Barron testified that he arrived at Au-
erbach™s office early and she told him that the meeting was 
about failure to follow instructions; that he thought that Auer-
bach wanted to discuss some pr
ocedures in the medical unit, 
                                                          
 25 Auerbach testified that with re
spect to the information which one 
of Respondent™s counsel wanted to have read into the record as a past 
recollection recorded, she 
did not remember
 if she typed the statement 
or if she provided the information to someone else who typed it but it 
was her unequivocal testimony that sh
e adopted the statement when she 
signed that document; and that she 
did not have any recollection
 of 
drafting or adopting R. Exh. 25, wh
ich is dated October 20, 2004, has 
her signature on the second page, a
nd was identified but not offered 
into evidence. and she wanted to talk to Rajan or meet with her, and that was 
all he remembered; that he did not recall that Auerbach pro-
vided any information to him regarding what it had been that 
Auerbach was saying she wanted to discuss with Rajan on the 
earlier occasion; that Ajo Jame
s was loud and agitated when 
she was speaking at this meeting; 
that, as he reca
lled, he spoke 
to Ajo James one time before she stopped speaking; that when 
he spoke to Ajo James it was not a directive; that it is not true 
that every discipline that issues 
at the Dallas/Fort Worth facility 
is cleared before its issuance by a labor relations specialist 
there; that quite a bit of discip
line is issued without a labor 
relations specialist l
ooking at it; that a supervisor has the au-
thority to issue discipline, namely letters of warning, and 7- and 
14-day suspensions without a la
bor specialist ever seeing it; 
that for removal or proposed removal there has to be labor rela-
tions clearance for that; that a labor relations specialist will 
become involved in a disciplinary process only if it is some-
thing beyond suspension that is be
ing contemplated; that he had 
his Weingarten training as a supervisor some years ago and as a 
labor relations specialist in 200
5; that while Ajo James had a 
copy of the collective-bargaining agreement with her during 
this meeting, she did not cite 
a particular provision of the con-
tract in the context of her statements during this meeting; that 
Ajo James did not cite 
section 16.02 relating to official discus-
sions; that during the meeting Ajo James said, ﬁ[W]e shouldn™t 
be in here and this was a viola
tion of the contract, and basically 
that on and on and onﬂ (Tr. 704); that he did not remember Ajo 
James citing some provision of the contract; that it was not his 
understanding that Ajo James was 
claiming that there was some 
type of problem which should be addressed before the meeting 
continued; that the role of the labor relations representative 
customarily during a predisciplinary interview is as a witness; 
that a supervisor requests if they
 want a labor relations special-
ist present at a meeting and the request would have to be ap-
proved by the manager, Eric Fryd
a; that Auerbach did not give 
any indication during her meeting with Rajan that he attended 

as to what procedures she had wanted to discuss with Rajan on 
the prior occasion; that Auerbach just asked Rajan why she did 
not follow her instructions; and that when Auerbach said that 
the meeting pertained to
 failing to follow instructions he did not recall Ajo James ask if she could 
have more details about what 
the purpose of the predisciplinary meeting was. 
General Counsel™s Exhibit 14, 
which is dated October 20, 
2004, is a 7-day suspension given to Rajan for ﬁUnsatisfactory 
Work PerformanceŠFailure to Follow Instructions.ﬂ As here 
pertinent, the document reads as follows: 
 On October 15, 2004, I instructed you to report to my 
office for a meeting. Instead 
of reporting to my office, you 
stated ﬁI will need a witness also.ﬂ I informed you at this 
time that it was not proper for 
a union representative to be 
present at this meeting, and I repeated the instructions to 
you. I explained that the meeting was not for any discipli-
nary issues. You repeated to 
me that you still would not 
report to the meeting and said that if Michael James, 
Training Supervisor, was going to be present, then you 
wanted someone to be present for you as well. You failed 
to report to the meeting after being repeatedly instructed to 
 POSTAL SERVICE
 397
do so. You were given an opportunity to explain your rea-
son for failing to follow my repeated instructions, in a pre-
disciplinary interview. In the predisciplinary interview you 
failed to provide an acceptable reason for not following 
my instructions. 
 . . . .  In addition, the following element of your past record 
was considered in arriving at this Seven (7) day suspen-
sion. You were issued a Letter of Warning on October 5, 
2004 for Unacceptable Work Performance Resulting in 
Absence Without Official Leave, AWOL. 
 On cross-examination, Rajan testified that she filed a griev-
ance over this discipline; that the discipline was removed; and 
that she was fully compensated for any lost wages due to the 
suspension. 
On cross-examination, Ajo James testified that two griev-
ances were filed with respect to what happened on October 15, 
2004, namely one alleging a 
Weingarten violation and the other 
one spoke to the suspension Raja
n received for failing to follow 
instructions when she would not engage in the meeting with 
Auerbach; and that Rajan told her that she received her backpay 
for the 7-day suspension. 
Analysis 
Rajan and Ajo James 
impressed me as being credible wit-
nesses, and I credit their testimony with respect to what was 
said and what occurred at their meeting with Auerbach and 
Barron on October 18, 2004. As indicated above, I find Auer-
bach to be a very calculating 
witness. I do not credit her testi-
mony that she did not have any recollection of the involved 
meeting. Barron also is not a credible witness. I do not credit 
his testimony that he recalled
 speaking to Ajo James only one 
time before she stopped speaking 
and what he said to Ajo 
James was not a directive. Ajo 
James impressed me as being 
the type of person who would stand up for her rights and the 
rights of a person she represented. As Barron concedes, Ajo 
came to the meeting with a c
opy of the involved collective-
bargaining agreement, a notebook and a pen, and Ajo James 
took notes of what was being 
said between Rajan and Auer-
bach. In other words, Ajo Ja
mes was taking a conscientious approach to her job as a represen
tative of Rajan at this meeting. 
As noted above, Barron testified 
that that while Ajo James had 
a copy of the collective-bargaining agreement with her during 
this meeting, she 
did not cite
 a particular provision of the con-
tract in the context of her statements during this meeting; that 
Ajo James 
did not cite
 section 16.02 relating to official discus-
sions; that during the meeting Ajo James said, ﬁ[W]e shouldn™t 
be in here and this was a viola
tion of the contract, and basically 
that on and on and onﬂ (Tr. 704); that 
he did not remember
 Ajo 
James citing some provision of th
e contract; and that it was not 
his understanding that Ajo Jame
s was claiming that there was 
some type of problem which sh
ould be addressed before the 
meeting continued. Contrary to
 the testimony of Barron, Ajo 
James, as testified to by her an
d Rajan, cited section 16 of the 
collective-bargaining contract that she had with her.
26 Also 
contrary to the testimony of 
Barron, Ajo Jame
s would not stop 
speaking on Rajan™s behalfŠwould not stop representing Ra-
jan, unless and until she was directed to by a supervisor. Con-
trary to the testimony of Barron, that is exactly what occurred. 
Barron directed Ajo James to stop 
talking at this meeting. In 
taking this action, Barron denied
 the request of Rajan to be 
represented by the Nurses Union during this interview. Rajan 
had reasonable cause to believe that the October 18, 2004 inter-
view would result in disciplinary
 action since she was told be-
forehand by Auerbach that the meeting was a predisciplinary 
meeting. And, as indicated a
bove, the October 18, 2004 inter-
view was conducted even after 
Ajo James was told by Barron 
not to speak. As pointed out by 
counsel for the General Counsel 
on brief, when an employer pe
rmits a union representative to 
attend an interview but forbids the representative to be anything 
more than a silent observer, the employer interferes with the 
employee™s rights in violation of the Act, 
Postal Service
, 347 
NLRB 885 (2006), citing 
Barnard College
, 340 NLRB 934, 
935 (2003). The Respondent violated the Act on October 18, 
2004, as alleged in the complaint. 
3.  Deloris Snyder 
The complaint alleges that on or about January 19, 2005, Re-
spondent, by Gary Guderian, at
 Respondent™s Groesbeck facil-
ity, denied the request of employ
ee Deloris Snyder to be repre-
sented by Letter Carriers Branch 404 during an interview; that 
Deloris Snyder had reasonable cause to believe that the January 
19, 2005 interview would result in disciplinary action against 
her; and that Guderian conduct
ed the interview with Snyder 
even though the Respondent had de
nied the employee™s request 
for union representation. 
Deloris Snyder, who has worked for the Respondent since 
1996 and is a city letter carrier, 
testified that she works at Re-
spondent™s Groesbeck facility; that
 the city letter carriers at 
Groesbeck are represented by the National Association of Let-
ter Carriers; that she has been a member of that Union since 

1998, the secretary of Branch 404 since 2004, and a shop stew-
ard at Groesbeck since 2002; a
nd that shortly after December 
17, 2004, she mailed the followi
ng, General Counsel™s Exhibit 
9, to all the postmasters, sta
tion managers, and officers in 
charge: 
 W. Charles Johnson, President 

National Association of Letter Carriers 
Branch 404 
P.O. Box 8623 
Waco, TX 76714-8623 
 December 17, 2005 [sic] 
                                                           
 26 Rule 16.02 of the involved collective-bargaining agreement, R. 
Exh. 26, reads ﬁFor minor offenses by an employee, management has a 
responsibility to discuss such matters with the employee. Discussions 

of this type shall be held in pr
ivate between the employee and the su-
pervisor. Such discussions are not considered discipline and are not 
grievable.ﬂ In view of this, it is
 understandable why Rajan would have 
reasonable cause to believe that Au
erbach™s need to have a witness 
present on October 15, 2004, meant that the meeting involved some-
thing more serious than a discussion. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 398 
Postmasters, Station Managers
, Supervisors, Officers-in-
Charge: 
 This is to inform you that the position of Vice-President, in 

NALC Branch 404 has the responsibility of the Associate Of-
fices. In addition to that, any Steward or Member of Branch 
404 who contacts that office for representation, at any time, is 
entitled to be represented by the Vice-President. 
 Sincerely,  
 W. Charles Johnson 
dcs cc: Officers, Trustees, Stewards 
 Snyder further testified that she typed the above-described let-
ter, and had Johnson sign it; that the year 2005 on the letter is a 
typographical mistake and it wa
s a stressful time; and that 
Johnson was not president of Branch 404 on December 17, 
2005, in that his term expired the first Tuesday of December 
2005 (December 5, 2005). Additionally, Snyder testified that on January 19, 2005, 
when she arrived at work at 7:30 a.m. Postmaster Gary Gud-
erian called her into his office; that Guderian told her that Mark 
Smith was there on a higher level; that Smith is a rural carrier 
who, on occasion, serves as post office administrator on a 
higher level; that no one other th
an her, Guderian, and Smith 
were present; that she asked Guderian if this was leading to 
discipline and Guderian responded that it was; that she then 
asked for representation under Weingarten, and she asked for 
Chuck Owen, who is the union branch president; that Guderian 
asked her if she was a steward and she told him that she was 
but she still gets to have representation; that she and Guderian 
ﬁkind of argued back and forth as to whether I would receive 
representationﬂ (Tr. 504 and 505); that Guderian asked her if 
she was refusing to cooperate a
nd she told him that no, she 
would cooperate once Guderian
 got Owen at the Groesbeck 
facility; that Guderian said, ﬁ[
O]kay, I understand. Now let me 
ask you a questionﬂ (Id. at 505); th
at Guderian then asked her if 
he had instructed her to follow the M-41 and she told him that 
he did but his instructions were 
not clear; that they argued back 
and forth about that because Gude
rian would not explain to her 
exactly what he wanted her to do; that she repeatedly asked for 
representation during this interview; that finally she and Gud-
erian argued about whether she was working efficiently, and he 
told her to go back to work; that she told Guderian that she 
would go back to work but she was stopping to telephone 
Owen; that the meeting lasted about 5 to 10 minutes; that she 
made an audio recording of  
her meeting with Guderian (GC 
Exh. 10)
27; that she has listened to the audio recording and it 
accurately depicts the events of the January 19, 2005 meeting 
with Guderian; and that within 2 weeks of the meeting she 
made a transcription (GC Exh. 11), from the tape. The tape 
recording was played more than once on the record at the trial 
                                                          
 27 According to Snyder™s testimony, the Olympus recorder she used 
to record her conversation with Gude
rian downloads to a computer and 
Owen took it to his house, downloade
d it onto his computer, and he 
made a tape. Snyder testified 
that she was present when Owen 
downloaded it but she was not present when he made the tape. 
herein. The following is the court reporter™s transcription of the 
tape recording:  GARY GUDERIAN
: Mark is in here on a higher level 
right now. DELORIS SNYDER
: Is this leading to discipline? 
GARY GUDERIAN
: Yes, it is. 
DELORIS SNYDER
: Then I request representation from 
Chuck Owen under the Weingarten Act. 
GARY GUDERIAN
: Deloris, you are the steward. I need 
to ask you a few questions. 
DELORIS SNYDER
: I respectfully refuse to answer any-
thing on the grounds that I have requested representation. 

You have a letter stating that
 I can request representation 
at any time. 
GARY GUDERIAN
: You don™t get representation. You 
are the steward. 
DELORIS SNYDER
: I am a steward, yes. 
GARY GUDERIAN
: I need to ask you a few questions. 
DELORIS SNYDER
: Well, as soon as you contact Chuck 
Owen and he comes over, I™ll be happy to help you. 
GARY GUDERIAN
: Are you refusing to speak with me? 
DELORIS SNYDER
: I am refusing to speak with you on 
any disciplinary action without representation. 
GARY GUDERIAN
: Are you refusing to speak to answer 
me? 
DELORIS SNYDER
: I am refusing to answer you without 
representation. 
GARY GUDERIAN
: I am going to ask you a question. 
You can [At transcript pages 755 and 756 Counsel for 
General Counsel and the Respo
ndent stipulated that the 
correct transcription for the words ﬁYou canﬂ is ﬁunintelli-
gible word and audible interruption.ﬂ
28] either respond to it 
or not. I already got your response yesterday. Did I in-
struct you, okay, to complete your office duties in accor-
dance with the M-41? 
DELORIS SNYDER
: Yes you did. And have you read the 
M-41? Because you have not instructed me properly. 
GARY GUDERIAN
: That is your responsibility. 
DELORIS SNYDER
: I have read the M-41, and you are in 
violation of Article 3, Arti
cle 19, M-41, M-39, and the 
Groesbeck Local. 
GARY GUDERIAN
: I am going to ask you a question, 
okay? Now did I tell you to perform your office duties ac-
cording to the M-41? 
DELORIS SNYDER
: Yes, you did, and I have read the M-
41. GARY GUDERIAN
: Okay. You are using improper work 
techniques. 
DELORIS SNYDER
: Explain to me what you feel are im-
proper work techniques. 
GARY GUDERIAN
: You were given a list. 
DELORIS SNYDER
: And I am following the list. 
GARY GUDERIAN
: You are not. 
DELORIS SNYDER
: Yes, sir, I am. 
                                                          
 28 Although not covered by the parties, this would mean that the last 
two words on p. 525 L. 3 and on p. 680 L. 4 of the transcript, namely 

ﬁYou canﬂ should also be modified. 
 POSTAL SERVICE
 399
GARY GUDERIAN
: No ma™am, you are not. 
DELORIS SNYDER
: You may contact Chuck Owen on 
this. GARY GUDERIAN
: I amŠ 
DELORIS SNYDER
: No, no. Contact Chuck Owen on 
this because he is re
presenting me on this. 
GARY GUDERIAN
: You are wrong, okay? 
DELORIS SNYDER
: Tell me what I did wrong. 
GARY GUDERIAN
: You aren™t casing the letter right. 
DELORIS SNYDER
: Yes? 
GARY GUDERIAN
: You weren™t pushing up the letter 
with your thumb. I watched 
you. You were casing flats. 
You picked up six flats out of that phone booth. That™s 
improper. DELORIS SNYDER
: In what manner? 
GARY GUDERIAN
: That is improper. It™s six to eight 
inches. I gave you a list. I spoke with you yesterday, and 
your response was that you didn™t have to do the proper 
work methods unless you were being counted. 
DELORIS SNYDER
: What I told you was that that was in 
M-41. I followed the M-41. 
GARY GUDERIAN
: No ma™am. 
DELORIS SNYDER
: Yes, sir. 
GARY GUDERIAN
: You were using improper work tech-niques. I am assuming that since this is the third time, I 
will take further action. Then if you want representation, 
that™s fine. If the Union is going to pay for him to come 
out, that™s fine. 
DELORIS SNYDER
: No, you will pay for the Union to 
come out here. GARY GUDERIAN
: No, I will not. 
DELORIS SNYDER
: Yes, you will, and I will file on this, 
too, because you refused me representation. 
GARY GUDERIAN
: Now, are you going to follow my in-
structions or not? 
DELORIS SNYDER
: Yes, I will follow your instructions. 
GARY GUDERIAN
: Will you use the proper work tech-
niques? 
DELORIS SNYDER
: Yes. I am following the M-41 be-
cause I read it last night. 
GARY GUDERIAN
: No, you are not. 
DELORIS SNYDER
: Yes, I am. 
GARY GUDERIAN
: No, you are not. 
DELORIS SNYDER
: I am. Read the M-41. I read it. I read 
all of it, all of the office procedures. 
GARY GUDERIAN
: I™m not arguing with you anymore. I 
have statements right here from people who were on the 
floor yesterday that heard you say that you didn™t have to 
do proper work techniques unles
s you were counted. Now 
those were your exact words. 
DELORIS SNYDER
: And I actually said thatŠ 
GARY GUDERIAN
: Now, you did. 
DELORIS SNYDER
: What I told you was that you could 
not tell if I am casing efficiently or not. 
GARY GUDERIAN
: No, I didn™t sayŠ 
DELORIS SNYDER
: You said I was notŠyes, you did. 
GARY GUDERIAN
: I said properly. 
DELORIS SNYDER
: You said efficiently. You said effi-
ciently, and IŠ 
GARY GUDERIAN
: Go back to your case. 
DELORIS SNYDER
: I will. I will. And on my way, I™m 
stopping, I™m calling Chuck Owen, and I am filing on this 
as well. 
GARY GUDERIAN
: You have five minutes. 
DELORIS SNYDER
: It won™t take me that long. [Tr. 514Œ
518 and 524Œ528.] 
 On cross-examination, Snyder testified that she recorded her 
January 19, 2005 conversation with Guderian on an Olympus 
digital tape recorder and Chuck Owen used his computer to 

make a copy of the digital recording
29; that she has worked in 
Respondent™s Groesbeck office for 
about 6 years; that she filed 
a grievance on this discipline; and that the outcome of the 
grievance was that the postmaster could not deny her her 
Wein-garten rights and the discipline was reduced to an official dis-
cussion which (a) is not discipline in itself; (b) cannot be used 
for purposes of discipline in the future; and (c) which has no 
consequences on her discipline record. 
Mark Smith testified that he works for the Respondent as a 
rural carrier out of the Groesbeck Post Office; that when the 
postmaster is off for the day he us
ed to cover the office for him; 
that the postmaster is Guderian
; that on January 19, 2005, Gud-
erian asked him to be postmaster relief in that he asked him to 
be a witness; that Guderian aske
d him to come into his office; 
that Guderian then brought Snyd
er into the office; and that 
 When they both walked back in, Deloris [Snyder] 
asked if this was a disciplinary hearing. Gary told her no, 
that it was a discussion. Sh
e asked for union representa-tion. He told her that that was fine, she could have union 
representation, but that he did want to discuss this with 
her.   . . . . .  He [Guderian] told her that he had a question to ask 
her and she could either answer it now or wait for union 
representation. 
 . . . .  Then he asked the question next. He asked her if she 
understood the instructions he
 had given her the day be-
fore. She said yes, she did, but she was not on her route in-
spection or route count, so she didn™t have to follow it. 
[Tr. 617 and 618.] 
 On cross-examination, Mark Smith testified that he did not 
speak during the meeting; that he heard Snyder request a union 
representative; that he did not remember hearing Snyder re-
spectfully refusing to answer until she had union representa-
tion; that Guderian told Snyder that she could either answer the 
question or she could wait until
 the union representative was 
there; that he did not recall anything being said with respect to 
                                                          
 29 Respondent characterized this portion of cross-examination as voir 
dire but since the recording and tran
script were already admitted into 
evidence and voir dire goes to admissibility, it was really cross-
examination. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 400 
paying for the union representative; and that, after listening to 
the recording made of the meeting [seconds 43 through 96 of 
GC Exh. 10(b)] and looking at the transcript of the recording, 
he had no doubt that the audio recording accurately reflects 
what Snyder said during that meeting. 
On redirect, Mark Smith gave the following testimony: 
 Q. B
Y MS. DORLAN
: Were you able to hear the tape, 
Mr. Smith? 
A. I just heard without representation is all I can make 
out of that. [Tr. 623.] 
 Smith gave this testimony after listening to that portion of the 
tape after second 96, includi
ng a second or two transition. 
Guderian testified that he ha
s been the postmaster of Groes-
beck since December 2000; that 
Respondent™s Exhibit 28 is the 
instruction and office observation of improper work methods of  
Snyder on January 13, 2005; that Snyder was going to come to 
work late the day he was going to give her the documents and 
he had an appointment so he wr
ote her the letter, addressed it, 
put it in a penalty e
nvelope, and put it in her case; that on Janu-
ary 18 or 19, 2005, he observed Snyder using improper work 
methods again; that Snyder told him that she did not have to 
use the proper work methods unless she is being examined
30; that he asked rural carrier Mark
 Smith, who had served as his 
relief, ﬁ[w]ould you please come in with me with Deloris [Sny-
der]. I need to bring her in and talk to her about the work meth-
ods and the instructions I gave 
herﬂ (Tr. 653); that Smith had 
served as his relief perhaps 1 day every 2 weeks but Smith has 
since asked him to find someone 
else; that he thought that he 
got both Smith and Snyder at the same time; that Snyder came 
to his office and she asked for union representation; that he told 
Snyder that she was a designated steward at the office and she 
was also an officer of the branch; that Snyder continued to ask 
for representation; and that 
 She had asked for a steward. I was trying to alleviate any type 
of disciplinary action. I was trying to work it out with a dis-
cussion. She did, and I asked her a question when she was 
adamant about having a steward. I believe that I said, ﬁI have 
a question to ask you. You can answer it or not.ﬂ [Tr. 655 and 
656.] 
 Guderian further testified that 
he did ask his question and Sny-
der did answer it; and that th
e meeting ended with him giving 
Snyder 5 minutes to contact another officer of the branch, 
namely Vice President Freder
ick (Chuck) Owen; and that 
Owen came to the office, there was a discussion regarding 
whether Snyder was required to 
follow his instructions, and the 
meeting with Snyder and the uni
on representative ﬁwas another 
opportunity . . . to see if we could work it out without any type 
of corrective actionﬂ (Id. at 657).  
On cross-examination, Guderian testified that he has con-
ducted about four predisciplinar
y meetings; that most of the 
time the paperwork is filled out at the meeting; that there is a 
                                                          
 30 A carrier™s proficiency can be checked by a formal inspection for a 
period of 4 or 5 days where the carrier counts their mail, and 1 day they 
have a certified route examiner count the mail for the carrier, observe 
the office practices, and then go out 
and observe the street practices and 
evaluate how the route is delivered. 
guideline with respect to the pape
rwork that must be filled out 
during the predisciplinary meeting; that each district, each facil-
ity, sometimes make their own form; that most of the time the 
form is generated by Labor, which 
is the form he has used; that 
carriers typically spend up to 2 
 hours casing their mail at the 
Groesbeck facility before they deliver the mail to the postal 
customers; that Respondent™s Be
llmead, Texas station, which is 
where Owen works, is about 45 miles or 45 to 60 minuets from 
Groesbeck; that most of the time when he requests Owen he has 
to go through Owen™s supervisor and manager to see if he is 
available; that during his mee
ting with Snyder, with Mark 
Smith present, Snyder did ask for a steward; that he could not 
remember verbatim what Snyder 
said regarding that she did not 
want to go forward with the meeting unless there was a steward 
there; that Snyder was adamant 
about having a steward; that 
since he could not remember exactly what Snyder said, he 
could not refute an assertion that
 Snyder respectfully refused to 
answer until there was a steward; that he did not recall Snyder 
asking him at the beginning of the meeting ﬁis this leading to 
disciplineﬂ but she may have; and that he could not deny that 
she asked this question because he did not remember what 
Snyder said verbatim. Guderian then gave the following testi-
mony: 
 Q. And do you recall telling her [Snyder] that it was 
possibly leading to discipline? 
A. To be honest, I don™t remember if she asked me that 
question. I may have said it 
could. I really don™t remem-
ber. [Tr. 671.] 
 Guderian further testified on cross that he could not deny the 
accuracy of testimony that Snyder asked him if this is leading 
to discipline and he answered yes; that normally it is his prac-
tice to have someone else present when he has to shut the office 
door with a female employee in 
his office; that he recalled tell-
ing Snyder that Mark Smith was there on a higher level, mean-
ing that there was a certain confidentiality on a higher level; 
that this was the only occasion when he had Mark Smith pre-
sent on a higher level when he spoke with an employee; and 
that on one other occasion when he spoke with a female em-
ployee he had someone else present. 
Subsequently, Guderian testif
ied that he saw General Coun-
sel™s Exhibit 9 before; that he 
had no idea if the date on the 
letter, namely December 17, 2005, should be December 17, 
2004; that he did not recall specifically discussing who would 
pay for the union steward to come out in that he did not recall 
verbatim what was said in that room; and that getting Owen to 
come to Groesbeck: 
 It™s more of a matter of expediency and seeing if he™s 
available. Now he has come 
out on his days off before, 
and he has told me that, and I™ve paid him for it, if I™m not 
mistaken. To my recollection, I have, or he has done it on 
his own time. [Tr. 683.] 
 Portions of the audio recording Snyder made of her meeting 
with Guderian and Mark Smith were played for Guderian, and 
he was shown Snyder™s transcript
 of the recording. Guderian 
did not take the opportunity to deny the accuracy of the re-
cording. (Tr. 677Œ683.) 
 POSTAL SERVICE
 401
Jeffrey Dean Dalton, who is an area labor specialist who 
represents the Postal Service 
with respect to its collective-
bargaining agreement with the National Association of Letter 
Carriers (NALC), testified that, 
as indicated in Respondent™s 
Exhibit 27, page 17-5, which is
 the NALC-USPS Joint Contract 
Administration Manual (JCAM), pursuant to an 1980 step 4 
agreement the Postal Service is 
not responsible for the payment 
of outside stewards for their travel time while serving a differ-
ent installation; that by application the Postal Service has ap-
plied those same provisions for 
Weingarten rights or rights 
were stewards have to travel between installations in order to 
represent an employee; that with respect to the Snyder situation 
described above, the travel time 
between the installation that 
the steward leaves and the installation to which he has traveled 
is not compensable by the Postal Service; and that pursuant to 
the understandings that follow from the JCAM, only the time 
the steward is on the clock representing the employee is com-
pensable by the Postal Service,
 and Owen would not have been 
compensated by the Postal Service for the time he spent travel-
ing to and from Groesbeck. 
Pages two and three of Respondent™s Exhibit 32 is a warning 
letter, dated January 27, 2005, from Guderian to Snyder. As 
here pertinent, it reads, in part, as follows: 
 Charge: Unacceptable Performa
nceŠFailure to Follow In-
structions 
 On January 13, 2005 I instructed you on the proper 
work methods for a carrier as outlined in the M41. I out-
lined specific deficiencies 
I observed you doing which in-
cluded working efficiently at
 your case. On January 18, 
2005 I instructed you to return to your case, and case your 
mail. You disregarded my clear instruction and stated you 
only had to follow the M41 during route count and inspec-
tion. When asked about this in
cident you stated you were 
not required to use proper wo
rk methods unless you were 
being counted. Your res
ponse is unacceptable.  
Therefore, for your actions described above you are 
charged with ﬁunacceptable conductŠfailure to follow in-
structions.ﬂ  . . . .  I must warn you that future deficiencies will result in more 

severe disciplinary actions, including suspensions or removal 
from the Postal Service. 
You have the right to file a grievance under the griev-
ance-arbitration procedure set forth in Article 15, Section 
2 of the National Agreement within 14 days of your re-

ceipt of this notice. 
 Page one of Respondent™s Exhi
bit 32 is a ﬁUSPS-NALC Joint 
Step A Grievance Form.ﬂ It indicates that (a) Snyder is the 
grievant, (b) the ﬁ01/27/2005ﬂ letter of warning was reduced to 
ﬁOfficial Discussion,ﬂ (c) Owen 
was the steward, and (d) Gud-
erian signed the form. Guderian testified that an official discus-
sion is not citable as a discipline and it does not go into the 
employee™s personnel folder. 
Owen testified that he works 
at Respondent™s Bellmead sta-
tion; that he is president of NALC, Branch 404; that Snyder 
brought a small digital recorder to him because she was having 
problems with her computer; that 
he installed the software that 
came with the recorder on his computer and he unsuccessfully 
burned a CD; that he then purchased a patch cable and ran it 
from the ﬁaudio outﬂ on the digital recorder to the ﬁmicrophone 
inﬂ of a standard table top cassette recorder, hit the record but-
ton, and made the audi
o cassette that way; that the hard drive 
on the computer that he used ha
s since crashed and he lost the 
involved program; that he made th
e tape and gave it to Snyder; 
that Snyder was not present wh
en he made the magnetic tape 
but she was there when he installed the software and tried to 
make the CD; that she left the digital recorder with him and he 
then purchased the cable he needed; that he then gave Snyder 
the digital recorder back, along w
ith the tape he made; and that 
his computer is a Compaq Presario, model 5834, which was 
purchased in 1999. 
As noted above, the proceedi
ng was continued from March 
29 to July 24, 2006, to accord the Respondent the opportunity 
to have its expert review the 
Snyder tapes and the equipment 
utilized to make them. Respondent™s expert, James Foye, testi-
fied that he examined two audio tapes to see if they were al-
tered; and that one of the tapes [which was the tape which 
Owen made, namely GC Exh. 10(a
)] was electronically edited 
or there were electronic events in that the continuation of con-
versation, as demonstr
ated by Respondent™s Exhibit 36, is inter-
rupted,31 and there was also a mechanical event on this tape; 
that the other tape [which is the tape Snyder made, namely GC 
Exh. 10(b)], which in terms of the involved conversation is 
shorter (12 seconds) than the firs
t tape, has also been electroni-
cally edited; and that tape 10(b) 
it is not a faithful reproduction 
of tape 10(a) since it does not start and finish the involved con-
versation in the same timeframe.
32 On cross-examination, Foye testified that tape B has auto-
matic gain control starts and since ﬁit was not a continuous 
recording, I could not waste any more time [resolving the effect 
of this]. I had other cases to do.ﬂ (Tr. 797); and that he could 
not come up with a reasonable explanation for the electronic 

events on the tapes other than to conclude that they were caused 
by manipulation. 
On redirect, Foye testified that 
it is possible that any one of 
the involved electronic events c
ould have been caused uninten-
tionally if a person ﬁis not familiar with the software, they 
could have slipped or break or make [sic] a mistakeﬂ (Tr. 842). 
Subsequently, Foye testified that the following portion of the 
transcript of the trial herein, which is a transcript of what is on 
tape 10(a), is reliable and pretty consistent: 
 GARY GUDERIAN
: Mark is in here on a higher level 
right now. DELORIS SNYDER
: Is this leading to discipline? 
GARY GUDERIAN
: Yes, . . . [ma™am]. 
                                                          
 31 With respect to one of the edits 
or events, subsequently, Foye an-
swered, ﬁcorrectﬂ when asked if ﬁthi
s is an editing that occurred before 
we are actually in any of
 the recorded conversationﬂ on the first tape. 
Tr. 763. 
32 Foye™s report was received at the 
trial herein as R. Exh. 38. R. 
Exhs. 34, 35, 36, and 37 are printout
s of audio or frequency tests con-
ducted by Foye. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 402 
DELORIS SNYDER
: Then I request representation from 
Chuck Owen under the Weingarten Act. 
GARY GUDERIAN
: Deloris, you are the steward. I need 
to ask you a few questions. 
DELORIS SNYDER
: I respectfully refuse to answer any-
thing on the grounds that I have requested representation. 
You have a letter stating that
 I can request representation 
at any time. 
GARY GUDERIAN
: You don™t get representation. You 
are the steward. 
DELORIS SNYDER
: I am a steward, yes. 
GARY GUDERIAN
: I need to ask you a few questions. 
DELORIS SNYDER
: Well, as soon as you contact Chuck 
Owen and he comes over, [then] I™ll be happy to help you. 
GARY GUDERIAN
: Are you refusing to speak with me? 
DELORIS SNYDER
: I am refusing to speak with you on 
any disciplinary action without representation. 
GARY GUDERIAN
: Are you refusing to speak to answer 
me? 
DELORIS SNYDER
: I am refusing to answer you without 
representation. 
GARY GUDERIAN
: I am going to ask you a question. 
[Tr. 514 and 515.] 
 Respondent does not deny that Guderian then proceeded with 
the interview. 
On rebuttal, Owen testified that prior to his computer crash-
ing in March or April 2005, he
 had been downloading music 
and he was having problems burning 
CDs; that when he tried to 
create a CD of the involved Olym
pus digital recording with his 
computer using Snyder™s Olympu
s program, no files showed on 
the CD; that he then purchased some blank cassettes and he ran 
a patch cable from the ear piece of the Olympus recorder to the 
microphone in on his cassette tape
 recorder and made a cassette 
tape of the recording; that he did not open editing on the Olym-
pus program; and that he made no 
effort to alter, change, or 
modify the content of any of th
e involved recordings. On cross-
examination, Owen testified that before he attempted to make a 
CD from the involved Olympus recorder he had been experi-
encing problems with writing CDs; that when he was down-
loading music he was letting his 
computer run all night and he 
experienced problems burning CDs; 
that he did not engage in 
editing when the Olympus file was on the hard drive of his 
computer; and that he did not have any explanation for any 
electronic or mechanical events or electronic editing on the tape 
which is General Counsel™s Exhibit 10(a). On redirect, Owen 
testified that he did not edit an
y audio files and he did not edit 
anything with the Olympus recorder. On recross, Owen testi-

fied that he was not aware of an editing function on the Olym-
pus software. Owen testified that he was mistaken when he 
earlier testified that he purchased a cable to make the tape since 
he already had the cable he used. As noted above, Owen did not 
have cassette tapes and he had to
 purchase them to make a tape 
of the involved Olympus recording. 
On rebuttal, Snyder testified th
at she is technologically chal-
lenged; that she did not read the operation manual which came 
with the Olympus digital recorder; that she unsuccessfully tried 
to load the recording onto her computer when she got every-
thing back from Owen; that she did not know that the Olympus 
software provided for editing; that she did not try to alter the 
content of the involved recording; that she was with Owen 
when he unsuccessfully tried to transfer the recording to a CD; 
that she left the recorder and software with Owen to make a 
tape; that she made a copy of the cassette tape that Owen gave 
her; that she had to listen to the tape when she made the tran-
script and she would stop and re
wind the tape as she typed the 
transcript; and that she mailed 
the second tape to the Fort 
Worth office of the Board.
33 On cross-examination, Snyder 
testified that she began using a recorder (in December 2004) 
because, regarding a previous grievance, Guderian told the 
president of her Union, Johnson, that Snyder was throwing fits 
on the floor; that such conduct would be considered violence in 
the workplace by the Postal Service, and since a postal em-
ployee could lose their job if they engage in violence in the 
workplace, she decided that she had to start recording while she 
was in the Groesbeck facility; that she had the recorder on from 
just before getting to work up to
 the time she left to do her 
route; that she stopped recording in April 2006
34; that after the 
involved tape was made, the Ol
ympus recorder got wet from 
the rain and she did not have it repaired because she felt that it 
would be cheaper to buy another recorder; that the day she gave 
the Olympus recorder to counsel
 for the General Counsel to 
turn over to the Respondent for an
alysis, she real
ized that the 
Olympus recorder was working and she erased what she re-
corded that day and saw that nothing else was on the recorder; 
that she used tape 1 [GC Exh. 10(a)] to transcribe, which was 
the tape Owen gave her with his handwriting on it; that on 
March 17, 2006, she mailed tape 
2 [GC Exh. 10(b)] which she 
made and which has her handwriti
ng on it, to Linda Reeder at 
the Board™s Fort Worth office; that she did not wrap the tape in 
aluminum foil or take any special measures to protect the tape 
which she mailed to a Federal building; that she was not sure if 
she tried to load the recording on her computer before or after 
she went to Owen; and that she did not know how any of the 

events on the two tapes occurred. 
Analysis 
In my opinion, while the tapes may not be perfect quality 
and they have events, it has not been shown that any defects or 
electronic or mechanical events were intentional or are so sub-
stantial that they render the entire recording untrustworthy. 
Defects and events such as the ones cited by Respondent™s 
expert go to the weight to be accorded the recording rather that 
its admissibility. Additionally, Re
spondent™s expert testified, 
after listening to the recording while on the witness stand at the 
                                                          
 33 This Board office is locat
ed in a Federal Building. 
34 The transcript originally read, as here pertinent, ﬁI stopped re-
cording when Derrick Gregorian had me in the office on April 1st.ﬂ Tr. 
916, LL. 9 and 10. Actually, Snyder 
testified that she stopped recording 
when Gary Guderian was removed from office on April 3. On March 
28, 2006, Guderian testified at the tria
l herein that he was postmaster of 
Respondent™s Groesbeck facility. Consequently, his removal would 

have occurred subsequently, namely on April 3, 2006, the first Monday 
following his testimony at the trial herein. LL. 9 and 10 of Tr. 916 have 
been amended to read ﬁI stopped r
ecording when Gary Guderian was 
removed from office on April 3rd.ﬂ 
 POSTAL SERVICE
 403
trial herein, that the portion of the recording (p. 514, L. 6 to p. 
515, L. 4, excluding the words ﬁYou canﬂ at the end of the line, 
as set forth above) which focuses on the issue at hand herein, 
namely that portion which indicate
s that (a) Guderian said yes 
when Snyder asked him if the interview could lead to disci-
pline; (b) Snyder asked for uni
on representation; and (c) Gud-
erian, after denying Snyder™s request, continued to conduct the 
interview, is reliable and consistent. The credible testimony of 
Snyder, even without the recordi
ng, demonstrates that (1) Sny-
der had reasonable cause to believe that the January 19, 2005 
interview would result in disciplinary action against her; (2) 
Snyder asked for union representation; and (3) Guderian con-
ducted the interview with Snyder even though he denied Sny-
der™s request for union representation. The recording is icing on 
the cake. It is not necessary to rely on it. Snyder™s credible 
testimony alone is sufficient. G
uderian did not refute Snyder™s 
testimony but rather took the ﬁI 
do not rememberﬂ or ﬁI do not 
recallﬂ approach. Guderian did, however, admit that Snyder 
was adamant about having union representation, and that he 
gave her time at the end of 
the meeting to contact her union 
representative. Obviously, Gude
rian conducted the interview 
after refusing to grant Snyder™s request to have a union repre-
sentative. And since Guderian does
 not dispute that he, himself, 
told Snyder that the meeting could lead to discipline, all of the 
necessary elements are present. Guderian is not a credible wit-
ness. 
Mark Smith is not a credible witness. According to his testi-
mony, while Guderian told Snyd
er that the meeting was not 
disciplinary in that it was a discussion, Guderian told Snyder 
that she could have union representation and he would wait for 
union representation. Article 16.
2 of the involved collective-
bargaining agreement, Respondent™s Exhibit 29, specifies 
 For minor offenses by an employee, management has a re-
sponsibility to discuss such ma
tters with the employee. Dis-
cussions of this type shall be held in private between the em-
ployee and the supervisor. 
Such discussions are not consid-
ered discipline and are not grievable.
 [Emphasis added.] 
 If the meeting could not result in discipline, why would Gud-
erian agree to allow Snyder to have a union representative pre-
sent? As Guderian advised Snyde
r at the outset, the meeting 
was leading to discipline, and 
Guderian proceeded with the 
interview after refusing Snyder™s adamant demands to have a 
union representative present.
35 I find that th eGeneral Counsel 
                                                          
 35 On brief, Respondent contends that Snyder chose to answer Gud-
erian™s questions and, therefore, Guderian did not violate Snyder™s 

Weingarten
 rights by continuing with additional questions. A waiver of 
the right to representation must be clear and unmistakable; it will not be 
lightly inferred. There was no waiver here. Moreover, as indicated 

above, the Board in 
Postal Service,
 241 NLRB 141 (1979), concluded 
as follows: Under 
Weingarten
, once an employee makes . . . a valid re-
quest for union representation, the 
employer is permitted one of 
three options: (1) grant the request, (2) discontinue the interview, 
or (3) offer the employee the choice between continuing the inter-

view unaccompanied by a union representative or have no inter-
view at all. Under no circumstances may the employer continue 
the interview without granting the employee union representation, 

unless the employee voluntarily agrees to remain unrepresented 
has shown that Respondent viol
ated the Act on January 19, 
2005, as alleged in the complaint.  
CONCLUSIONS OF 
LAW 1.  The Board has jurisdiction over the Respondent pursuant 
to Section 1209 of the Postal Reform Act. 
2.  The involved Unions are 
labor organizations within the 
meaning of Section 2(5) of the Act. 
3.  By engaging in the following conduct Respondent com-
mitted unfair labor practices contrary to the provisions of Sec-
tion 8(a)(1) of the Act: 
(a) On or about April 14, 
2004, Respondent, by Leon Nash, 
at Respondent™s Birmingham Anne
x facility, by denying the 
request of employee David Ca
llens and Mailhandlers Local 317 
Steward Edward Steele to meet and confer prior to the com-
mencement of the interview, denied the request of its employee 
David Callens to be represented by Mailhandlers Local 317 
during an interview; that Callens had reasonable cause to be-
lieve that the April 14, 2004 interview would result in discipli-
nary action against him; and th
at Nash conducted the interview 
with Callens even though the Re
spondent had denied the em-
ployee™s request for union representation. 
(b) On or about April 16, 2004, Respondent, by Leon Nash, 
at Respondent™s Birmingham Anne
x facility, by denying the 
request of employee William 
Amerson and Mailhandlers Local 
317 Steward Edward Steele to meet and confer prior to the 
commencement of the interview, denied the request of its em-
ployee William Amerson to be represented by Mailhandlers 
Local 317 during an interview; 
that William Amerson had rea-
sonable cause to believe that the April 16, 2004 interview 
would result in disciplinary action against him; and that Nash 
conducted the interview with Amerson even though the Re-
spondent had denied the employee™s request for union represen-
tation. 
(c) On or about April 21, 2004, Respondent, by Diane 
Crenshaw, at Respondent™s Birmingham Plant facility, by deny-
ing the request of employee Tommy Jones and Mailhandlers 
Local 317 Steward Douglas Cash to
 meet and confer prior to 
the commencement of the interview, denied the request of its 
employee Tommy Jones to be represented by Mailhandlers 
Local 317 during an interview; that Tommy Jones had reason-
able cause to believe that the April 21, 2004 interview would 
result in disciplinary action against him; and that Diane 
Crenshaw conducted the interview with Tommy Jones even 
though the Respondent had denied 
the employee™s request for 
union representation. 
(d) In or about July 2004, Re
spondent, by Leon Nash, at Re-
spondent™s Birmingham Annex faci
lity, by denying the request 
of employee William Amerson and Mailhandlers Local 317 
Steward Byron Wesley to meet and confer prior to the com-
mencement of the interview, denied the request of its employee 
William Amerson to be represented by Mailhandlers Local 317 
during an interview; that W
illiam Amerson had reasonable 
cause to believe that the July 2004 interview would result in 
                                                                                            
 after having been presented by the employer with the choice men-
tioned in option (3) above or if 
the employee is otherwise aware 
of those choices. [Footnotes omitted] [Emphasis in original.] 
Guderian did not comply with th
e above-described requirements. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 404 
disciplinary action against him; 
and that Nash conducted the 
interview with Amerson even though the Respondent had de-
nied the employee™s request for union representation. 
(e) On or about August 11, 2004, Respondent, by Sharon 
Davis, at Respondent™s Birmingha
m Annex facility, by denying 
the request of employee Tyrone Hendrix and Mailhandlers 
Local 317 Steward William Amerson to meet and confer prior 
to the commencement of the interview, denied the request of its 
employee Tyrone Hendrix to be represented by Mailhandlers 
Local 317 during an interview; that Tyrone Hendrix had rea-
sonable cause to believe that the August 11, 2004 interview 
would result in disciplinary action 
against him; and that Sharon 
Davis conducted the interview with Tyrone Hendrix even 
though the Respondent had denied 
the employee™s request for 
union representation. 
(f) On or about October 26,
 2004, Respondent, by Paula 
Brown, at Respondent™s Birmingham Annex facility, by deny-
ing the request of employee Edward Steele and Mailhandlers 
Local 317 Steward William Amerson to meet and confer prior 
to the commencement of the interview, denied the request of its 
employee Edward Steele to be represented by Mailhandlers 
Local 317 during an interview; that Edward Steele had reason-
able cause to believe that th
e October 26, 2004 interview would 
result in disciplinary action agai
nst him; and that Paula Brown 
conducted the interview with Edward Steele even though the 
Respondent had denied the empl
oyee™s request for union repre-
sentation. 
(g) On or about October 15, 
2004, Respondent, by Patricia 
Auerbach, at Respondent™s DFW Tu
rnpike facility, denied the 
request of employee Annu Rajan to be represented by the 
Postal Nurses Union during an interview; that Rajan had rea-
sonable cause to believe that
 the October 15, 2004 interview 
would result in disciplinary action against her; that Rajan re-
fused to attend the interview; 
and that about October 15, 2004, 
Respondent, by Patricia Auerbach, ordered Rajan ﬁoff the 
clock,ﬂ thereby suspending its employee Rajan because of her 

refusal to attend this intervie
w without union representation. 
(h) On or about October 18, 
2004, Respondent, by Mitchell 
Barron, at Respondent™s DFW Tur
npike facility, by directing 
Postal Nurses Union Representati
ve Ajo James to remain quiet 
throughout the meeting, denied the request of its employee 
Annu Rajan to be represented by the Nurses Union during an 
interview; that Annu Rajan had r
easonable cause to believe that 
the October 18, 2004 interview would result in disciplinary 
action against her; that Barr
on conducted the interview with Rajan even though the Respondent had denied the employee™s 
request for union representation;
 and that about October 18, 
2004, Respondent issued a 7-day suspension to Rajan because 
she refused to attend the October 15, 2004 interview without 
union representation. 
(i) On or about January 19, 
2005, Respondent, by Gary Gud-
erian, at Respondent™s Groesbeck 
facility, denied the request of 
employee Deloris Snyder to be represented by Letter Carriers 
Branch 404 during an interview; that Deloris Snyder had rea-
sonable cause to believe that
 the January 19, 2005 interview 
would result in disciplinary acti
on against her; and that Gud-
erian conducted the interview with Snyder even though the 
Respondent had denied the empl
oyee™s request for union repre-
sentation. 
4.  By engaging in the following conduct Respondent com-
mitted unfair labor practices contrary to the provisions of Sec-
tion 8(a)(1) and (3) of the Act: 
(a) About October 15, 2004, Re
spondent, by Patricia Auer-
bach, ordered Rajan ﬁoff the clock,ﬂ thereby suspending its 
employee Rajan because of her refusal to attend the October 15, 
2004 interview without union representation. 
(b) About October 18, 2004, Re
spondent issued a 7-day sus-
pension to Rajan because she refused to attend the October 15, 
2004 interview without union representation. 
5. The above-described labor practices affect commerce 
within the contemplation of Sect
ion 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act. 
The Respondent having discr
iminatorily suspended Annu 
Rajan, it must make her whole for any loss of earnings and 
other benefits, computed on a quarterly basis for the periods of 
suspension, as prescribed in 
F. W. Woolworth Co.
, 90 NLRB 
289 (1950), plus interest as computed in 
New Horizons for the 
Retarded, 283 NLRB 1173 (1987).
36 The General Counsel requests as a part of the remedy that 
Respondent be required, on request of the involved Union, to 
repeat the interviews of each 
of the above-named employees, 
except Rajan, afford the employees their full rights of union 
representation, reconsider any disciplinary action taken, and if 
it is determined that the action was unwarranted or that a miti-
gation of the penalty is warranted
, rescind, modify, and remove 
the discipline and make the employee whole for any losses 
suffered. Additionally, the Gene
ral Counsel requests that Re-
spondent notify the involved employee of the results of the 
reconsideration and, if relevant, afford them any appeal or 
grievance rights that may exist under the collective-bargaining 
agreement, law or regulation. 
And finally, the General Counsel 
requests that Respondent be required to provide each and every 
supervisor at the facilities invol
ved in these proceedings a copy 
of any court order that enforces any Board order in these mat-
ters; that each and every Responde
nt supervisor at the facilities 
involved herein sign a written acknowledgment of receipt of 
said court order, that they understand the court order and that 
they understand that any future violations of an employee™s 
Weingarten rights might result in c
ontempt proceedings against 
them personally. 
First, there was no discipline with respect to certain of the 
incidents described above. It is 
not clear, therefore, what the 
General Counsel seeks to achie
ve by repeating those inter-
views. Second, taking into consideration that Rajan is not in-
                                                          
 36 As pointed out by the Board in 
Taracorp, Inc., 273 NLRB 221, 
223 fn. 12 (1984), a make-whole remedy is appropriate if the employee 

is disciplined for asserting the right 
to representation. It is noted that 
there is testimony of record that Rajan was already compensated for 
any lost wages due to her suspension.
 Nonetheless, this remedy remains 
appropriate. 
 POSTAL SERVICE
 405
cluded in the General Counsel™s re
quests, it is not alleged that 
any of the involved employees 
was disciplined for requesting 
union representation or to be allowed to consult with a union 
representative before the investigatory interview began. Third, 
an employee is not entitled to 
have a written warning removed 
absent a demonstration of the nexus between the wrongful de-
nial of full representation (including preinvestigatory consulta-
tion with the union representative) and discipline, 
Postal Ser-
vice
, 314 NLRB 227 (1994). Fourth, a make-whole remedy is 
not appropriate where the employ
ee is disciplined for miscon-
duct unrelated to assertion of 
Weingarten rights.  A make-
whole remedy is appropriate onl
y if the employee is, as here 
pertinent, disciplined for asserting a 
Weingarten right. Fifth, it 
does not appear that any of the involved employees was disci-
plined based on information obtained at the unlawful inter-
views. Indeed, at least two of 
the involved employees basically 
refused to answer the supervisor™s
 questions at the investigatory 
interview. In light of this, th
e General Counsel™s requests that 
Respondent be required, on request of the involved Union, to 
(1) repeat the interviews, (2) afford the employees their full 
rights of union representation, (3) reconsider any disciplinary 
action taken, and if appropriate
, rescind, modify, and remove 
the discipline and make the employee whole for any losses 
suffered, and (4) notify the involved employee of the results of 
the reconsideration, are denied. 
The General Counsel additionally
 requests that Respondent 
be required to (1) provide all 
supervisor at the involved facili-
ties with a copy of any court order that enforces any Board 
order in these matters, and (2
) have them sign a written ac-
knowledgment (a) of receipt of the court order, (b) that they 
understand the court order, and (c) that they understand that any 
future violations of an employees™ 
Weingarten rights might 
result in contempt proceedings 
against them personally. Only 
three of the supervisors at 
the Birmingham Annex, Nash, 
Davis, and Brown, one at th
e Birmingham plant, Crenshaw, 
two at the DFW Turnpike facility, Auerbach and Barron, and 

one at the Groesbeck facility, 
Guderian, are involved in this 
proceeding. Auerbach no longer works for the United States 
Postal Service. While Barron was at the DFW Turnpike facility 
for Rajan™s predisciplinary meeting, he works in Cappell, 
which is about 30 miles from Respondent™s DFW Turnpike 
facility. And Guderian has been
 removed as postmaster at Re-
spondent™s Groesbeck facility. None
theless, in view of the fact 
that these types of violations co
ntinue and some of the involved 
supervisors pleaded ignorance of the law at the time of the oc-
currence, it is more than appare
nt that Respondent is not getting 
the message out to supervisors 
and managers (at least not the 
message that directs them to obe
y the law) notwithstanding that 
Respondent advised a United Stat
es court of appeals that it 
would institute a nationwide educational program directed at, as 
here pertinent, supervisors, act
ing supervisors, and managers. 
In these circumstances
, I believe that the General Counsel is 
justified in requesting that the Respondent be required to pro-
vide all supervisors at the involve
d facilities with a copy of any 
court order that enforces any Board order in these matters and 
have the supervisors sign an acknowledgment that they re-
ceived the copy of the court 
order. The acknowledgment should 
be placed and maintained in the personnel file of the supervisor 
just like an employee™s acknowle
dgment of receipt of an em-
ployee handbook is kept in the 
employee™s personnel file. This 
should pretty much preclude a supervisor from pleading igno-
rance of the law in the future. However, I have a problem with 
the remainder of the request, namely that supervisors acknowl-
edge that they understand the co
urt order, and they understand 
that any future violations of an employee™s 
Weingarten rights 
might result in contempt procee
dings against them personally. 
Acknowledging notice is sufficient. It is neither necessary nor 
desirable that a supervisor acknowledge that he or she under-
stands the court order. Similarl
y it is neither necessary nor ap-
propriate for the Board to advise supervisors that a violation of 
an employee™s 
Weingarten rights might result in contempt pro-
ceedings against them personally.
37 [Recommended Order omitted from publication.] 
                                                          
 37 Interestingly, as noted above, Respondent originally argued that 
the alleged denials of 
Weingarten
 rights are matters that may and 
should be deferred to an arbitrator under the involved collective-
bargaining agreements. It is noted th
at MDO Hill did not testify at the 
trial herein to deny Amerson™s testim
ony that Hill told him that if the 
Union ﬁwanted to file grievances, I™ll show [you] how to fight. He is 
sick of us filing grievances or wanting union time,ﬂ Tr. 147; and that 

the Union has filed an unfair labo
r practice charge regarding Hill™s 
statements. Amerson also testified that during 2004 the Union was 
experiencing frustration with the gr
ievance procedure both at the Bir-
mingham Annex and at the plant since supervisors would not allow 

union time, they would not meet with the stewards, and they would not 
give the requested information. It ap
pears from this case and from other 
Board decisions that Respondent is doing all that it can get away with 

to undermine arbitration. See fn. 19 in the Board™s decision in 
Postal 
Service, 345 NLRB 409 (2005). It appears that Respondent has been 
hoisted by its own petard in that any thought of deferral to arbitration 

would have to take into considerati
on the fact that the Postal Service 
itself has been attempting to undermine arbitration. It is indeed ironic 
that the Postal Service here sought 
deferral to a process which has been 
compromised due to the Postal Se
rvice™s own actions. Neither Board 
nor United States court of appeals d
ecisions have convinced the Postal 
Service that it should take the employees™ 
Weingarten
 rights seriously. 
While paying lip service to these right
s, apparently the Postal Service 
continues to view them as nothing 
more than a nuisance. Normally, 
supervisors take their cue or direction from management. The following 

footnote appears on p. 60 in Respon
dent™s brief: ﬁRespondent has de-
termined not to continue to urge the deferral argument raised as a de-
fense in the Answer and presented to the full Board by summary judg-

ment motion.ﬂ 
